


Exhibit 10.7




NEXTERA ENERGY CANADA PARTNERS HOLDINGS, ULC
and
NEXTERA ENERGY US PARTNERS HOLDINGS, LLC
(as Borrowers)
NEXTERA ENERGY OPERATING PARTNERS, LP
(as Guarantor)
_________________________________________________
REVOLVING CREDIT AGREEMENT
DATED AS OF JULY 1, 2014
up to US$250,000,000
Five-Year Revolving Credit and Letter of Credit Facility
_________________________________________________
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
GOLDMAN SACHS BANK USA
and
MORGAN STANLEY SENIOR FUNDING, INC.
(as Joint Lead Arrangers and Joint Bookrunners)


GOLDMAN SACHS BANK USA
and
MORGAN STANLEY SENIOR FUNDING, INC.
(as Syndication Agents)
BANK OF AMERICA, N.A.
(as Administrative Agent and Collateral Agent)
BANK OF AMERICA, N.A. (CANADA BRANCH)
(as Canadian Agent)




--------------------------------------------------------------------------------






REVOLVING CREDIT AGREEMENT
Table of Contents
Articles
 
 
 
Page
 
 
 
 
 
Article 1 DEFINITIONS AND RULES OF INTERPRETATION
 
7


Section 1.01
 
Definitions
 
7


Section 1.02
 
Rules of Interpretation
 
33


Section 1.03
 
Accounting Matters
 
34


Section 1.04
 
Exchange Rates; Dollar Equivalents
 
34


Section 1.05
 
Letter of Credit Amounts
 
35


 
 
 
 
 
Article 2 LOANS
 
35


Section 2.01
 
Commitments to Lend
 
35


Section 2.02
 
Notice and Manner of Borrowing
 
35


Section 2.03
 
Facility Fee
 
36


Section 2.04
 
Interest
 
37


Section 2.05
 
Computation of Interest and Fees
 
37


Section 2.06
 
Commitment Reduction
 
39


Section 2.07
 
Interest Rate Conversion and Continuation Options
 
39


Section 2.08
 
Mandatory Payment of Principal of Loans
 
40


Section 2.09
 
Prepayments
 
40


Section 2.10
 
Evidence of Indebtedness and Notes
 
41


Section 2.11
 
Extension of Commitment Termination Date
 
42


Section 2.12
 
Replacement of Lenders
 
45


Section 2.13
 
Sharing of Payments by Lenders
 
46


Section 2.14
 
Increase in Commitments
 
47


 
 
 
 
 
Article 3 LETTERS OF CREDIT
 
51


Section 3.01
 
Letters of Credit
 
51


Section 3.02
 
Issuance, Amendment and Extension of Letters of Credit
 
53


Section 3.03
 
Risk Participations, Drawings and Reimbursements
 
55


Section 3.04
 
Repayment of Participations
 
56


Section 3.05
 
Role of Issuing Banks
 
57


Section 3.06
 
Obligations Absolute
 
58


Section 3.07
 
Letter of Credit Fees
 
59


Section 3.08
 
Governing Rules
 
60


Section 3.09
 
Letters of Credit Issued for Subsidiaries or Affiliates
 
60


Section 3.10
 
Conflict with L/C Related Documents
 
60


 
 
 
 
 
Article 4 CERTAIN GENERAL PROVISIONS
 
60


Section 4.01
 
Funds for Payments
 
60


Section 4.02
 
Computations
 
61


Section 4.03
 
Illegality
 
62


Section 4.04
 
Additional Costs
 
62


Section 4.05
 
Capital Adequacy
 
63


Section 4.06
 
Recovery of Additional Compensation
 
63


Section 4.07
 
Indemnity
 
64







--------------------------------------------------------------------------------




Section 4.08
 
Taxes
 
64


Section 4.09
 
Cash Collateral
 
68


Section 4.10
 
Defaulting Lenders; Cure
 
69


Section 4.11
 
Waiver
 
72


Section 4.12
 
Interest Act Canada
 
72


 
 
 
 
 
ARTICLE 5 REPRESENTATIONS AND WARRANTIES
 
72


Section 5.01
 
Corporate Authority
 
72


Section 5.02
 
Governmental Approvals
 
73


Section 5.03
 
Title to Properties
 
73


Section 5.04
 
Financial Statements
 
73


Section 5.05
 
Franchises, Patents, Copyrights Etc.
 
74


Section 5.06
 
Litigation
 
74


Section 5.07
 
Compliance With Other Instruments, Laws, Etc.
 
74


Section 5.08
 
Tax Status
 
74


Section 5.09
 
No Default
 
74


Section 5.10
 
Investment Company Act
 
74


Section 5.11
 
Employee Benefit Plans
 
74


Section 5.12
 
Use of Proceeds of Loans, and Letters of Credit
 
75


Section 5.13
 
Compliance with Margin Stock Regulations
 
75


Section 5.14
 
Subsidiaries; Equity Interests; Loan Parties; Project Companies
 
76


Section 5.15
 
Disclosure
 
76


Section 5.16
 
OFAC
 
76


Section 5.17
 
Anti-Corruption Laws
 
76


 
 
 
 
 
Article 6 COVENANTS OF THE BORROWER
 
77


Section 6.01
 
Punctual Payment
 
77


Section 6.02
 
Maintenance of Office
 
77


Section 6.03
 
Records and Accounts
 
77


Section 6.04
 
Financial Statements, Certificates and Information
 
77


Section 6.05
 
Default Notification
 
79


Section 6.06
 
Corporate Existence: Maintenance of Properties
 
79


Section 6.07
 
Taxes
 
79


Section 6.08
 
Visits by Lenders
 
80


Section 6.09
 
Compliance with Laws, Contracts, Licenses, and Permits
 
80


Section 6.10
 
Use of Proceeds and Letters of Credit
 
80


Section 6.11
 
Covenant to Give Security
 
80


Section 6.12
 
Maintenance of Insurance
 
81


Section 6.13
 
Financial Covenants
 
82


Section 6.14
 
Indebtedness
 
82


Section 6.15
 
Liens
 
83


Section 6.16
 
Investments
 
84


Section 6.17
 
Fundamental Changes
 
86


Section 6.18
 
Dispositions
 
87


Section 6.19
 
Restricted Payments
 
87


Section 6.20
 
Change in Nature of Business
 
89


Section 6.21
 
Transactions with Affiliates
 
89


Section 6.22
 
Burdensome Agreements
 
89


Section 6.23
 
Employee Benefit Plans
 
90


Section 6.24
 
Sanctions
 
90







--------------------------------------------------------------------------------




Section 6.25
 
Amendments of Organization Documents
 
90


Section 6.26
 
Accounting Changes
 
90


Section 6.27
 
Prepayments, Etc. of Indebtedness
 
90


Section 6.28
 
Amendment, Etc
 
91


Section 6.29
 
Sales and Lease-Backs
 
91


Section 6.30
 
Unrestricted Project Companies
 
91


 
 
 
 
 
Article 7 CONDITIONS PRECEDENT
 
91


Section 7.01
 
Conditions Precedent to Effectiveness
 
91


Section 7.02
 
Each Loan
 
94


Section 7.03
 
Each Letter of Credit
 
94


Section 7.04
 
Determinations Under Section
 
95


 
 
 
 
 
Article 8 EVENTS OF DEFAULT, ACCELERATION, ETC.
 
95


Section 8.01
 
Events of Default and Acceleration
 
95


Section 8.02
 
Lenders’ Remedies
 
99


Section 8.03
 
Application of Funds
 
99


 
 
 
 
 
Article 9 CONTINUING GUARANTY
 
101


Section 9.01
 
Guaranty
 
101


Section 9.02
 
Rights of Secured Parties
 
101


Section 9.03
 
Certain Waivers
 
101


Section 9.04
 
Obligations Independent
 
102


Section 9.05
 
Subrogation
 
102


Section 9.06
 
Termination; Reinstatement
 
102


Section 9.07
 
Subordination
 
102


Section 9.08
 
Stay of Acceleration
 
102


Section 9.09
 
Condition of Loan Parties
 
103


Section 9.10
 
Keepwell
 
103


 
 
 
 
 
Article 10 THE AGENT
 
103


Section 10.01
 
Appointment and Authority
 
103


Section 10.02
 
Rights as a Lender, Issuing Bank
 
104


Section 10.03
 
Exculpatory Provisions
 
104


Section 10.04
 
Reliance by the Agents
 
105


Section 10.05
 
Indemnification
 
106


Section 10.06
 
Delegation of Duties
 
106


Section 10.07
 
Resignation or Removal of the Agents
 
106


Section 10.08
 
Non-Reliance on Agents and Other Lenders
 
108


Section 10.09
 
No Other Duties, Etc.
 
108


Section 10.10
 
Agent May File Proofs of Claim; Credit Bidding
 
108


Section 10.11
 
Collateral and Guaranty Matters
 
110


Section 10.12
 
Secured Cash Management Agreements and Secured Hedge Agreements
 
111


 
 
 
 
 
Article 11 MISCELLANEOUS
 
111


Section 11.01
 
Consents, Amendments, Waivers, Etc.
 
111


Section 11.02
 
Notices
 
112


Section 11.03
 
Expenses
 
114


Section 11.04
 
Indemnification
 
115


Section 11.05
 
Survival of Covenants, Etc.
 
116







--------------------------------------------------------------------------------




Section 11.06
 
Assignment and Participation
 
116


Section 11.07
 
Confidentiality
 
120


Section 11.08
 
Right of Setoff
 
121


Section 11.09
 
Governing Law
 
122


Section 11.10
 
Headings
 
122


Section 11.11
 
Counterparts
 
122


Section 11.12
 
Entire Agreement, Etc.
 
122


Section 11.13
 
Severability
 
122


Section 11.14
 
USA Patriot Act Notice
 
123


Section 11.15
 
No Fiduciary Duties
 
123


Section 11.16
 
Waiver of Jury Trial
 
123


Section 11.17
 
Judgment Currency
 
123


Section 11.18
 
Limitation of Recourse
 
124







List of Schedules and Exhibits
Schedules:


Schedule I         List of Lenders and Commitments
Schedule I-A         Notice Addresses
Schedule II         Subject Entities
Schedule 5.03         Excepted Liens
Schedule 5.04         Supplemental Disclosures
Schedule 5.06         Litigation
Schedule 5.14        Project Companies
Schedule 6.14        Project-Level Indebtedness
Schedule 6.16(f)    Permitted Investments
Schedule 6.22        Burdensome Agreements


Exhibits:
Exhibit A-1         Form of Borrowing Notice
Exhibit A-2         Form of Interest Rate Notice
Exhibit B         Form of Note
Exhibit C         Form of Borrower’s Certificate
Exhibit D-1         Form of Perfection Certificate
Exhibit D-2         Form of Perfection Certificate Supplement
Exhibit E         [Reserved]
Exhibit F         Form of Assignment and Assumption
Exhibit G        [Reserved]
Exhibit H        [Reserved]
Exhibit I-1        Form of U.S. Tax Compliance Certificate
Exhibit I-2        Form of U.S. Tax Compliance Certificate
Exhibit I-3        Form of U.S. Tax Compliance Certificate
Exhibit I-4        Form of U.S. Tax Compliance Certificate








--------------------------------------------------------------------------------




REVOLVING CREDIT AGREEMENT


This REVOLVING CREDIT AGREEMENT dated as of July 1, 2014, is by and between (i)
NEXTERA ENERGY CANADA PARTNERS HOLDINGS, ULC, an unlimited liability company
organized and existing under the laws of the Province of British Columbia
(“Canadian Holdings”) and NEXTERA ENERGY US PARTNERS HOLDINGS, LLC, a Delaware
limited liability company (“US Holdings”, and together with Canadian Holdings,
the “Borrowers”), (ii) NEXTERA ENERGY OPERATING PARTNERS, LP, a Delaware limited
partnership (“OpCo” or, the “Guarantor”) (iii) the lending institutions that are
parties hereto as Lenders (as defined below) which as of the date of this
Agreement, consist of those Lenders listed on Schedule I, (iv) BANK OF AMERICA,
N.A., acting in its capacity as administrative agent and collateral agent for
the Lenders (the “Agent”), and (v) BANK OF AMERICA, N.A. (CANADA BRANCH), acting
in its capacity as Canadian agent for the Lenders (the “Canadian Agent” and,
together with the Agent, the “Agents”) (the Borrower, the Guarantor, the Lenders
(as defined below) and the Agents are hereinafter sometimes collectively
referred to as the “Parties” and individually as a “Party”).
W I T N E S S E T H:
WHEREAS, the Lenders parties hereto have agreed to make loans to the Borrowers
and to provide for the issuance of letters of credit for the account of the
Borrowers in the maximum aggregate principal amount of TWO HUNDRED FIFTY MILLION
AND NO/100 UNITED STATES DOLLARS (US$250,000,000.00) for the general corporate
purposes of the Borrowers.
NOW, THEREFORE, in consideration of the foregoing premises and the covenants and
agreements set forth herein, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:
ARTICLE 1
DEFINITIONS AND RULES OF INTERPRETATION


Section 1.01    Definitions.    The following terms have the respective meanings
set forth in this Section 1.01 or elsewhere in the provisions of this Agreement
referred to below:


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by an Agent.
“Affected Lender” has the meaning specified in Section 2.05(b).
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent” and “Agents” have the meanings given to such terms in the Preamble.
“Agreement” means this Revolving Credit Agreement, dated as of July 1, 2014.
“Agreement Effective Date” means the date on which all of the conditions set
forth in Section 7.01 shall have been satisfied or waived by the Lenders and the
Agent.
“Agreement Effective Date Projections” means the projections included in the
Form S-1.




--------------------------------------------------------------------------------




“Applicable Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as such Lender may from time to time notify the
Borrowers and the Agents, which office may include any Affiliate of such Lender
or any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
Applicable Lending Office.
“Applicable Rate” means (a) from the Agreement Effective Date to the date on
which the Agent receives a Compliance Certificate pursuant to Section 6.04(a) or
(b) for the fiscal quarter ending September 30, 2014, 0.375% per annum for
Facility Fees, 1.875% per annum for Eurodollar Rate Loans, CDOR Loans and Letter
of Credit Fees and 0.875% per annum for Base Rate Loans and Canadian Prime Rate
Loans and (b) thereafter, the applicable percentage per annum set forth below
determined by reference to the OpCo Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Agent pursuant to Section 6.04(a)
or (b):
 
 
Applicable Rate
Pricing Level
OpCo Leverage Ratio
Facility Fee
Eurodollar Rate or CDOR (Letters of Credit)
Base Rate or Canadian Prime Rate
1
< 3.5:1
0.375%
1.875%
0.875%
2
> 3.5:1 but < 4.5:1
0.500%
2.000%
1.000%
3
> 4.5:1
0.500%
2.250%
1.250%



Any increase or decrease in the Applicable Rate resulting from a change in the
OpCo Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.04(a) or (b); provided, however, that if a Compliance Certificate is
not delivered when due in accordance with such Section (giving effect to the
period allowed in such Section for delivery of a Compliance Certificate), then,
upon the request of the Majority Lenders, Pricing Level 3 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.05(e).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b) and accepted by the Agent, in substantially the
form of Exhibit F or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Agent.
“Assuming Lender” has the meaning specified in Section 2.11(c).
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.




--------------------------------------------------------------------------------




“Base Rate Loan” means all or any portion of any Loan bearing interest
calculated by reference to the Base Rate.
“Borrowing” means the drawing down by a Borrower of a Loan or Loans from the
Lenders on any given Borrowing Date.
“Borrowing Date” means the date on which any Loan is made or to be made.
“Borrowing Notice” means a certificate to be provided pursuant to
Section 2.02(a), in substantially the form set forth in Exhibit A-1 or such
other form as may be approved by the Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the Agent),
appropriately completed and signed by a Responsible Officer of the applicable
Borrower.
“Business Day” means any day other than (a) Saturday or Sunday, or (b) a day on
which banking institutions in New York City, New York are required or authorized
to close (provided, that no day shall be deemed to be a Business Day with
respect to any Eurodollar Rate Loan unless such day is also a day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank Eurodollar market) or (c) with respect to any Canadian Prime Rate
Loans or CDOR Loans, a day on which banking institutions in Toronto Ontario are
required or authorized to close.
“Canadian Agent” has the meaning given in the Preamble.
“Canadian Dollars” and “Cdn.$” means the lawful currency of Canada.
“Canadian Holdings” has the meaning given in the Preamble.
“Canadian Prime Rate” means, for any day, a rate per annum equal to the higher
of (a) the rate of interest per annum established by Bank of America, N.A.
(Canada Branch) as the reference rate of interest then in effect for determining
interest rates on commercial loans denominated in Canadian Dollars made by it in
Canada and (b) the sum of 1% plus the one-month CDOR for such day.
“Canadian Prime Rate Loan” means all or any portion of any Loan bearing interest
calculated by reference to the Canadian Prime Rate.
“Canadian Security Agreement” has the meaning specified in Section 7.01(b)(ii).
“Capitalized Leases” means, with respect to any Person, leases that have been or
should be, in accordance with generally accepted accounting principles, recorded
as capital leases on the balance sheet of such Person.
“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of one or more of the Issuing Banks and the Lenders, as
collateral for L/C Obligations, or obligations of Lenders to fund participations
in respect thereof (as the context may require), cash or deposit account
balances or, if the applicable Agent and the applicable Issuing Banks shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to (a) the applicable Agent and
(b) the applicable Issuing Banks. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Loan Parties or any of their Subsidiaries free and clear of
all Liens (other than Liens created under the Collateral Documents):




--------------------------------------------------------------------------------




(a)readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least US$1,000,000,000, in each case with maturities of not more
than 12 months from the date of acquisition thereof;
(c)commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
Standard & Poor’s, in each case with maturities of not more than 12 months from
the date of acquisition thereof; and
(d)Investments, classified in accordance with generally accepted accounting
principles as current assets of the Loan Parties or any of their Subsidiaries,
in money market investment programs registered under the Investment Company Act
of 1940, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or Standard & Poor’s, and the portfolios
of which are limited solely to Investments of the character, quality and
maturity described in clauses (a), (b) and (c) of this definition.


“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
“Cash Sweep and Credit Support Agreement” means the Cash Sweep and Credit
Support Agreement dated as of July 1, 2014 entered into between OpCo and NEER,
as in effect on the Agreement Effective Date and without giving effect to any
amendments that would have a Material Adverse Effect.
“CDOR” means, for any Interest Period with respect to a CDOR Loan, the rate per
annum equal to the Canadian Dealer Offered Rate (“CDOR”), as published on the
applicable Reuters screen page (or such other commercially available source
providing such quotations as may be designated by the Canadian Agent from time
to time) at or about 10:00 a.m. (Toronto, Ontario time) on the first day of such
Interest Period (or such other day as is generally treated as the rate fixing
day by market practice in such interbank market, as determined by the Canadian
Agent) (or if such day is not a Business Day, then on the immediately preceding
Business Day) or, if the applicable screen rate shall not be available, a
comparable or successor rate which rate is approved by Canadian Agent; provided,
that to the extent a comparable or successor rate is approved by Canadian Agent
in connection with any rate set forth in this definition, the approved rate
shall be applied in a manner consistent with market practice; provided, further,
that to the extent such market practice is not administratively feasible for the
Canadian Agent, such approved rate shall be applied in a manner as otherwise
reasonably determined by the Canadian Agent.
“CDOR Loan” means all or any portion of any Loan bearing interest calculated by
reference to CDOR.




--------------------------------------------------------------------------------




“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Law” means the occurrence, after the Agreement Effective Date, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation (including, without
limitation, Regulation D) or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, for purposes of the increased
cost provisions in Section 4.04 or Section 4.05, any changes with respect to
capital adequacy or liquidity which result from (i) all requests, rules,
guidelines or directives under or issued in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to “Basel III” (meaning the comprehensive set
of reform measures developed (and designated as “Basel III” in September 2010)
by the Basel Committee on Banking Supervision, to strengthen the regulation,
supervision and risk management of the banking sector), shall in each case be
deemed to be a “change of law” as to which an affected Lender is entitled to
compensation to the extent such request, rule, guideline or directive is either
(1) enacted, adopted or issued after the Agreement Effective Date (but
regardless of the date the applicable provision of the Dodd-Frank Act or Basel
III to which such request, rule, guideline or directive relates was enacted,
adopted or issued) or (2) enacted, adopted or issued prior to the Agreement
Effective Date but either (A) does not require compliance therewith, or (B)
which is not fully implemented until after the Agreement Effective Date and
which entails increased cost related thereto that cannot be reasonably
determined as of the Agreement Effective Date.
“Change of Control” means any sale, pledge, assignment, transfer or other
disposition as a result of which (a) NEER ceases to own directly or indirectly
at least 50.1% of the voting interests of any Loan Party, (b) NEER ceases to own
directly or indirectly at least 33⅓% of the economic interests (it being
understood that “economic interests” for purposes of this clause (b), and each
other use of “economic interests” or “economic interest” for purposes of this
definition, shall only take into account distributions) of any Loan Party or (c)
NEER ceases to own directly or indirectly more of the economic interests of any
Loan Party than any other Person; provided, that in the event NEER Controls each
of the general partners of a Person that Controls such Loan Party, no Change of
Control shall occur.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.
“Collateral” means all of the “Collateral” or other similar term referred to in
the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Agent for the benefit of the Secured Parties.
“Collateral Documents” means, collectively, the U.S. Security Agreement, the
Canadian Security Agreement, the Deposit Account Control Agreements, and each of
the mortgages, intellectual property security agreements, collateral
assignments, Security Agreement Supplements, security agreements, pledge
agreements or other similar agreements delivered to the Agent pursuant to
Section 6.11, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Agent for the benefit of
the Secured Parties.
“Commitment” means, when used with reference to any Lender at the time any
determination thereof is to be made, the obligation of such Lender to make Loans
pursuant to Section 2.01 and make L/C Advances pursuant to Section 3.03, or,
where the context so requires, the amount of such obligation which is set forth




--------------------------------------------------------------------------------




on Schedule I opposite such Lender’s name as its Commitment, in each case as the
same may be increased or reduced from time to time in accordance with the terms
of this Agreement.
“Commitments” means the aggregate Commitments of the several Lenders.
“Commitment Termination Date” means the earlier of (a) July 1, 2019, as the same
may from time to time be extended pursuant to the provisions of Section 2.11 and
(b) the date of termination in whole of the Commitments pursuant to Section 2.06
or Article 8; provided, however, that the Commitment Termination Date of any
Lender that is a Non-Consenting Lender to any requested extension pursuant to
Section 2.11 shall be the earlier of (x) the Commitment Termination Date in
effect immediately prior to such extension and (y) the date of termination in
whole of the Commitments pursuant to Section 2.06 or Article 8 for all purposes
of this Agreement.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate of the principal financial officer,
Treasurer or Assistant Treasurer of OpCo to be provided pursuant to Section
6.04(a) and 6.04(b)
“Consent Date” has the meaning specified in Section 2.11(a).
“Consenting Lender” has the meaning specified in Section 2.11(b).
“Control” means the possession, directly or indirectly, of the power to cause
the direction of the management of a Person, whether through voting securities,
by contract, control of the board of directors (or similar governing body),
ownership or control of a majority of the equity interests in the general
partner of such Person, or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto.
“Covenant Cash” means, without duplication, internally generated cash and Cash
Equivalents distributed by the Project Companies and the Borrowers, directly or
indirectly, to OpCo or US Holdings, as applicable, in respect of the Equity
Interests of the Project Companies and the Borrowers owned, directly or
indirectly, by OpCo (other than dividends or other distributions that are
funded, directly or indirectly, with substantially concurrent cash Investments,
or cash Investments that were not used by a Project Company or a Borrower for
capital expenditures or for operational purposes, by OpCo or any of its
Subsidiaries in a Project Company or a Borrower), excluding (a) the proceeds of
any extraordinary receipts (including cash payments or proceeds received (i)
from any Disposition by OpCo or any of its Subsidiaries, (ii) under any casualty
insurance policy in respect of a covered loss thereunder or (iii) as a result of
the taking of any assets of OpCo or any of its Subsidiaries by any Person
pursuant to the power of eminent domain, condemnation or otherwise, or pursuant
to a sale of any such assets to a purchaser with such power under threat of such
a taking and (b) any cash that is derived from (i) cash grants and similar items
to the Project Companies and the Borrowers, (ii) any incurrence of Funded Debt
by the Project Companies and the Borrowers, (iii) any issuance of Equity
Interests by the Project Companies and the Borrowers or (iv) any capital
contribution to the Project Companies and the Borrowers.
“Covenant Cash Flow” means, at any date of determination, an amount equal to the
Covenant Cash received by OpCo or US Holdings, as applicable, during the most
recently completed Measurement Period; provided that (a) if any Loan Party has
disposed of any Equity Interests in a Project Company or OpCo or any of its
Subsidiaries (including any Project Company) has disposed of any property with a
value in excess of US$5,000,000 at any time after the first day of such
Measurement Period, the determinations of Covenant Cash Flow shall be made
giving Pro Forma Effect to such disposition (which, for avoidance of doubt,
shall




--------------------------------------------------------------------------------




account, not only for the loss of revenues, but as well for the expense savings
expected to be realized) and (b) if during any Measurement Period any Loan Party
or any of its Subsidiaries has acquired any equity interests in any Project
Company or any Loan Party or any of its Subsidiaries (including any Project
Company) has acquired any property with a value in excess of US$5,000,000, the
determination of Covenant Cash Flow for such Measurement Period shall be made
giving pro forma effect to such acquisition by including the projected
distributions of such acquired property in such determination as follows:
In the case of:
With respect to each acquisition:
The first Measurement Period after such acquisition:
The first quarter’s actual distributions and the projected distributions for the
second, third and fourth quarters thereafter
The second Measurement Period after such acquisition:
The first and second quarters’ actual distributions and the projected
distributions for the third and fourth quarters thereafter
The third Measurement Period after such acquisition:
The first, second and third quarters’ actual distributions and the projected
distributions for the fourth quarter thereafter
The fourth Measurement Period after such acquisition:
The actual results for each quarter of such Measurement Period.



“Conversion” or “Convert” means a conversion of all or part of any Loan of one
Type into a Loan of another Type pursuant to Section 2.07 (including any such
conversion made as a result of the operation of any other provision hereof).
“date of this Agreement” and “date hereof” means July 1, 2014.
“Default” means an Event of Default, or an event that with notice or lapse of
time or both would become an Event of Default, or the filing in any court of
competent jurisdiction of any petition or application or the commencement of any
case or other proceeding referred to in Section 8.01(g) so long as the same
remains undismissed or unstayed.
“Defaulting Lender” means, subject to Section 4.10(b), any Lender that (a) fails
to (i) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Agents and the Loan Parties in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the applicable Agent, any Issuing Bank or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in any Letter of Credit) within two (2) Business Days of the date when such
payment is due; (b) notifies the Loan Parties, the Agents or any Issuing Bank in
writing that it does not intend to comply with its funding obligations under
this Agreement, or has made a public statement to that effect (unless such
writing or public statement relates to such Lender’s obligation to fund a Loan
hereunder and states that such position is based on such Lender’s determination
that one or more conditions precedent to funding (each of which condition
precedents, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied); (c) fails,
within three (3) Business Days after written request by the Agents, any Issuing
Bank or the Loan Parties, to confirm in writing to the Agents and the Loan
Parties that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon the subsequent receipt of such written confirmation by the
Agents and the Loan Parties); or (d) has (or has a direct or indirect parent
company that has) become the subject of any Insolvency Proceeding; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or




--------------------------------------------------------------------------------




writs of attachment on its assets or permit such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Agents that a Lender
is a Defaulting Lender under any one or more of the preceding clauses (a)
through (d) shall be conclusive and binding absent manifest error, and such
Lender shall be deemed to be a Defaulting Lender (subject to Section 4.10(b))
upon the Agents’ delivery of Notice of such determination to the Loan Parties,
each Issuing Bank and each Lender.
“Deposit Account Control Agreements” means each deposit account control
agreement entered into by each applicable Loan Party, the Agent and the
applicable depository bank party thereto.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, lease or other disposition
(including any sale and leaseback transaction) of any property by any Person (or
the granting of any option or other right to do any of the foregoing), including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith.
“Dollar Equivalent” means, at any time, (i) with respect to any amount
denominated in Dollars, such amount; and (ii) with respect to any amount
denominated in Canadian Dollars, the equivalent amount thereof expressed in
Dollars, such Canadian Dollar amount to be determined by the Agent or the
applicable Issuing Bank, as the case may be, at such time on the basis of the
Spot Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with Canadian Dollars.
“Dollars” or “US$” means United States dollars or such currency of the United
States of America as at the time of payment shall be legal tender for the
payment of public and private debts in the United States of America.
“Eligible Assignee” means (i) any Lender or an affiliate of any Lender (in
either instance, unless the relevant Lender is a Defaulting Lender at the time
any such assignment is proposed) which is approved by each Issuing Bank, and
(ii) any other Person which is approved by the Agent, each Issuing Bank and,
unless an Event of Default has occurred and is continuing at the time any such
assignment is effected in accordance with the provisions of Section 11.06(b),
the Loan Parties, each of the foregoing approvals not to be unreasonably
withheld or delayed; provided however, that no Borrower nor any affiliate of a
Borrower shall qualify as an Eligible Assignee.
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA maintained or contributed to by a Borrower or any ERISA
Affiliate, other than a Multiemployer Plan.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.




--------------------------------------------------------------------------------




“ERISA Affiliate” means any Person that is treated as a single employer with
OpCo under Section 414 of the Code.
“ERISA Reportable Event” means a reportable event with respect to a Guaranteed
Pension Plan within the meaning of Section 4043 of ERISA as to which the
requirement of notice has not been waived.
“Eurodollar Business Day” means any Business Day on which commercial banks are
open for international business (including dealings in Dollar deposits) in
London.
“Eurodollar Rate” means:
(a)
for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time)
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period or, if the applicable screen rate shall not be available, a comparable or
successor rate which rate is approved by the Agent; and

(b)
for any rate calculation with respect to a Base Rate Loan on any date, the rate
per annum equal to LIBOR, at or about 11:00 a.m., London time determined two (2)
Business Days prior to such date for Dollar deposits with a term of one month
commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Agent in connection with any rate set forth in this definition, the approved
rate shall be applied in a manner consistent with market practice; provided,
further that to the extent such market practice is not administratively feasible
for the Agent, such approved rate shall be applied in a manner as otherwise
reasonably determined by the Agent.
“Eurodollar Rate Loan” means all or any portion of any Loan bearing interest
calculated by reference to the Eurodollar Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or the Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 9.10 and any other “keepwell, support
or other agreement” for the benefit of such Guarantor and any and all guarantees
of such Guarantor’s Swap Obligations by other Loan Parties) at the time the
Guaranty of such Guarantor, or a grant by such Guarantor of a security interest,
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which the Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.




--------------------------------------------------------------------------------




“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
or capital or profits franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender or an Issuing Bank, U.S. federal or Canadian withholding Taxes imposed
on amounts payable to or for the account of such Lender or such Issuing Bank
with respect to an applicable interest in a Loan or Commitment pursuant to a law
in effect on the date on which (i) such Lender or an Issuing Bank acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.12) or (ii) such Lender or an Issuing Bank
changes its lending office, except in each case to the extent that, pursuant to
Section 4.08, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 4.08(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.
“Extension Date” has the meaning specified in Section 2.11(b).
“Facility Fee” has the meaning specified in Section 2.03.
“FASB ASC 715” means Financial Accounting Standards Board Accounting Standards
Codification 715, Compensation - Retirement Benefits.
“FASB ASC 810” means Financial Accounting Standards Board Accounting Standards
Codification 810, Consolidation.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary to the nearest 1/100 of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day,
provided that (a) if the day for which such rate is to be determined is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (b) if such rate is not so published for any
Business Day, the Federal Funds Rate for such Business Day shall be the average
rate charged to the Agent on such Business Day on such transactions as
determined by the Agent.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.
“Fee Letters” means (a) the fee letter dated June 17, 2014 among OpCo, Bank of
America, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated and Goldman
Sachs Bank USA LLC, (b) the fee letter dated June 17, 2014 between OpCo and
Morgan Stanley Senior Funding, Inc., (c) the fee letter date June 17, 2014 among
OpCo, Bank of America, N.A., Goldman Sachs Bank USA LLC and Morgan Stanley
Senior Funding, Inc. and (d) the fee letter dated June 17, 2014 between OpCo and
Bank of America, N.A.




--------------------------------------------------------------------------------




“Final Loan Maturity Date” means the Loan Maturity Date of the last of the
Lenders to have Commitments outstanding hereunder.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Form S-1” means the Form S-1 filed with the Securities and Exchange Commission
on May 20, 2014 by NEE Partners in connection with the IPO, as amended.
“Fronting Exposure” means, at any time there is a Defaulting Lender with respect
to any Issuing Bank, such Defaulting Lender’s Pro Rata Share of the L/C
Obligations with respect to Letters of Credit issued by such Issuing Bank, other
than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or collateralized in accordance
with the terms hereof.
“Funded Debt” means, as of the date of any determination thereof, the following
(without duplication) with respect to any Person, determined on a consolidated
basis in accordance with generally accepted accounting principles (other than as
consolidated on the balance sheet of such Person solely as a result of the
operation of the variable interest entity provisions in FASB ASC 810, and
without giving effect to any change to Funded Debt or equity as a result of the
operation of FASB ASC 715):
(i)
all indebtedness for borrowed money (other than trade liabilities incurred in
the ordinary course of business and payable in accordance with customary
practices);

(ii)
all obligations evidenced by bonds, indentures, notes and other similar
instruments;

(iii)
all obligations with respect to the deferred purchase price of property (other
than as described in clause (iv) below and other than trade liabilities incurred
in the ordinary course of business and payable in accordance with customary
practices) to the extent that such obligations are absolute and fixed and not
subject to any right of cancellation by such Person and/or any of its
Subsidiaries;

(iv)
all obligations with respect to construction services to be performed, but only
to the extent such obligations have become due and owing as of the date of any
such determination pursuant to the provisions of the specific agreement
evidencing such obligations;

(v)
all obligations of such Person and its Subsidiaries as lessee under (a)
Capitalized Leases and (b) Synthetic Lease Obligations;

(vi)
all liabilities secured by any Lien on any property owned by such Person or any
of its Subsidiaries;

(vii)
all obligations, contingent or otherwise, of such Person and its Subsidiaries in
respect of acceptances, letters of credit or similar extensions of credit;

(viii)
all net obligations under Swap Contracts in an amount equal to the Swap
Termination Value thereof;

(ix)
any Mandatorily Redeemable Stock of such Person and its Subsidiaries (the amount
of such Mandatorily Redeemable Stock to be determined for this purpose as the
higher of the liquidation preference and the amount payable upon redemption of
such Mandatorily Redeemable Stock);

(x)
any liabilities in respect of unfunded vested benefits under plans covered by
Title IV of ERISA; and

(xi)
guarantees of obligations of the type described in any of clause (i) -
clause (x) of this definition, but only to the extent of the indebtedness
guaranteed thereby which is then outstanding as of the date of any such
determination pursuant to the provisions of the agreement in respect of which
such obligation exists or arises.





--------------------------------------------------------------------------------




“generally accepted accounting principles” means generally accepted accounting
principles, as recognized by the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained on a consistent basis for the OpCo and its Subsidiaries
throughout the period indicated.
“Governmental Authority” means, as to any Person, any government (or any
political subdivision or jurisdiction thereof), court, bureau, agency or other
governmental authority having jurisdiction over such Person or any of its
business, operations or properties.
“Guarantee" means, as to any Person, any (a) obligations, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any indebtedness or other monetary obligation payable or
performable by another Person (the "primary obligor") in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such indebtedness or other monetary obligation of the payment or
performance of such indebtedness or monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such indebtedness or other monetary obligation or
(iv) entered into for the purpose of assuring in any other manner the obligation
in respect of such indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee loss in respect thereof (in whole
or in part), or (b) Lien on any assets of such Person securing any indebtedness
or other obligation of any other Person, whether or not such indebtedness or
other monetary obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such indebtedness to obtain any such Lien); provided
that the term "Guarantee" shall not include endorsements for collection or
deposit, in either case, in the ordinary course of business, or customary and
reasonable indemnity applications in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability (after giving effect to any
indemnities, rights of contribution, subrogation or other similar rights in
favor of such guarantor) in respect thereof is determined by the guaranteeing
Person in good faith. The term "Guarantee" as a verb has a corresponding
meanings.
“Guaranteed Pension Plan” means any employee pension benefit plan within the
meaning of Section 3(2) of ERISA that is subject to Title IV of ERISA and that
is maintained or contributed to by the OpCo or any ERISA Affiliate or in respect
of which OpCo or any ERISA Affiliate could be reasonably expected to have
liability, other than a Multiemployer Plan.
“Guarantors” means, collectively, (a) with respect to all Obligations, OpCo and
(b) with respect to Obligations owing by Canadian Holdings, US Holdings.
“Guaranty” means, collectively, the Guaranty made by OpCo and US Holdings under
Article 9 in favor of the Agent for the benefit of the Secured Parties.
“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted under Article 6, and a Lender or an Affiliate of a Lender, in its
capacity as a party to such Swap Contract.
“Honor Date” has the meaning specified in Section 3.03(b).




--------------------------------------------------------------------------------




“Immediately Available Funds” means funds with good value on the day and in the
city in which payment is received.
“Increase Joinder” has the meaning specified in Section 2.14(c).
“Increase Effective Date” has the meaning specified in Section 2.14(a).
“Incremental Commitments” has the meaning specified in Section 2.14.
“Incremental Revolving Credit Commitments” has the meaning specified in Section
2.14.
“Incremental Term Commitment” has the meaning specified in Section 2.14.
“Incremental Term Loan” has the meaning specified in Section 2.14.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 11.04.
“Indemnity Claim” has the meaning specified in Section 11.04.
“Initial Lenders” means those Lenders listed on Schedule I as of the Agreement
Effective Date.
“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any competent court or other
Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, administrative receivership,
administration, winding-up or relief of debtors, or (b) any general assignment
for the benefit of creditors, composition, marshalling of assets for creditors,
or other, similar arrangement in respect of its creditors generally or any
substantial portion of its creditors, undertaken under any U.S. Federal or state
or any foreign law.
“Interest Charges” means, for any Measurement Period, the excess of (A) the sum
of (a) cash interest, cash premium payments, cash debt discount and other
similar cash fees and charges in connection with borrowed money or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with generally accepted accounting principles, (b)
cash interest paid or payable with respect to discontinued operations and (c)
the portion of rent expense under Capitalized Leases that is treated as cash
interest in accordance with generally accepted accounting principles, in each
case, of or by OpCo and the Borrowers or (as applicable) US Holdings on a
standalone basis for the most recently completed Measurement Period over (B) any
cash interest income received by OpCo and the Borrowers or (as applicable) US
Holdings on a standalone basis during such Measurement Period.
“Interest Payment Date” means (a) as to any Base Rate Loan, the last Business
Day of each calendar quarter; (b) as to any Canadian Prime Rate Loan, the last
day of each calendar quarter; (c) as to any Eurodollar Rate Loan or any CDOR
Loan in respect of which the Interest Period is (i) three (3) months or less,
the last day of such Interest Period and (ii) more than three (3) months, the
date that is three (3) months from the first day of such Interest Period and, in
addition, the last day of such Interest Period and (d) as to all Loans of any
Lender, the Loan Maturity Date applicable to such Lender.
“Interest Period” means, with respect to any particular Eurodollar Rate Loan or
CDOR Loan, (a) initially, the period (i) commencing on the Borrowing Date for
such Eurodollar Rate Loan or CDOR Loan,




--------------------------------------------------------------------------------




as the case may be, and (ii) ending one (1), two (2), three (3) or six (6)
months thereafter (as selected by the applicable Borrower); and (b) thereafter,
each period (i) commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Rate Loan or CDOR Loan, as the case may be, and
(ii) ending on the last day of one of the periods set forth above (as selected
by the applicable Borrower in an Interest Rate Notice); provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:
(1)
if any Interest Period would otherwise end on a day that is not a Business Day,
then such Interest Period shall instead end on the next succeeding Business Day
unless the next succeeding Business Day falls in another calendar month, in
which case the Interest Period shall end on the immediately preceding Eurodollar
Business Day; or

(2)
if any Interest Period begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of the Interest Period), then the Interest Period shall end on
the last Business Day of the calendar month at the end of such Interest Period;
and

(3)
as to the Loans of any Lender, no Eurodollar Rate Loan or CDOR Loan shall extend
beyond the Loan Maturity Date applicable to such Lender (and, in the event that
any Interest Period for a Eurodollar Rate Loan or CDOR Loan would otherwise
extend beyond the Loan Maturity Date applicable to such Lender, such Loan must
be prepaid on the Loan Maturity Date applicable to such Lender).

“Interest Rate Notice” means a Notice given by a Borrower to the Agent (in
substantially the form set forth in Exhibit A-2) specifying such Borrower’s
election to Convert all or any portion of the Loans, or specify the Interest
Period with respect to all or any portion of any Eurodollar Rate Loans or CDOR
Loans, or continue such Loans for an additional Interest Period in accordance
with Section 2.07.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“IPO” means the initial public offering and distribution of certain of the
Equity Interests of NEE Partners pursuant to an effective registration statement
under the Securities Act of 1933.
“Issuance Date” has the meaning specified in Section 3.01(a).
“Issuing Banks” means, collectively each Lender that is designated by the Loan
Parties as, and agrees to become, an Issuing Bank, and “Issuing Bank” means any
of the Issuing Banks.
“L/C Advance” means each Lender’s participation in any L/C Borrowing in
accordance with its Pro Rata Share.
“L/C Application” means an application for issuance of letters of credit in such
form as shall at any time be in use at the applicable Issuing Bank.




--------------------------------------------------------------------------------




“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which shall not have been reimbursed on the date when made or
converted into an appropriate Borrowing.
“L/C Commitment” means, with respect to each Issuing Bank, the commitment of
such Issuing Bank to issue Letters of Credit from time to time under Article 3,
in an aggregate amount for such Issuing Bank not to exceed on any date the
amount set forth in Schedule I opposite such Issuing Bank’s name as its L/C
Commitment, as the same may be increased or reduced from time to time in
accordance with the terms of this Agreement.
“L/C Obligations” means at any time the sum of (a) the aggregate undrawn amount
of all Letters of Credit then outstanding, plus (b) the amount of all
unreimbursed drawings under all Letters of Credit, including all outstanding L/C
Borrowings. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.05. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“L/C Related Documents” means the Letters of Credit, the L/C Applications and
any other document relating to any Letter of Credit, including any Issuing
Bank’s standard form documents for letter of credit issuances.
“Lenders” means each Person who is (i) an Initial Lender, (ii) an Assuming
Lender, or (iii) any other Person that becomes an assignee of any rights and
obligations of an Initial Lender or an Assuming Lender pursuant to Section 2.11,
Section 2.14 or Section 11.06(b); provided that such Person shall be deemed to
be a Lender hereunder only so long as such Person has any rights and obligations
in any outstanding Commitments, Loan or L/C Obligation hereunder (with the
understanding that the foregoing proviso shall not derogate from any rights
conferred on such Person under the final sentence of Section 11.05).
“Letter of Credit” means any letter of credit issued by any Issuing Bank
pursuant to Section 3.01(a) for the account of a Borrower and/or any one or more
of its Subsidiaries and/or affiliates.
“LIBOR” has the meaning given such term in the definition of Eurodollar Rate.
“Lien” means any mortgage, pledge, lien, security interest or other charge or
encumbrance with respect to any present or future assets of the Person referred
to in the context in which the term is used.
“Loan” means the aggregate principal amount advanced by each Lender as a Loan or
Loans to a Borrower under Section 2.01 or an L/C Borrowing under Section 3.03,
or, where the context requires, the amount thereof then Outstanding. “Loans”
means the aggregate principal amount of the Loans of all Lenders that are
Outstanding at the time referred to in the context in which the term is used.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, if any,
(c) any agreement creating or perfecting rights in cash collateral pursuant to
the provisions of Section 4.09 of this Agreement, (d) the Guaranty, (e) the NEE
Partners Guaranty, (f) the Collateral Documents, (g) the Fee Letters and (h)
each L/C Related Document.
“Loan Maturity Date” means, with respect to any Lender, the Commitment
Termination Date applicable to such Lender.
“Loan Parties” means, collectively, each Borrower and OpCo.




--------------------------------------------------------------------------------




“Majority Lenders” means Lenders having more than fifty percent (50%) of the
aggregate amount of the Commitments, or, if the Commitments shall have
terminated, Lenders holding more than fifty percent (50%) of the aggregate
unpaid principal amount of the Loans, provided that the Commitment of any
Defaulting Lender shall be excluded for purposes of making a determination of
Majority Lenders.
“Management Services Agreement” means the Management Services Agreement dated as
of July 1, 2014 entered into among OpCo, NEE Partners, NEE Operating GP and
NextEra Energy Management Partners, LP, as in effect on the Agreement Effective
Date and without giving effect to any amendments that would have a Material
Adverse Effect.
“Mandatorily Redeemable Stock” means, with respect to any Person, any share of
such Person’s capital stock to the extent that it is (i) redeemable, payable or
required to be purchased or otherwise retired or extinguished, or convertible
into any indebtedness or other liability of such Person, (A) at a fixed or
determinable date, whether by operation of a sinking fund or otherwise, (B) at
the option of any Person other than such Person, or (C) upon the occurrence of a
condition not solely within the control of such Person, such as a redemption
required to be made out of future earnings, or (ii) presently convertible into
Mandatorily Redeemable Stock.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
financial position or results of operation of the Loan Parties and their
Subsidiaries, taken as a whole; (b) any Loan Party’s ability to perform its
obligations under any Loan Document to which it is a party; or (c) the validity
or priority of the Liens created by the Loan Documents or the ability of the
Lenders or the Agent to enforce its rights and remedies under the Loan
Documents.
“Material Project Company” means any Project Company that, individually or
together with any other Project Company that is in default under any of its
Funded Debt or that is then the subject of an Insolvency Proceeding, made
Restricted Payments, directly or indirectly, to OpCo in an amount equal to or
greater than 30% of the Covenant Cash of OpCo during the most recently completed
Measurement Period.
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of OpCo or US Holdings, as applicable, or, if
fewer than four consecutive fiscal quarters of OpCo or US Holdings, as
applicable, have been completed since the Agreement Effective Date, the fiscal
quarters of OpCo or US Holdings, as applicable, that have been completed since
the Agreement Effective Date; provided that: (a) for purposes of determining an
amount of any item included in the calculation of a financial ratio or financial
covenant for the fiscal quarter ended September 30, 2014, such amount for the
Measurement Period then ended shall equal such item for such fiscal quarter
multiplied by four; (b) for purposes determining an amount of any item included
in the calculation of a financial ratio or financial covenant for the fiscal
quarter ended December 31, 2014, such amount for the Measurement Period then
ended shall equal such item for the two fiscal quarters then ended multiplied by
two; and (c) for purposes of determining an amount of any item included in the
calculation of a financial ratio or financial covenant for the fiscal quarter
ended March 31, 2015, such amount for the Measurement Period then ended shall
equal such item for the three fiscal quarters then ended multiplied by 4/3.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the Issuing Banks with respect
to Letters of Credit issued and outstanding at such time, (ii) with respect to
Cash Collateral consisting of cash or deposit account balances provided in
accordance with the provisions of Section 4.09(a)(i), (a)(ii) or (a)(iii), an
amount equal to 100% of the Outstanding Amount of all L/C Obligations, and (iii)
otherwise, an amount determined by the applicable Agent and the applicable
Issuing Bank in their sole discretion.




--------------------------------------------------------------------------------




“Moody's” means Moody's Investors Service, Inc.
“Multiemployer Plan” means any multiemployer plan within the meaning of
Section 3(37) of ERISA to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute or has within any of the
preceding five plan years contributed or had an obligation to contribute.
“NEE Management” means NextEra Energy Management Partners, LP, a Delaware
limited partnership.
“NEE Operating GP” means NextEra Energy Operating Partners GP, LLC, a Delaware
limited liability company and the general partner of OpCo.
“NEE Partners” means NextEra Energy Partners, LP, a Delaware limited
partnership.
“NEE Partners Guaranty” has the meaning specified in Section 7.01(b)(iii).
“NEER” means NextEra Energy Resources, LLC, a Delaware limited liability
company.
"Net Cash Proceeds” means, with respect to the incurrence or issuance of any
indebtedness by any Loan Party, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such transaction over (ii) the fees,
underwriting discounts and commissions, taxes, and other reasonable and
customary out-of-pocket costs and expenses, incurred by such Loan Party in
connection therewith.
“Non-Consenting Lender” has the meaning specified in Section 2.11(b).
“Non-Defaulting Lenders” means, at any particular time, each Lender that is not
a Defaulting Lender at such time.
“Notes” means the promissory notes, if any, as may be issued pursuant to
Section 2.10, including any promissory notes delivered in substitution or
exchange thereof.
“Notice” has the meaning specified in Section 11.02.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any debtor relief laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided that the Obligations shall exclude
any Excluded Swap Obligations.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“OID” has the meaning specified in Section 2.14(c).
“OpCo Funded Debt” means, as of any date of determination, Funded Debt of OpCo
and its Subsidiaries (but not including any Funded Debt of the Project
Companies).
“OpCo Interest Coverage Ratio” means, as of any date of determination, the ratio
of (a) Covenant Cash Flow of OpCo to (b) Interest Charges of OpCo, in each case,
for the most recently completed Measurement Period.




--------------------------------------------------------------------------------




“OpCo Leverage Ratio” means, as of any date of determination, the ratio of (a)
OpCo Funded Debt as of such date to (b) Covenant Cash Flow of OpCo for the most
recently completed Measurement Period.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Sections 2.12, 4.03 or 4.04).
“Outstanding” means, as of any date (i) with respect to any Loan, the aggregate
unpaid principal amount of such Loan as of such date, and (ii) with respect to
any Letter of Credit, the Dollar Equivalent amount of L/C Obligations
outstanding in respect of such Letter of Credit as of such date.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Agent or the applicable Issuing Bank, as the case may be, in
accordance with banking industry rules on interbank compensation, and (b) with
respect to any amount denominated in Canadian Dollars, the rate of interest per
annum at which overnight deposits in Canadian Dollars, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“Parties” and “Party” have the meanings specified in the Preamble.
“Patriot Act” has the meaning specified in Section 11.14.
“PBGC” means the Pension Benefit Guaranty Corporation created by Section 4002 of
ERISA and any successor entity or entities having similar responsibilities.




--------------------------------------------------------------------------------




“Perfection Certificate” shall mean a certificate in the form of Exhibit D-1 or
any other form approved by the Agent, as the same shall be supplemented from
time to time by a Perfection Certificate Supplement or otherwise.
“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit D-2 or any other form approved by the Agent.
“Permitted Liens” has the meaning specified in Section 6.15.
“Permitted Refinancing Indebtedness” has the meaning specified in Section
6.14(d).
“Person” means any individual, corporation, partnership, trust, unincorporated
association, business, or other legal entity, and any government or any
governmental agency or political subdivision thereof.
“Pledged Equity” has the meaning specified in the U.S. Security Agreement or the
Canadian Security Agreement, as the case may be.
“Project” has the meaning specified in the definition of “Project Company”
“Project Company” means (a) each entity listed on Schedule 5.14, and (b) any new
direct or indirect Subsidiary or any joint venture of any Loan Party that, after
the Agreement Effective Date, is created or acquired by any Loan Party and is
the direct or indirect owner or lessee, or intended to become the owner, lessee
or developer of all or any portion of any generating, transmission, distribution
or other operating assets, or assets relating thereto (in each such case, a
“Project”), together with the direct and indirect parents and subsidiaries of
such Person, but excluding any Loan Party and any direct or indirect owner of
any Equity Interest in any such Loan Party.
“Project-Level Indebtedness” means Funded Debt or other debt or equity financing
(including, without limitation, any tax-equity financing) of the Project
Companies listed on Schedule 6.14(a) or otherwise incurred by any Project
Company after the Agreement Effective Date, including any extension, renewal,
replacement or refinancing thereof from time to time.
“Pro Forma Effect” means, with respect to any disposition, adverse litigation or
any other event or circumstance, the effect of such event or circumstance as if
such had occurred on the first day of the Measurement Period in which such
occurred.
“Pro Rata Share” means, as to any Lender at any time, the percentage equivalent
(expressed as a decimal) at such time of such Lender’s Commitment divided by the
combined Commitments of all of the Lenders at such time.
“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding US$10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Recipient” means (a) any Agent, (b) any Lender and (c) any Issuing Bank, as
applicable.
“Regulations A, D, U and X” means, respectively, Regulations A, D, U and X of
the Federal Reserve Board, as the same may be modified and supplemented and in
effect from time to time.




--------------------------------------------------------------------------------




“Related Parties” means, with respect to any Person, such Person’s affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s affiliates.
“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or final, non-appealable determination of an
arbitrator or of a Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 7.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
of a Borrower so designated by any of the foregoing officers in a notice to the
Agent. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
“Revaluation Date” means with respect to any Obligation denominated in Canadian
Dollars, each of the following: (a) the date of each Borrowing and repayment
hereunder, and each Interest Payment Date, and (b)(i) each date of issuance of
any such Letter of Credit, (ii) each date of an amendment to any such Letter of
Credit having the effect of increasing the amount thereof, and (iii) each date
of any payment by the applicable Issuing Bank of any such Letter of Credit, and
(c) such additional dates as the Agent or any applicable Issuing Bank shall
determine or the Majority Lenders shall require.
“RoFo Agreement” means the right of first offer agreement dated as of July 1,
2014 entered into among NEE Partners, OpCo and NEER as in effect on the
Agreement Effective Date and without giving effect to any amendments that would
have a Material Adverse Effect.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Swap Contract permitted under Section 6.14
that is entered into by and between any Loan Party and any Hedge Bank.
“Secured Parties” means, collectively, the Agents, the Lenders, the Issuing
Banks, the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent
appointed by the Agents from time to time pursuant




--------------------------------------------------------------------------------




to Section 10.06, and the other Persons the Obligations owing to which are or
are purported to be secured by the Collateral under the terms of the Collateral
Documents.
“Security Agreement Supplement” has the meaning specified in Section 19(b) of
the U.S. Security Agreement.
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 9.10).
“Spot Rate” for any currency means the foreign exchange rate that the Agent or
the applicable Issuing Bank, determines to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two (2) Business Days prior to
the date as of which the foreign exchange computation is made; provided that the
Agent or the Issuing Bank may obtain such spot rate from another financial
institution designated by the Agent or the Issuing Bank if the Person acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency; and provided further that the Issuing Bank may use such
spot rate quoted on the date as of which the foreign exchange computation is
made in the case of any Letter of Credit denominated in Canadian Dollars.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Standard & Poor's” means Standard & Poor's Ratings Services, a Standard &
Poor's Financial Services LLC business.
“Subject Entities” means the Subsidiaries of the Loan Parties listed on Schedule
II.
“Subsidiary” means any corporation, association, trust, or other business entity
of which any Loan Party shall at any time own directly or indirectly through a
Subsidiary or Subsidiaries at least a majority (by number of votes) of the
outstanding Voting Stock (including through the direct or indirect ownership of
a majority of the capital and profits or equity interest).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions




--------------------------------------------------------------------------------




of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in the immediately preceding clause (a), the amount(s)
determined as the mark-to-market value(s) for such Swap Contracts, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Swap Contracts (which may include, but need not
be limited to, a Lender or any Affiliate of a Lender).
“Synthetic Lease Obligation” means the monetary obligation of OpCo or US
Holdings, as applicable, or any of its Subsidiaries under (a) a so-called
synthetic, off-balance sheet or tax retention lease, or (b) an agreement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Assets” means, as at any date of determination, the tangible assets of
OpCo and its Subsidiaries or US Holco, as applicable determined on a
consolidated basis and without duplication.
“Tracking Interests” means classes of Equity Interests that are entitled to
distributions for specifically identified assets but do not carry any preferred
return or other preferred interest.
“Type” has the meaning specified in Section 1.02(h).
“UCC” means the Uniform Commercial Code as in effect in the State of New York
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“Unrestricted Project Company” means, in connection with any Project-Level
Indebtedness of any Project or Projects, any Project Company (other than any tax
equity partnership) in the group of Project Companies associated with such
Project or Projects that is not required to, or would not be customarily
expected to, provide a guarantee and/or encumber its assets in connection with
such Project-Level Indebtedness.
“US Holdings Funded Debt” means, as of any date of determination, Funded Debt of
US Holdings and its Subsidiaries (but not including any Funded Debt of the
Project Companies).




--------------------------------------------------------------------------------




“US Holdings Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Covenant Cash Flow of US Holdings to (b) Interest Charges of US
Holdings, in each case, for the most recently completed Measurement Period.
“US Holdings Leverage Ratio” means, as of any date of determination, the ratio
of (a) Funded Debt of US Holdings as of such date (excluding US Holdings’
Guarantee of the Funded Debt of Canadian Holdings hereunder) to (b) Covenant
Cash Flow of US Holdings for the most recently completed Measurement Period.
“U.S. Security Agreement” has the meaning specified in Section 7.01(b)(i).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (ii) of Section 4.08(g).
“Voting Stock” means stock or similar interest of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the corporation, association, trust or other business
entity involved, whether or not the right so to vote exists by reason of the
happening of a contingency.
“Withholding Agent” means the Loan Parties and the Agents.
Section 1.02    Rules of Interpretation.


(a)
A reference to any document or agreement shall include such document or
agreement, including any schedules or exhibits thereto, as any of same may be
amended, modified or supplemented from time to time in accordance with its terms
and the terms of this Agreement.

(b)
The singular includes the plural and the plural includes the singular.

(c)
A reference to any law includes any amendment or modification to such law.

(d)
A reference to any Person includes its permitted successors and permitted
assigns.

(e)
The words “include,” “includes” and “including” are not limiting.

(f)
References to any particular “Article,” “Section,” “Preamble,” “Schedule” or
“Exhibit” refers to the corresponding Article, Section, Preamble, Schedule or
Exhibit of this Agreement unless otherwise indicated.

(g)
The words “herein,” “hereof,” “hereunder,” “hereto” and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

(h)
Loans hereunder are distinguished by “Type”. The “Type” of a Loan refers to
whether such Loan is a Base Rate Loan, a Canadian Prime Rate Loan, a Eurodollar
Rate Loan or a CDOR Loan, each of which constitutes a Type.



Section 1.03    Accounting Matters. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with generally accepted accounting principles, as in effect from time
to time; provided that, if OpCo notifies the Agent that OpCo requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Agreement Effective Date in generally accepted accounting
principles or in the application thereof on the operation of such provision (or
if the Agent notifies OpCo that the Majority Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such Notice is
given before or after such change in generally accepted accounting principles or
in the application thereof, then (a) such provision shall be interpreted on the
basis of generally accepted accounting principles as in effect and applied
immediately before such change




--------------------------------------------------------------------------------




shall have become effective until such Notice shall have been withdrawn or such
provision amended in accordance therewith and (b) OpCo shall provide to the
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations made before and after giving effect to such
change in generally accepted accounting principles.


Section 1.04    Exchange Rates; Dollar Equivalents.


(a)    The Agent or the applicable Issuing Bank, as applicable, shall determine
the Spot Rate as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts determined in Canadian Dollars. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. The applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be the Dollar Equivalent
amount as so determined by the Agent or the applicable Issuing Bank, as
applicable.


(b)    Whenever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in Canadian Dollars, such amount shall be the Dollar Equivalent of
such Dollar amount (rounded to the nearest unit of Canadian Dollars, with 0.5 of
a unit being rounded upward), as determined by the Agent or the applicable
Issuing Bank, as applicable.
Section 1.05    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of such Letter of Credit in effect at such time; provided, however,
with respect to any Letter of Credit that, by its terms or the terms of any L/C
Related Document related thereto, provides for one or more automatic increases
in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the Dollar Equivalent of such Letter of Credit after giving effect
to all such increases, whether or not such maximum stated amount is in effect at
such time.


ARTICLE 2
LOANS
Section 2.01    Commitments to Lend. Each Lender severally agrees, on the terms
of this Agreement, to make Loans in Dollars or Canadian Dollars to the Borrower
requesting such Loans for a period commencing on the Agreement Effective Date
and terminating on the Commitment Termination Date applicable to such Lender, in
an aggregate amount Outstanding at any one time (together with such Lender’s
participations at such time in any Outstanding L/C Obligations) not to exceed
such Lender's Commitment. The Dollar Equivalent amount of the aggregate
principal amount (without duplication) of all Loans and L/C Obligations at any
one time Outstanding shall not exceed the aggregate amount of the Commitments at
such time. Within the limits of the Commitment of each Lender, the Borrowers may
borrow under this Section 2.01, prepay pursuant to Section 2.09 and re-borrow
under this Section 2.01.


Section 2.02    Notice and Manner of Borrowing.


(a)
Each Borrower shall give a Borrowing Notice in substantially the form of
Exhibit A-1 (or telephonic notice, promptly confirmed in writing) to the Agent
prior to 11:00 a.m., New York, New York time (i) on the proposed Borrowing Date
in the case of a Base Rate Loan or Canadian Prime Rate Loan and (ii) at least
three (3) Eurodollar Business Days prior to the proposed Borrowing Date in the
case of a Eurodollar Rate Loan or CDOR Loan, specifying (A) the Borrowing Date
(which shall be a





--------------------------------------------------------------------------------




Business Day), (B) whether the requested Borrowing is of a Base Rate Loan,
Canadian Prime Rate Loan, Eurodollar Rate Loan or CDOR Loan, or any combination
thereof as permitted under the terms of this Article 2, and the amount of each
and (C) in the case of each Eurodollar Rate Loan and CDOR Loan, the initial
Interest Period applicable thereto. The Agent shall give written or telephonic
notice (confirmed in writing) to each Lender promptly upon receipt of such
notice and, in the case of any requested Loan to be denominated in Canadian
Dollars, to the Canadian Agent. Each Lender shall, in the case of any Loan
denominated in Dollars, not later than 1:00 p.m., New York, New York time, on
each Borrowing Date hereunder, make Immediately Available Funds in the amount of
such Lender's Loan available to the Agent at the office of the Agent, at its
address set forth in Schedule I. Each Lender shall, in the case of any Loan
denominated in Canadian Dollars, not later than 1:00 p.m., Toronto Ontario time,
on each Borrowing Date hereunder, make Immediately Available Funds in the amount
of such Lender's Loan available to the Canadian Agent at the office of the
Canadian Agent, at its address set forth in Schedule I. After the Agent’s or
Canadian Agent’s receipt of such funds and upon fulfillment of the applicable
conditions set forth in Section 7.02, the Agent or Canadian Agent will make such
funds available to the applicable Borrower by crediting such Borrower's general
deposit account with the Agent or Canadian Agent, as applicable.


(b)
Any notice delivered or given by a Borrower to the Agent as provided in this
Section 2.02 shall be irrevocable and binding upon such Borrower upon receipt by
the Agent. Each Borrowing shall be in the principal amount of US$10,000,000 or
Cdn.$10,000,000 (as applicable) or any larger integral multiple of US$1,000,000
or Cdn.$1,000,000 (as applicable) or, in either case, the Dollar Equivalent
thereof if in Canadian Dollars. In no event shall a Borrower select Interest
Periods and Types of Loans which would have the result that there shall be more
than ten (10) different Interest Periods for Loans outstanding at the same time
(for which purpose Interest Periods for Loans of different Types shall be deemed
to be different Interest Periods even if the Interest Periods begin and end on
the same dates).



(c)
Unless the Agent or Canadian Agent, as applicable, shall have received notice
from a Lender prior to the time of any Borrowing that such Lender will not make
available to the Agent or Canadian Agent, as applicable, such Lender's ratable
portion of such Borrowing, the Agent or Canadian Agent, as applicable, may
assume that such Lender has made such portion available to the Agent or Canadian
Agent, as applicable, on the date of such Borrowing in accordance with
Section 2.02(a) and the Agent or Canadian Agent, as applicable, may, in reliance
upon such assumption, make available to the applicable Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Agent or Canadian Agent, as
applicable, such Lender and the applicable Borrower severally agree to repay to
the Agent or Canadian Agent, as applicable, forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the applicable Borrower until the date such
amount is repaid to the Agent or Canadian Agent, as applicable, at (i) in the
case of such Borrower, the interest rate applicable at the time to Borrowings of
such Type and (ii) in the case of such Lender, the Overnight Rate. If such
Lender shall repay to the Agent or Canadian Agent, as applicable, such
corresponding amount, such amount so repaid shall constitute such Lender's Loan
as part of such Borrowing for purposes of this Agreement.



(d)
The failure of any Lender to make any Loan to be made by it on the date
specified therefor shall not relieve any other Lender of its obligation to make
its Loan on such date, but neither any Lender nor the Agent shall be responsible
for the failure of any other Lender to make a Loan to be made by such other
Lender.







--------------------------------------------------------------------------------




Section 2.03    Facility Fee. OpCo, for the account of the Borrowers, agrees to
pay or cause to be paid to the Agent for account of each Lender a per annum
Facility Fee (the “Facility Fee”) on the daily average amount of such Lender's
Commitment, for the period from and including the Agreement Effective Date (or
such later date as such Lender incurs a Commitment hereunder) to but not
including the later of the date such Lender's Commitment is terminated and the
repayment of the Loans in full, equal to the Applicable Rate multiplied by the
daily average amount of such Lender’s Commitment for such period; provided that,
for any period during which a Lender is a Defaulting Lender, such Defaulting
Lender shall not be entitled to receive any Facility Fee (and OpCo shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).
The Facility Fee shall be payable to the Agent for account of each Lender (a)
quarterly in arrears on the last day of each March, June, September and
December, commencing on September 30, 2014, and (b) on the earlier of (i) the
date the Commitments are terminated in full and (ii) the Loan Maturity Date of
the applicable Lender.
Section 2.04    Interest.


(a)    Each of the Loans shall bear interest at the following rates:


(i)
To the extent that all or any portion of any Loan is a Base Rate Loan, such Loan
or such portion shall bear interest at a rate per annum equal to the sum of (A)
the Base Rate, plus (B) the Applicable Rate.



(ii)
To the extent that all or any portion of any Loan is a Canadian Prime Rate Loan,
such Loan or such portion shall bear interest at a rate per annum equal to the
sum of (A) the Canadian Prime Rate, plus (B) the Applicable Rate.



(iii)
To the extent that all or any portion of any Loan is a Eurodollar Rate Loan,
such Loan or such portion shall bear interest during each applicable Interest
Period at a rate per annum equal to the sum of (A) the Eurodollar Rate, plus (B)
the Applicable Rate.



(iv)
To the extent that all or any portion of any Loan is a CDOR Loan, such Loan or
such portion shall bear interest during each applicable Interest Period at a
rate per annum equal to the sum of (A) CDOR, plus (B) the Applicable Rate.



(b)    Each Borrower promises to pay interest on each Loan made to it or any
portion thereof Outstanding in arrears on (i) each Interest Payment Date
applicable to such Loan and (ii) upon the payment or prepayment thereof or the
Conversion thereof to a Loan of another Type (but only on the principal amount
so paid, prepaid or Converted).


(c)    Overdue principal of the Loans, and to the extent permitted by applicable
law, overdue interest on the Loans and all other overdue amounts payable
hereunder or under any Notes as may be issued hereunder, shall bear interest
payable on demand, in the case of (i) overdue principal of or overdue interest
on any Loan, at a rate per annum equal to two percent (2%) above the rate then
applicable to such Loan and (ii) any other overdue amounts, at a rate per annum
equal to two percent (2%) above the Base Rate, in each case until such amount
shall be paid in full (after, as well as before, judgment).




--------------------------------------------------------------------------------






Section 2.05    Computation of Interest and Fees.


(a)    The Agent shall give prompt Notice to the applicable Borrower and the
Lenders of the applicable interest rate determined by the Agent for purposes of
Section 2.04(a)(i), (ii) or (iii).


(b)    In the event, prior to the commencement of any Interest Period relating
to any Eurodollar Rate Loans or CDOR Loans, any Lender (in this context, an
“Affected Lender”) determines that (i) adequate and reasonable methods do not
exist for ascertaining the Eurodollar Rate or CDOR, as the case may be, that
would otherwise determine the rate of interest to be applicable to any
Eurodollar Rate Loans or CDOR Loans or (ii) the Eurodollar Rate or CDOR will not
adequately reflect the cost to such Affected Lender of making, funding or
maintaining its Eurodollar Rate Loans or CDOR Loans, during any Interest Period,
such Affected Lender shall forthwith give Notice of such determination (which
shall be conclusive and binding on the applicable Borrower) to the applicable
Borrower and the Agent. In the event that the Agent receives such notices from
Affected Lenders who collectively comprise the Majority Lenders, the Agent shall
forthwith give Notice of such fact to the applicable Borrower and the Lenders,
and as a result thereof, (x) any Interest Rate Notice with respect to Eurodollar
Rate Loans or CDOR Loans, as the case may be, shall be automatically withdrawn
and any Interest Rate Notice shall be deemed a request for a Base Rate Loan, or
a Canadian Prime Rate Loan, as applicable to the requested currency, (y) each
Eurodollar Rate Loan or CDOR Loan will automatically, on the last day of the
then current Interest Period thereof, become a Base Rate Loan, or a Canadian
Prime Rate Loan, as applicable to the requested currency, and (z) the
obligations of the Lenders to make Eurodollar Rate Loans or CDOR Loans, as the
case may be, shall be suspended until the Majority Lenders determine that the
circumstances giving rise to such suspension no longer exist, whereupon the
Agent, upon the instruction of the Majority Lenders, shall so notify the
applicable Borrower and the Lenders. Each Affected Lender agrees that it shall
forthwith give Notice of such fact to the Borrowers and the Agent at such time
as the circumstances described in the first sentence of this Section 2.05(b) no
longer pertain to it.


(c)    On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Loans or CDOR Loans comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than US$10,000,000 or Cdn.$10,000,000 (as
applicable), such Loans shall automatically Convert into Base Rate Loans or
Canadian Prime Rate Loans, as applicable.


(d)    Upon the occurrence and during the continuance of any Event of Default
(i) each Eurodollar Rate Loan and CDOR Loan will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Loan, or
a Canadian Prime Rate Loan, as applicable, to the requested currency and
(ii) the obligation of the Lenders to make, or to Convert Loans into, Eurodollar
Rate Loans or CDOR Loans, as the case may be, shall be suspended.


(e)    If, as a result of any restatement of or other adjustment to the
financial statements of OpCo or for any other reason, the Borrowers or the
Lenders determine that (i) the OpCo Leverage Ratio as calculated by the
Borrowers as of any applicable date was inaccurate and (ii) a proper calculation
of the OpCo Leverage Ratio would have resulted in higher pricing for such
period, the Borrowers shall immediately and retroactively be obligated to pay to
the Agent for the account of the applicable Lenders or the Issuing Banks, as the
case may be, promptly within five (5) Business Days of demand by the Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to either Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Agent, any Lender or any Issuing
Bank), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of any




--------------------------------------------------------------------------------




Agent, any Lender or any Issuing Bank, as the case may be, under Section
3.03(c)(iii), 3.07(b) or 2.04(c) or under Article 8. The Borrowers’ obligations
under this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.


Section 2.06    Commitment Reduction. The Borrowers shall have the right,
exercisable at any time and from time to time, upon two (2) Business Days
written notice to the Agent (or telephonic notice promptly confirmed in
writing), to terminate in whole or reduce in part the Commitments; provided that
each partial reduction of the Commitments shall be in an amount of US$10,000,000
or integral multiples of US$1,000,000 in excess thereof and applied to reduce
the Commitments of the Lenders ratably in accordance with their respective
Commitments; and provided further that the Commitments may not be reduced to any
amount less than the aggregate principal amount (without duplication) of all
Loans and L/C Obligations Outstanding at the time of any such reduction.


Section 2.07    Interest Rate Conversion and Continuation Options.


(a)    Each Borrower may, subject to Section 2.05(b), Section 2.05(d) and
Section 4.03, elect from time to time to Convert all or any portion of any Loan
made to it to a Loan of another Type available for the same currency, provided
that (i) with respect to any such Conversion of all or any portion of any
Eurodollar Rate Loan or CDOR Loan to a Base Rate Loan or Canadian Prime Rate
Loan, such Borrower shall give the Agent an Interest Rate Notice (or telephonic
notice promptly confirmed in writing) at least one (1) Business Day's prior to
such Conversion; (ii) in the event of any Conversion of all or any portion of a
Eurodollar Rate Loan or CDOR Loan into a Loan of another Type prior to the last
day of the Interest Period relating thereto, such Borrower shall indemnify each
Lender in respect of such Conversion in accordance with Section 4.07; (iii) with
respect to any such Conversion of all or any portion of a Base Rate Loan or a
Canadian Prime Rate Loan to a Eurodollar Rate Loan or CDOR Loan, such Borrower
shall give the Agent an Interest Rate Notice (or telephonic notice promptly
confirmed in writing) at least three (3) Eurodollar Business Days prior to such
election, and such Conversion shall be effective on the first day of an Interest
Period; and (iv) no Loan may be Converted into a Eurodollar Rate Loan or CDOR
Loan when any Default has occurred and is continuing. All or any part of any
Loans of any Type may be Converted as specified herein, provided that partial
Conversions shall be in an aggregate principal amount of US$10,000,000 or
Cdn.$10,000,000 (as applicable) or any larger integral multiple of US$1,000,000
or Cdn.$1,000,000 (as applicable). The Agent shall notify the Lenders promptly
of each such Interest Rate Notice made by a Borrower. Each Interest Rate Notice
relating to the Conversion of all or any portion of any Base Rate Loan or
Canadian Prime Rate Loan to a Eurodollar Rate Loan or CDOR Loan shall be
irrevocable by the applicable Borrower.


(b)    Eurodollar Rate Loans and CDOR Loans may be continued as such upon the
expiration of an Interest Period with respect thereto by compliance by the
applicable Borrower with the notice provisions contained in Section 2.07(a);
provided that no Eurodollar Rate Loan or CDOR Loan may be continued as such when
any Default has occurred and is continuing, but shall be automatically Converted
to a Base Rate Loan, or a Canadian Prime Rate Loan, as applicable, on the last
day of the first Interest Period that ends during the continuance of any Default
of which the officers of the Agent active upon the applicable Borrower's account
have actual knowledge. The Agent shall notify the Lenders promptly when any such
automatic Conversion contemplated by this Section 2.07 is scheduled to occur.


(c)    Any Conversion to or from Eurodollar Rate Loans or CDOR Loans shall be in
such amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of all Eurodollar Rate Loans and CDOR
Loans having the same Interest Period shall not be less than US$10,000,000 or
Cdn.$10,000,000 (as applicable) or any integral multiple of US$1,000,000 or
Cdn.$1,000,000 (as applicable) in excess thereof.




--------------------------------------------------------------------------------






(d)    Except to the extent otherwise expressly provided herein, (i) the funding
of Loans by the Lenders hereunder, the Conversion or continuation of Loans of a
particular Type hereunder, the allocation of fees hereunder, the termination or
reduction of the amount of the Commitments hereunder, shall, in each case, be
effected ratably among the Lenders in accordance with the amounts of their
respective Commitments and (ii) each payment of interest on Loans by a Borrower
shall be made for account of the Lenders ratably in accordance with the amounts
of interest on such Loans then due and payable to the respective Lenders.


(e)    Upon the expiration of any Interest Period, the applicable Borrower shall
be deemed to have requested a new Interest Period of equal duration as the
immediately preceding Interest Period or an Interest Period of three (3) months,
whichever is shorter, unless, at least three (3) Business Days prior to said
expiration, such Borrower shall have delivered to Lender in accordance with
Section 11.02 an Interest Rate Notice (or telephonic notice promptly confirmed
in writing) specifying a new Interest Period of a different duration.


Section 2.08    Mandatory Payment of Principal of Loans. Each Borrower
unconditionally promises to pay to the Agent for account of each Lender the
entire unpaid principal amount of such Lender's Loans Outstanding on the Loan
Maturity Date applicable to such Lender plus all accrued and unpaid interest
thereon and each Lender's Loans shall mature on the Loan Maturity Date
applicable to such Lender.


Section 2.09    Prepayments


(a)    Optional. The Borrowers shall have the right, at any time and from time
to time, to prepay the Loans in whole or in part, without penalty or premium,
upon not less than three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Agent, in the case of Eurodollar
Rate Loans and CDOR Loans and same day written notice (or telephonic notice
promptly confirmed in writing) to the Agent in the case of Base Rate Loans or
Canadian Prime Rate Loans; provided that (i) each prepayment shall be in the
principal amount of US$10,000,000 or Cdn.$10,000,000 (as applicable) or any
larger integral multiple of US$1,000,000 or Cdn.$1,000,000 (as applicable), or
equal to the remaining principal balance outstanding under such Loan if such
balance is less than US$10,000,000 or Cdn.$10,000,000 (as applicable), (ii) each
partial prepayment of the Loans shall be allocated among the Lenders, in
proportion, as nearly as practicable, to the respective outstanding amount of
each Lender's Loan made available to such Borrower, with adjustments to the
extent practicable to equalize any prior prepayments not exactly in proportion,
and (iii) in the event that a Borrower shall prepay any portion of any
Eurodollar Rate Loan or CDOR Loan prior to the last day of the Interest Period
relating thereto, such Borrower shall indemnify each Lender in respect of such
prepayment made by it in accordance with Section 4.07.


(b)    Mandatory. (i) The Borrowers shall, on any Business Day on which the
Dollar Equivalent amount of the aggregate principal amount (without duplication)
of all their respective Loans and L/C Obligations then Outstanding exceeds the
aggregate amount of the Commitments at such time, make a mandatory prepayment of
their respective Loans and/or cash collateralize (or provide the applicable
Issuing Bank(s), a letter of credit or enter into other arrangements as are
reasonably satisfactory to the Borrowers, such Issuing Bank and the Lenders in
order reasonably to mitigate the applicable currency risk of) L/C Obligations
then Outstanding in an amount equal to such excess.


(ii)    Upon the incurrence or issuance by any Loan Party of any Funded Debt
(other than Funded Debt not prohibited to be incurred or issued pursuant to
Section 6.14), the applicable Borrower shall prepay an aggregate principal
amount of Loans made to such Borrower (and, to the extent provided herein, Cash
Collateralize L/C Obligations) in an amount equal to 100% of all Net Cash
Proceeds




--------------------------------------------------------------------------------




received by any Loan Party therefrom, promptly upon receipt thereof by such Loan
Party, provided that such prepayment shall not reduce the Commitments.


Section 2.10    Evidence of Indebtedness and Notes.


(a)    The Loans made by each Lender and the Letters of Credit issued by each
Issuing Bank shall be evidenced by one or more accounts or records maintained by
such Lender or Issuing Bank, as applicable, and by the Agent in the ordinary
course of business. The accounts or records maintained by the Agent and each
Lender and each Issuing Bank shall be conclusive absent manifest error. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to their respective obligations hereunder. In the event of
any conflict between the accounts and records maintained by any Lender or
Issuing Bank and the accounts and records of the Agent in respect of such
matters, the accounts and records of the Agent shall control in the absence of
manifest error. In addition, each Lender, Issuing Bank and the Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender or Issuing Bank of participations in
Letters of Credit. In the event of any conflict between the accounts and records
maintained by the Agent and the accounts and records of any Lender and Issuing
Bank in respect of such matters, the accounts and records of the Agent shall
control in the absence of manifest error.


(b)    If specifically requested by any particular Lender in writing furnished
to a Borrower, such Borrower's obligation to pay the principal of, and interest
on, the Loans made to it by such Lender shall be evidenced by a promissory note
duly executed and delivered by such Borrower, such Note to be substantially in
the form of Exhibit B with blanks appropriately completed in conformity herewith
(each, a “Note” and, collectively, the “Notes”).


(c)    Any Note as may be issued to any Lender pursuant to Section 2.10(b) shall
(i) be payable to the order of such Lender, (ii) be dated as of the Agreement
Effective Date or such later date on which such Note is issued to Lender, (iii)
be in a stated maximum principal amount equal to the Commitment of such Lender,
(iv) mature on the Loan Maturity Date applicable to such Lender, (v) bear
interest as provided in this Agreement, and (vi) be entitled to the benefits of
this Agreement and the other Loan Documents.


(d)    Each Lender will detail on its internal records the amount of each Loan
made by it and each payment in respect thereof, and if such amounts are
evidenced by a Note, such Lender will, prior to any transfer of any such Note,
endorse on the reverse side thereof and specify the outstanding principal amount
of Loans evidenced thereby. Failure to make such notation shall not affect the
applicable Borrower's obligations in respect of the Loans made to it.


(e)    Each Lender, Issuing Bank and the Agent will advise the Borrowers of the
outstanding indebtedness hereunder to such Party upon written request therefor.


Section 2.11    Extension of Commitment Termination Date.


(a)    At least sixty (60) days but not more than ninety (90) days prior to any
anniversary of the Agreement Effective Date, the Loan Parties, by Notice to the
Agent, may request an extension of the Commitment Termination Date by one year.
The Agent shall promptly notify each Lender of such request, and each Lender
shall in turn, in its sole discretion, not later than thirty (30) days following
the date of such Notice (the “Consent Date”), notify the Loan Parties and the
Agent in writing as to whether such Lender will consent to such extension. If
any Lender shall fail to notify the Agent and the Loan Parties in writing of its
consent to any such request for extension of the Commitment Termination Date
applicable to such Lender by the Consent




--------------------------------------------------------------------------------




Date, such Lender shall be deemed to be a Non-Consenting Lender with respect to
such request. The Agent shall notify the Loan Parties not later than five (5)
days following the Consent Date of the decision of the Lenders regarding the
Loan Parties’ request for an extension of the Commitment Termination Date
applicable to each Lender.


(b)    If all Lenders consent in writing to any such request in accordance with
Section 2.11(a), the Commitment Termination Date applicable to each such Lender
in effect at such time shall, effective as at the applicable anniversary date
(the “Extension Date”), be extended for one year; provided that on such
Extension Date the applicable conditions set forth in Section 7.01 (c), (d) and
(f) shall be satisfied and the Borrowers shall have delivered to the Agent a
certificate stating that:


(i)    the representations and warranties contained in Article 5 are true and
correct in all material respects (except to the extent that such representations
and warranties expressly relate to an earlier date, and provided that, for the
purposes of such certificate, (A) all references in the representations and
warranties contained in Section 5.04 to annual reports, consolidated balance
sheets, consolidated income statements and financial statements for OpCo and, if
applicable, NEE Partners, and their Subsidiaries shall be deemed to refer to the
corresponding versions of those documents most recently delivered to the Agent
and the Lenders pursuant to Section 6.04 prior to the date of the certificate
contemplated in this Section 2.11(b), and (B) the final sentence of Section 5.04
shall be deemed revised to read “There has been no material adverse change in
the business or financial condition of OpCo, the Borrowers and their
Subsidiaries, taken as a whole, since the date of the most recent financial
statements of OpCo or, if applicable, NEE Partners, except as may have been
disclosed in each filing of NEE Partners (including information furnished)
subsequent to the date of such financial statements pursuant to the applicable
provisions of the Securities Exchange Act of 1934, as amended, through and
including the date of such certificate or otherwise described in writing prior
to the Consent Date”); and


(ii)    there exists no Default.


If less than all Lenders consent in writing to any such request in accordance
with Section 2.11(a), the Commitment Termination Date applicable to each such
Lender in effect at such time shall, effective as at the Extension Date and
subject to Section 2.11(d), be extended as to those Lenders that so consented
(each a “Consenting Lender”) but shall not be extended as to any other Lender
(each a “Non-Consenting Lender”). To the extent that the Commitment Termination
Date is not extended as to any Lender pursuant to this Section 2.11 and the
Commitment of such Lender is not assumed in accordance with Section 2.11(c) on
or prior to the Extension Date, the Commitment of such Non-Consenting Lender
shall automatically terminate in whole on such non-extended Commitment
Termination Date applicable to such Lender without any further notice or other
action by the Loan Parties, such Lender or any other Person; provided that such
Non-Consenting Lender's rights under Section 4.04, Section 4.05, Section 4.08
and Section 11.04, and its obligations under Section 10.05, shall survive the
Commitment Termination Date for such Lender as to matters occurring prior to
such date. It is understood and agreed that no Lender shall have any obligation
whatsoever to agree to any request made by the Loan Parties for any requested
extension of the Commitment Termination Date applicable to any such Lender.
(c)    If less than all Lenders consent to any such request pursuant to
Section 2.11(a), the Loan Parties may arrange prior to the Extension Date for
one or more Consenting Lenders or Eligible Assignees (each such Eligible
Assignee, an “Assuming Lender”) to purchase and assume, effective as of the
Extension Date, any




--------------------------------------------------------------------------------




Non-Consenting Lender's Loans, Commitment and all of the obligations of such
Non-Consenting Lender under this Agreement thereafter arising, without recourse
to or warranty by, or expense to, such Non-Consenting Lender; and provided that:


(i)    any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Loans, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
Facility Fees owing to such Non-Consenting Lender as of the effective date of
such assignment;


(ii)    all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and


(iii)    with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 11.06(b) for such assignment shall have
been paid;
provided further that such Non-Consenting Lender's rights under Sections 4.04,
Section 4.05, Section 4.08 and Section 11.04, and its obligations under
Section 10.05, shall survive such substitution as to matters occurring prior to
the date of substitution. At least three (3) Business Days prior to any
Extension Date, (A) each such Assuming Lender, if any, shall have delivered to
the Loan Parties and the Agent an Assignment and Assumption, duly executed by
such Assuming Lender, such Non-Consenting Lender, the Loan Parties, each Issuing
Bank and the Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Loan Parties and the Agent as to the
increase in the amount of its Commitment and (C) each Non-Consenting Lender
being replaced pursuant to this Section 2.11 shall have delivered to the Agent
any Note or Notes as may be held by such Non-Consenting Lender. Upon the payment
or prepayment of all amounts referred to in clauses (i) through (iii) of the
first sentence of this Section 2.11(c), each such Consenting Lender or Assuming
Lender, as of the Extension Date, will be substituted for such Non-Consenting
Lender under this Agreement and shall be a Lender for all purposes of this
Agreement, without any further acknowledgment by or the consent of the other
Lenders.
(d)    If (after giving effect to any assignments or assumptions pursuant to
Section 2.11(c)) Lenders having Commitments equal to more than 50% of the
Commitments in effect immediately prior to the Extension Date consent in writing
to the requested extension (whether by execution or delivery of an Assignment
and Assumption or otherwise) not later than one (1) Business Day prior to such
Extension Date, the Agent shall so notify the Loan Parties’, and subject to (A)
the satisfaction of the conditions in Section 7.01 (c), (d) and (f), and (B) the
Loan Parties’ delivery to the Agent a certificate stating that:


(i)    the representations and warranties contained in Article 5 are true and
correct in all material respects (except to the extent that such representations
and warranties expressly relate to an earlier date, and provided that, for the
purposes of such certificate, (A) all references in the representations and
warranties contained in Section 5.04 to annual reports, consolidated balance
sheets, consolidated income statements and financial statements for OpCo and, if
applicable, NEE Partners and their Subsidiaries shall be deemed to refer to the
corresponding versions of those documents most recently delivered to the Agent
and the Lenders pursuant to Section 6.04 prior to the date of the certificate
contemplated in this Section 2.11(b), and (B) the final sentence of Section 5.04
shall be deemed revised to read “There has been no




--------------------------------------------------------------------------------




material adverse change in the business or financial condition of OpCo, the
Borrowers and their Subsidiaries, taken as a whole, since the date of the most
recent financial statements of OpCo or, if applicable, NEE Partners, except as
may have been disclosed in each filing of NEE Partners (including information
furnished) subsequent to the date of such financial statements pursuant to the
applicable provisions of the Securities Exchange Act of 1934, as amended through
and including the date of such certificate or otherwise disclosed in writing
prior to the Consent Date”); and


(ii)    there exists no Default,
the Commitment Termination Date applicable to each such Consenting Lender then
in effect shall be extended for an additional one-year period, and all
references in this Agreement, and in any Notes as may be issued hereunder, to
the “Commitment Termination Date” shall, with respect to each Consenting Lender
and each Assuming Lender for such Extension Date, refer to the Commitment
Termination Date as so extended. Promptly following the Extension Date, the
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) of the extension of the scheduled Commitment Termination Date of each
such Consenting Lender in effect immediately prior thereto and shall thereupon
record in the records of the Agent the relevant information with respect to each
such Consenting Lender and each such Assuming Lender.
(e)    Notwithstanding anything herein to the contrary, the Borrowers shall be
limited to two (2) extension requests pursuant to this Section 2.11.


Section 2.12    Replacement of Lenders. If any Lender requests compensation
under Section 4.04 or Section 4.05, or if a Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 4.08, or if any Lender is not able to make or
maintain its Loans or Commitments as a result of any event or circumstance
contemplated in Section 4.03, or if any Lender is a Non-Consenting Lender or a
Defaulting Lender, then the Borrowers may, at their sole expense and effort,
upon Notice to such Lender and the Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which Eligible Assignee
may be another Lender, if a Lender accepts such assignment); provided that:


(i)    any such assignment resulting from a claim against a Borrower for
additional compensation pursuant to Section 4.04 or Section 4.05 or a
requirement that a Borrower pay an additional amount pursuant to Section 4.08
has the effect of reducing the amount that such Borrower otherwise would have
been obligated to pay under those sections;


(ii)    no such assignment shall conflict with applicable law;


(iii)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the assignee shall have consented to the requested
extension of the Commitment Termination Date;


(iv)    the applicable Borrower shall have paid to the Agent the assignment fee
specified in Section 11.06(b); and






--------------------------------------------------------------------------------




(v)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, any accrued and unpaid interest thereon, any
accrued and unpaid fees and other accrued and unpaid amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.07) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the applicable Borrower (in the case of any other
accrued and unpaid amounts).


Section 2.13    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations due and payable by any Loan Party or NEE Partners (if
the NEE Partners Guaranty is in effect) to such Lender hereunder and under the
other Loan Documents at such time in excess of its ratable share (according to
the proportion of (i) the amount of such Obligations due and payable by such
Loan Party or NEE Partners (if applicable) to such Lender at such time to (ii)
the aggregate amount of the Obligations due and payable by such Loan Party or
NEE Partners (if applicable) to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations due and
payable by such Loan Party or NEE Partners (if applicable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all the
Lenders at such time or (b) Obligations owing (but not due and payable by any
Loan Party or NEE Partners (if applicable)) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable by such Loan Party or NEE Partners (if applicable)) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Parties and NEE
Partners (if applicable) at such time) of payment on account of the Obligations
owing (but not due and payable) by such Loan Party or NEE Partners (if
applicable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Agent of such fact, and (b) purchase
(for cash at face value) participations in the Loans and subparticipations in
L/C Obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable by such Loan Party or NEE Partners (if applicable) to the Lenders or
owing (but not due and payable) to the Lenders, as the case may be, provided
that:


(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii)the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of either of the Borrowers pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 4.09, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations to any assignee or
participant, other than an assignment to a Borrower or any Affiliate thereof (as
to which the provisions of this Section shall apply); and


(iii)in no event shall any Lender exercise any right of offset, counterclaim or
otherwise against any assets of Canadian Holdings in respect of any Obligations
of any other Loan Party or NEE Partners (if applicable).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law and subject to the provisions of this
Section 2.13, that any Lender acquiring a participation




--------------------------------------------------------------------------------




pursuant to the foregoing arrangements may exercise against such Loan Party
rights of setoff and counterclaim with respect to such participation as fully as
if such Lender were a direct creditor of such Loan Party in the amount of such
participation.
Section 2.14    Increase in Commitments.
  
(a)    Borrower Request. The Borrowers may by written notice to the Agent elect
to request (x) prior to the Final Loan Maturity Date, an increase to the
existing Commitments (each, an “Incremental Revolving Commitment”) and/or (y)
the establishment of one or more new term loan commitments (each, an
“Incremental Term Commitment” and together with the Incremental Revolving
Commitments, the “Incremental Commitments”), by an aggregate amount not in
excess of US$750,000,000. Each such notice shall specify (i) the date (each, an
“Increase Effective Date”) on which the Borrowers propose that the Incremental
Commitments shall be effective, which shall be a date not less than ten (10)
Business Days after the date on which such notice is delivered to the Agent and
(ii) the identity of each Eligible Assignee to whom the Borrowers propose any
portion of such Incremental Commitments be allocated and the amounts of such
allocations; provided that any existing Lender approached to provide all or a
portion of the Incremental Commitments may elect or decline, in its sole
discretion, to provide such Incremental Commitment. Each Incremental Commitment
shall be in an aggregate amount of US$10,000,000 or any whole multiple of
US$1,000,000 in excess thereof (provided that such amount may be less than
US$10,000,000 if such amount represents all remaining availability under the
aggregate limit in respect of Incremental Commitments set forth in above).


(b)    Conditions. The Incremental Commitments shall become effective as of the
applicable Increase Effective Date; provided that:


(i)    the Increase Joinder (and any Notes that are to be provided by the
applicable Borrower if one or more Lenders have, as of the Increase Date,
requested Notes to be issued pursuant to Section 2.10) shall have been duly
executed and delivered by the respective Parties hereto and thereto; provided
that no Note shall be issued to any Lender hereunder unless specifically
requested by such Lender in writing to the Loan Parties;


(ii)    the Agreement Effective Date shall have occurred;


(iii)    no Default shall have occurred and be continuing or would result from
the borrowings to be made on the Increase Effective Date;


(iv)    the representations and warranties contained in Article 5 and the other
Loan Documents are true and correct in all material respects (except to the
extent that such representations and warranties expressly relate to an earlier
date, and provided that, for the purposes of such certificate, (A) all
references in the representations and warranties contained in Section 5.04 to
annual reports, consolidated balance sheets, consolidated income statements and
financial statements for OpCo and, if applicable, NEE Partners, and their
Subsidiaries shall be deemed to refer to the corresponding versions of those
documents most recently delivered to the Agent and the Lenders pursuant to
Section 6.04 prior to the date of the certificate contemplated in this
Section 2.14(b), and (B) the final sentence of Section 5.04 shall be deemed
revised to read “There has been no material adverse change in the business or
financial condition of OpCo, the Borrowers and their Subsidiaries, taken as a
whole, since the date of the most recent financial statements of OpCo or, if
applicable, NEE Partners, except as may have been disclosed in each filing of
NEE Partners (including information furnished) subsequent to the date of such
financial statements pursuant to the applicable provisions of the




--------------------------------------------------------------------------------




Securities Exchange Act of 1934, as amended, through and including the date such
certificate or otherwise disclosed in writing prior to the Consent Date”;


(v)    on a pro forma basis (assuming, in the case of Incremental Revolving
Commitments, that such Incremental Revolving Commitments are fully drawn), OpCo
and US Holdings shall be in compliance with each of the covenants set forth in
Section 6.13 and the OpCo Leverage Ratio and the US Holdings Leverage Ratio
shall not be greater than the OpCo Leverage Ratio and the US Holdings Leverage
Ratio permitted under Section 6.13(b) minus 0.25, in each case as of the end of
the latest fiscal quarter for which internal financial statements are available;


(vi)    the applicable Borrower shall make any breakage payments in connection
with any adjustment of Loans pursuant to Section 4.07; and


(vii)    the Loan Parties shall deliver or cause to be delivered officer’s
certificates and legal opinions of the type delivered on the Agreement Effective
Date to the extent reasonably requested by, and in form and substance reasonably
satisfactory to, the Agent.


(c)    Terms of New Loans and Commitments. The terms and provisions of Loans
made pursuant to Incremental Commitments shall be as follows:


(i)    terms and provisions of term loans made pursuant to any Incremental Term
Commitment (each, an “Incremental Term Loan”) shall be, except as otherwise set
forth herein or in the Increase Joinder, identical to the existing Loans and to
the extent that the terms and provisions of Incremental Term Loans are not
identical to the existing Loans (except to the extent permitted by clause (iii),
(iv) or (v) below) they shall be reasonably satisfactory to the Agent; provided
that in any event the Incremental Term Loans must comply with clauses (iii),
(iv) and (v) below;


(ii)    [Reserved]


(iii)    the weighted average life to maturity of any Incremental Term Loans
shall be no shorter than 75% of the remaining time to the Final Loan Maturity
Date;


(iv)    the maturity date of Incremental Term Loans shall not be earlier than
the then Final Loan Maturity Date;


(v)    the Applicable Rate for Incremental Term Loans shall be determined by the
Borrowers and the Lenders of the Incremental Term Loans; provided that in the
event that the Applicable Rate for any Incremental Term Loan is greater than the
Applicable Rate for Eurodollar Rate Loans by more than 25 basis points, then the
Applicable Rate for Eurodollar Rate Loans and the Letter of Credit Fees (at each
point in the table set forth in the definition of “Applicable Rate,” to the
extent applicable) shall be increased to the extent necessary so that the
Applicable Rate for the Incremental Term Loans is no greater than 25 basis
points higher than the Applicable Rate for Eurodollar Rate Loans at the then
applicable pricing level in the table set forth in the definition of “Applicable
Rate”; provided, further, that in determining the Applicable Rate applicable to
the Incremental Term Loans, (x) original issue discount (“OID”) or upfront fees
(which shall be deemed to constitute like amounts of OID) payable by the
Borrowers to the Lenders of the Incremental Term Loans in the primary
syndication thereof shall be included (with OID being equated to interest based
on an assumed four-year life to maturity), (y) customary arrangement or
commitment fees payable to one or more arrangers (or their affiliates) of the
Incremental Term Loans shall be excluded; and (z) if the Incremental Term Loans




--------------------------------------------------------------------------------




include a LIBOR or Base Rate “floor”, such LIBOR or Base Rate “floor,”
respectively, shall be applicable to all Loans (or the difference between such
floor for the Incremental Term Loans and any existing Loans shall be equated to
an increase in the Applicable Rate for purposes of this clause (v));


(vi)    any Incremental Revolving Facility shall be on terms applicable to the
existing Loans and any Incremental Term Facility shall be on terms and pursuant
to documentation reasonably acceptable to the Agent that is no more restrictive
to the Borrowers and the Guarantors than those applicable to the existing Loans
or any other Incremental Revolving Commitments or Incremental Term Loan
Commitments, unless such other terms (1) apply only after the Final Loan
Maturity Date of the existing Loans and each other Incremental Revolving
Commitment or Incremental Term Loan Commitment at the time of incurrence of such
Incremental Revolving Commitments or Incremental Term Loan Commitments, (2)
shall also apply to the existing Loans or (3) in the case of Incremental Term
Loan Commitments, relate only to mandatory prepayments, premiums (including
make-whole provisions), interest, fees or (subject to the foregoing) maturity or
amortization to be determined, subject to clauses (iii), (iv) and (v) above and
paragraph (f) below).
The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Loan Parties, the Agent and each Lender
making such Incremental Commitment, in form and substance reasonably
satisfactory to each of them. Notwithstanding the provisions of Section 11.01,
the Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Agent, to effect the provisions of
this Section 2.14. In addition, unless otherwise specifically provided herein,
all references in Loan Documents to Loans shall be deemed, unless the context
otherwise requires, to include references to Loans made pursuant to Incremental
Revolving Commitments. This Section 2.14 shall supersede any provisions in
Section 2.13 or Section 11.01 to the contrary.
(d)    Adjustment of Revolving Credit Loans. To the extent the Commitments being
increased on the relevant Increase Effective Date are Incremental Revolving
Commitments, then each Lender that is acquiring an Incremental Revolving
Commitment on the Increase Effective Date shall make a Loan or Loans, the
proceeds of which will be used to prepay the Loans of the other Lenders
immediately prior to such Increase Effective Date, so that, after giving effect
thereto, the Loans outstanding are held by the Lenders pro rata based on their
Commitments after giving effect to such Increase Effective Date. If there is a
new borrowing of Loans on such Increase Effective Date, the Lenders after giving
effect to such Increase Effective Date shall make such Loans in accordance with
Section 2.01.


(e)    Making of New Term Loans. On any Increase Effective Date on which
Incremental Term Commitments are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such Incremental Term Commitment
shall make a term loan to the applicable Borrower in an amount equal to its
Incremental Term Commitment.


(f)    Equal and Ratable Benefit. The Incremental Revolving Commitments and
Incremental Term Commitments established pursuant to this paragraph shall
constitute Commitments under, and shall be entitled to all the benefits afforded
by, this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guaranty and security interests
created by the Collateral Documents, except that the new Loans may be
subordinated in right of payment or the Liens securing the new Loans may be
subordinated, in each case, to the extent set forth in the Increase Joinder. The
Loan Parties shall take any actions reasonably required by the Agent to ensure
and/or demonstrate that the Lien and security interests granted by the
Collateral Documents continue to be perfected under the UCC or otherwise after




--------------------------------------------------------------------------------




giving effect to the establishment of any such class of term loans or any such
Incremental Revolving Commitments and Incremental Term Commitments.


ARTICLE 3
LETTERS OF CREDIT
Section 3.01    Letters of Credit.


(a)
On the terms and conditions set forth herein:



(i)
each of the Issuing Banks severally agrees in reliance upon the agreements of
the other Lenders set forth in this Article 3:



(A)
from time to time on any Business Day during the period from the Agreement
Effective Date to the Commitment Termination Date applicable to such Issuing
Bank (or such earlier date as the Commitments of all Lenders shall have
terminated in accordance with the terms hereof) to issue Letters of Credit
denominated in Dollars and/or in Canadian Dollars for the account of the
applicable Borrower and/or any one or more of its Subsidiaries and/or
affiliates, and to amend or extend Letters of Credit previously issued by such
Issuing Bank, in accordance with Section 3.02(c) and Section 3.02(d), subject to
the following limitations: (1) the Outstanding aggregate amount of all Letters
of Credit issued by each Issuing Bank shall not exceed at any one time such
Issuing Bank’s L/C Commitment at such time; and (2) the Outstanding aggregate
amount of all Letters of Credit issued by the Issuing Banks shall not exceed at
any one time an amount equal to the Commitments of the Lenders at such time less
the Outstanding aggregate principal sum of the Loans and L/C Obligations at such
time, and



(B)
to honor drafts drawn under, and in compliance with, the terms and conditions of
Letters of Credit.



(ii)
The Lenders severally agree to participate in Letters of Credit issued for the
account of the applicable Borrower and/or any one or more of its Subsidiaries
and/or affiliates; provided, that the Issuing Banks shall not be obligated to
issue, and no Lender shall be obligated to participate in, any Letter of Credit
if, as of the date of issuance of such Letter of Credit (the “Issuance Date”)
and after giving effect thereto, the Dollar Equivalent amount of the aggregate
principal amount (without duplication) of all the Loans and L/C Obligations
Outstanding exceeds or would exceed the Commitments of all Lenders.



(iii)
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving and, accordingly, the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit which have expired or
which have been drawn upon and reimbursed.



(b)
The Issuing Banks shall not issue any Letter of Credit if, to any such Issuing
Bank’s knowledge:



(i)
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain such Issuing Bank from issuing such
Letter of Credit, or any Requirement of Law applicable to such Issuing Bank
shall prohibit or any request or directive





--------------------------------------------------------------------------------




(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Bank shall prohibit, or require that such Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Agreement Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Agreement
Effective Date and which such Issuing Bank in good faith deems material to it;


(ii)
such Issuing Bank has received Notice from any Lender, the Agent or the
applicable Borrower, on or prior to the Business Day prior to the requested date
of issuance of such Letter of Credit, that one or more of the applicable
conditions contained in Article 7 is not then satisfied;



(iii)
the expiry date of any requested Letter of Credit is more than one year after
the date of issuance or is after the Commitment Termination Date of the
applicable Issuing Bank or any Commitment Termination Date following which the
aggregate amount of the Commitments remaining would not be at least equal to the
aggregate principal amount of the Loans and L/C Obligations (taking into account
the amount of the requested Letter of Credit) Outstanding as of the Issuance
Date of such requested Letter of Credit;



(iv)
any requested Letter of Credit does not provide for drafts, or is not otherwise
in form and substance reasonably acceptable to such Issuing Bank, or the
issuance of a Letter of Credit shall violate any applicable policy of such
Issuing Bank;



(v)
the applicable Issuing Bank does not, as of the requested date of issuance for
such Letter of Credit, issue Letters of Credit in Canadian Dollars if requested
by the applicable Borrower;



(vi)
the applicable Issuing Bank has not, as of the requested date of issuance for
any Letter of Credit that a Borrower has requested in Canadian Dollars,
consented to issue such Letter of Credit in Canadian Dollars;



(vii)
any Lender is at that time a Defaulting Lender, unless the applicable Issuing
Bank has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such Issuing Bank (in its sole discretion) with the applicable
Borrower or such Lender to eliminate such Issuing Bank’s actual or potential
Fronting Exposure (after giving effect to Section 4.10(a)(i)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such Issuing Bank has actual or potential Fronting Exposure, as it may elect in
its sole discretion; or



(viii)
in the case of a Letter of Credit to be issued for the account of a Subsidiary
or an affiliate of a Borrower, such Issuing Bank shall not have received such
statements in substance and form reasonably satisfactory to such Issuing Bank as
such Issuing Bank shall require for the purpose of compliance with any
applicable regulations of the Comptroller of the Currency or the Federal Reserve
Board, including, without limitation, applicable “know your customer”
requirements.

Section 3.02    Issuance, Amendment and Extension of Letters of Credit.
(a)    Each Letter of Credit shall be issued upon the irrevocable written
request of a Borrower, received by the applicable Issuing Bank and the Agent at
least two (2) Business Days (or such lesser period of time as




--------------------------------------------------------------------------------




the applicable Issuing Bank and the Agent shall agree in their sole discretion
or as otherwise agreed by such Borrower and the applicable Issuing Bank) prior
to the proposed Issuance Date. Each such request for issuance of a Letter of
Credit shall be by facsimile or by delivery of an original writing, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the Issuing Bank, by personal delivery or by any other means
acceptable to the Issuing Bank, in each case in the form of an L/C Application,
and shall specify in form and detail reasonably satisfactory to the applicable
Issuing Bank: (i)  the proposed Issuance Date of such Letter of Credit (which
shall be a Business Day); (ii) the face amount and currency of such Letter of
Credit; (iii) the expiry date of such Letter of Credit; (iv) the name and
address of the beneficiary thereof; (v) the documents to be presented by the
beneficiary of such Letter of Credit in case of any drawing thereunder; (vi) the
full text of any certificate to be presented by the beneficiary in case of any
drawing thereunder; and (vii) such other matters as the applicable Issuing Bank
may reasonably require.
(b)    Two (2) Business Days prior to the issuance of any Letter of Credit (or
such lesser period of time as the applicable Issuing Bank and the Agent shall
agree in their sole discretion), the applicable Issuing Bank shall confirm with
the Agent the availability of the Commitments with respect to such issuance and
that the applicable conditions specified in Article 7 have been satisfied.
Subject to the terms and conditions hereof, the applicable Issuing Bank shall,
on the requested Issuance Date, issue a Letter of Credit for the account of the
applicable Borrower in accordance with such Issuing Bank's usual and customary
business practices.
(c)    From time to time while a Letter of Credit is outstanding and prior to
the Commitment Termination Date of the applicable Issuing Bank (or such earlier
date as the Commitments of all Lenders shall have terminated in accordance with
the terms hereof), the applicable Issuing Bank shall, upon the written request
of the applicable Borrower (with a copy sent to the Agent) at least two (2)
Business Days prior to the proposed date of amendment (or such lesser period of
time as the applicable Issuing Bank and the Agent shall agree in their sole
discretion), amend any Letter of Credit issued by such Issuing Bank; provided
that any amendment of the expiry date shall be subject to Section 3.01(b)(iii).
Each such request for amendment of a Letter of Credit shall specify in form and
detail reasonably satisfactory to the applicable Issuing Bank: (i) the Letter of
Credit to be amended; (ii) the proposed date of amendment of such Letter of
Credit (which shall be a Business Day); (iii) the nature of the proposed
amendment; and (iv) such other matters as the applicable Issuing Bank may
reasonably require. The applicable Issuing Bank shall be under no obligation to
amend any Letter of Credit if: (A) such Issuing Bank would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms of
this Agreement; or (B) the beneficiary of such Letter of Credit does not accept
the proposed amendment to such Letter of Credit. The Agent will promptly notify
the Lenders of a request of issuance or renewal or extension of a Letter of
Credit.
(d)    The Issuing Banks and the Lenders agree that, while a Letter of Credit is
outstanding and prior to the Commitment Termination Date of the applicable
Issuing Bank (or such earlier date as the Commitments of all Lenders shall have
terminated in accordance with the terms hereof), each of the Issuing Banks shall
be entitled to authorize the automatic extension of any Letter of Credit issued
by it unless (A) such Issuing Bank would not be permitted at such time to issue
or amend such Letter of Credit in its renewed form pursuant to Section 3.01(b);
(B) the beneficiary of such Letter of Credit does not accept the proposed
extension of such Letter of Credit; or (C) such Issuing Bank receives a written
request from the applicable Borrower, at least three (3) Business Days prior to
the last date on which notification of non‑extension must be given (or as
otherwise agreed by the applicable Borrower and the applicable Issuing Bank),
not to renew any Letter of Credit. Each such request for non‑extension of a
Letter of Credit shall be made in writing and shall specify (i) the Letter of
Credit number; (ii) the beneficiary's name; and (iii) that the applicable
Issuing Bank is instructed to notify the beneficiary of non‑extension.
(e)    Each Issuing Bank shall deliver to the Agent any notices of termination
or other communications by such Issuing Bank to any Letter of Credit beneficiary
or transferee, and take any other action as necessary




--------------------------------------------------------------------------------




or appropriate, at any time and from time to time, in order to cause the expiry
date of such Letter of Credit to be a date not later than the Commitment
Termination Date of the applicable Issuing Bank or any Commitment Termination
Date following which the aggregate amount of the Commitments remaining would not
be at least equal to the aggregate principal amount of the Loans and L/C
Obligations (taking into account the amount of such Letter of Credit)
Outstanding.
(f)    This Agreement shall control in the event (and to the extent) of any
conflict with any L/C Related Document (other than any Letter of Credit).
(g)    Each Issuing Bank will also deliver to the Agent, concurrently with or
promptly following delivery of a Letter of Credit by such Issuing Bank, or
amendment to or extension of a Letter of Credit, to an advising bank or a
beneficiary, a true and complete copy of such Letter of Credit or amendment to
or extension of a Letter of Credit.
(h)    The Agent shall furnish to each Lender quarterly a summary of outstanding
Letters of Credit.
Section 3.03    Risk Participations, Drawings and Reimbursements.
(a)    Immediately upon the issuance of each Letter of Credit, each Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the applicable Issuing Bank a participation in such Letter of Credit and
each drawing thereunder in an amount equal to the product of (i) the Pro Rata
Share of such Lender, as the same may be adjusted from time to time hereunder,
times (ii) the maximum amount available to be drawn under such Letter of Credit
and the amount of such drawing, respectively. The amount of each Lender’s
participation in each Letter of Credit shall be automatically adjusted from time
to time in accordance with such Lender’s Pro Rata Share at such time and shall,
for each Lender, be automatically reduced to zero on the date of such Lender’s
applicable scheduled Commitment Termination Date. For purposes of Section 2.01,
each issuance of a Letter of Credit shall be deemed to utilize the Commitment of
each Lender by an amount equal to the amount of such participation.
(b)    In the event of any drawing under a Letter of Credit by the beneficiary
or transferee thereof, the applicable Issuing Bank will promptly notify the
Agent and the applicable Borrower. In the case of a Letter of Credit denominated
in Canadian Dollars, such Borrower shall reimburse the Issuing Bank in Canadian
Dollars, unless (A) the Issuing Bank (at its option) shall have specified in
such notice that it will require reimbursement in Dollars, or (B) in the absence
of any such requirement for reimbursement in Dollars, the applicable Borrower
shall have notified the Issuing Bank promptly following receipt of the notice of
drawing that such Borrower will reimburse the Issuing Bank in Dollars. In the
case of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in Canadian Dollars, the Issuing Bank shall notify the applicable
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. Not later than 2:00 p.m. (New York, New
York time) on the date of any payment by the Issuing Bank under a Letter of
Credit to be reimbursed in Dollars or the date of any payment by the Issuing
Bank under a Letter of Credit to be reimbursed in Canadian Dollars (each such
date, an “Honor Date”), the applicable Borrower shall reimburse the Issuing Bank
through the Agent in an amount equal to the amount of such drawing and in the
applicable currency. In the event that (A) a drawing denominated in Canadian
Dollars is to be reimbursed in Dollars pursuant to the second sentence in this
Section 2.03(c)(i) and (B) the Dollar amount paid by the applicable Borrower,
whether on or after the Honor Date, shall not be adequate on the date of that
payment to purchase in accordance with normal banking procedures a sum
denominated in the Canadian Dollars equal to the drawing, the applicable
Borrower agree, as a separate and independent obligation, to indemnify the
Issuing Bank for the loss resulting from its inability on that date to purchase
the Canadian Dollars in the full amount of the drawing. Unless notified by the
applicable Borrower to convert an unreimbursed drawing into Loans or, if the
applicable Borrower requests a conversion of an unreimbursed drawing into Loans
but the unreimbursed drawing is not converted because of such Borrower’s failure
to satisfy the conditions set forth in Section 7.02(b) (such unreimbursed
drawing which has not been




--------------------------------------------------------------------------------




converted constituting an L/C Borrowing), each Lender will be deemed to be
obligated to make an L/C Advance (expressed in Dollars or in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in
Canadian Dollars) in the full amount of such Lender's Pro Rata Share (determined
as of the date of such L/C Advance) of such L/C Borrowing and such L/C Advances
shall bear interest at a rate per annum equal to the Base Rate plus two percent
(2%) per annum. Any notice given by any Issuing Bank or the Agent pursuant to
this Section 3.03(b) may be oral if promptly confirmed in writing (including by
facsimile); provided that the lack of such a prompt confirmation shall not
affect the conclusiveness or binding effect of such notice.
(c)    With respect to any unreimbursed drawing that the applicable Borrower
requests be converted into a Loan and that satisfies the conditions set forth in
Section 7.02(b), each Lender shall upon any notice make available to the Agent
for the account of the applicable Issuing Bank an amount in Dollars in
Immediately Available Funds equal to its Pro Rata Share (determined as of the
date of such L/C Borrowing) of the Dollar Equivalent amount of the amount of
such drawing, whereupon the participating Lenders shall each be deemed to have
made a Loan consisting of a Base Rate Loan to such Borrower in that amount. If
any Lender so notified fails to make available to the Agent for the account of
the applicable Issuing Bank the amount of such Lender's Pro Rata Share of the
amount of such drawing by no later than 2:00 p.m. (New York, New York time) on
either the Honor Date or the next Business Day, as applicable, then interest
shall accrue on such Lender’s obligation to make such payment, from the
applicable date to the date such Lender makes such payment, at a rate per annum
equal to the Overnight Rate in effect from time to time during such period. The
Agent shall promptly give notice of the occurrence of the Honor Date, but
failure of the Agent to give any such notice on the Honor Date or in sufficient
time to enable any Lender to effect such payment on such date shall not relieve
such Lender from its obligations under this Section 3.03 once such notice is
given.
(d)    Each Lender's obligation in accordance with this Agreement to make the
Loans or L/C Advances, as contemplated by this Section 3.03, as a result of a
drawing under a Letter of Credit, shall be absolute and unconditional and
without recourse to the applicable Issuing Bank and shall not be affected by any
circumstance, including (i) any set‑off, counterclaim, recoupment, defense or
other right which such Lender may have against the applicable Issuing Bank, the
applicable Borrower or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of a Default; or (iii) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
(e)    The Agent shall remit the funds received from the Lenders pursuant to
this Section 3.03 to the applicable Issuing Bank in Dollars.
Section 3.04    Repayment of Participations.
(a)    Upon (and only upon) receipt by the Agent for the account of the
applicable Issuing Bank of Immediately Available Funds from the applicable
Borrower (i) in reimbursement of any payment made by such Issuing Bank under a
Letter of Credit with respect to which any Lender has paid the Agent for the
account of such Issuing Bank for such Lender's participation in such Letter of
Credit pursuant to Section 3.03 or (ii) in payment of interest thereon, the
Agent will pay to such Lender, in the same funds as those received by the Agent
for the account of such Issuing Bank, the amount of such Lender's Pro Rata Share
of such funds, and the applicable Issuing Bank shall receive the amount of the
Pro Rata Share of such funds of any Lender that did not so pay the Agent for the
account of such Issuing Bank.
(b)    If the Agent or any Issuing Bank is required at any time to pay to a
Borrower, or to a trustee, receiver, liquidator or custodian, or to any official
in any Insolvency Proceeding, any portion of the payments made by such Borrower
to the Agent for the account of such Issuing Bank pursuant to Section 3.04(a) in
reimbursement of a payment made under any Letter of Credit or interest thereon,
each Lender shall, on demand of the Agent, forthwith pay to such Issuing Bank
through the Agent the amount of its Pro Rata Share (determined as of the date
thereof) of any amounts so paid by the Agent plus interest thereon from the date




--------------------------------------------------------------------------------




such demand is made to the date such amounts are paid by such Lender to the
Agent, at a rate per annum equal to the Overnight Rate in effect from time to
time.
(c)    To the extent that any funds are paid to the Agent pursuant to
Section 8.02 in respect of any Letters of Credit outstanding prior to any draw
thereunder, such funds shall be held by the Agent and applied to the
reimbursement of any draws pursuant to such Letters of Credit.
Section 3.05    Role of Issuing Banks.
(a)    Each Lender and each Borrower agree that, in paying any drawing under a
Letter of Credit, the applicable Issuing Bank shall not have any responsibility
to obtain any document (other than any sight draft, certificate or other
document expressly required by the applicable Letter of Credit) or to ascertain
or inquire as to the validity of any such document or the authority of the
Person executing or delivering any such document.
(b)    Neither the Issuing Banks nor any of the respective correspondents,
participants or assignees of the Issuing Banks shall be liable to any Lender
for: (i) any action taken or omitted in connection herewith at the request or
with the approval of the Majority Lenders; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any L/C Related
Document.
(c)    Each Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit issued
for the account of such Borrower; provided, however, that this assumption is not
intended to, and shall not, preclude such Borrower from pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. Neither the Issuing Banks nor any of the correspondents,
participants or assignees of the Issuing Banks (including the Lenders), shall be
liable or responsible for any of the matters described in clauses (a) through
(h) of Section 3.06; provided, however, anything in such clauses to the contrary
notwithstanding, that the Borrowers may have a claim against any Issuing Bank,
and such Issuing Bank may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by such Issuing
Bank's willful misconduct or gross negligence in determining whether a request
presented under a Letter of Credit issued by such Issuing Bank complies with the
terms of such Letter of Credit or such Issuing Bank's willful failure to pay
under any Letter of Credit (except as a result of a court order) after the
presentation to such Issuing Bank by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of such Letter
of Credit. In furtherance and not in limitation of the foregoing: (i) the
Issuing Banks may accept documents that appear on their face to be in order,
without responsibility for further investigation; and (ii) the Issuing Banks
shall not be responsible for the validity or sufficiency of any instrument
transferring or purporting to transfer a Letter of Credit or the rights or
benefits thereunder or assigning the proceeds thereof, in whole or in part, in
accordance with the terms of such Letter of Credit which may prove to be invalid
or ineffective for any reason. The Issuing Bank may send a Letter of Credit or
conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.
Section 3.06    Obligations Absolute. The obligations of the Borrowers under
this Agreement and any L/C Related Document to reimburse the Issuing Banks for a
drawing under a Letter of Credit issued by such Issuing Bank, and to repay any
L/C Borrowing and any drawing under a Letter of Credit converted into any Loan
or Loans (subject, in the case of the repayment of any such Loan or Loans, to
the provisions of Section 9.02), shall be unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement and each
such other L/C Related Document under all circumstances, including the
following:




--------------------------------------------------------------------------------




(a)    any lack of validity or enforceability of this Agreement or any L/C
Related Document;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of the Borrowers in respect of any Letter
of Credit or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents, which have been previously agreed to by
the Borrowers;
(c)    the existence of any claim, set‑off, defense or other right that the
Borrowers may have at any time against any beneficiary or any transferee of any
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by the
L/C Related Documents or any unrelated transaction;
(d)    any draft, demand, certificate or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any Letter of Credit;
(e)    any payment by any Issuing Bank under any Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by any Issuing Bank under
any Letter of Credit to any Person purporting to be (and providing reasonable
evidence of its status as) a trustee in bankruptcy, debtor‑in‑possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of any
Letter of Credit, including any arising in connection with any Insolvency
Proceeding;
(f)    any exchange, release or non‑perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any other guarantee, for
all or any of the obligations of the Borrowers in respect of any Letter of
Credit;
(g)    any adverse change in the relevant exchange rates or in the availability
of Canadian Dollars to the Borrowers or the relevant currency markets generally;
(h)    waiver by the Issuing Bank of any requirement that exists for the Issuing
Bank’s protection and not the protection of the Company or any waiver by the
Issuing Bank which does not in fact materially prejudice the Company;
(i)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(j)    any payment made by the Issuing Bank in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP (as defined below) or the UCP
(as defined below), as applicable; or
(k)    any other circumstance or happening whatsoever (other than failure to pay
a Letter of Credit in accordance with its terms), whether or not similar to any
of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, a Borrower or a guarantor.
Section 3.07    Letter of Credit Fees.
(a)    The applicable Borrower shall pay to the Agent for the account of each
Lender a letter of credit fee with respect to the Letters of Credit issued for
its account equal to (i) the Applicable Rate per annum, times (ii) the Dollar
Equivalent amount of the average daily maximum amount available to be drawn
under the outstanding Letters of Credit computed on a quarterly basis in arrears
on the last Business Day of each calendar quarter based upon Letters of Credit
outstanding for that quarter as calculated by the Agent. Such




--------------------------------------------------------------------------------




letter of credit fees shall be due and payable quarterly in arrears on the first
Business Day following the calendar quarter during which Letters of Credit are
outstanding, commencing on the first such quarterly date to occur after the
Agreement Effective Date, through the Commitment Termination Date of the
applicable Issuing Bank, with the final payment to be made on the Commitment
Termination Date of the applicable Issuing Bank.
(b)    The applicable Borrower shall pay to the Agent for the account of each
Issuing Bank, in Dollars, a letter of credit fee with respect to the Letters of
Credit issued by each such Issuing Bank as agreed to by separate letter
agreement between such Borrower and each such Issuing Bank.
(c)    The applicable Borrower shall pay to the Issuing Banks, in Dollars, from
time to time on demand the normal issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of each such Issuing Bank
relating to Letters of Credit issued by such Issuing Bank for the account of
such Borrower as are from time to time in effect and as agreed to by separate
letter agreement between such Borrower and each such Issuing Bank.


Section 3.08    Governing Rules. Unless otherwise expressly agreed by the
applicable Issuing Bank and the applicable Borrower, when a Letter of Credit is
issued hereunder: (i) the rules of the “International Standby Practices 1998”
published by the International Chamber of Commerce (or such later version
thereof as may be in effect at the time of issuance (the “ISP”)) shall apply to
each standby Letter of Credit, and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance (the “UCP”), shall
apply to each commercial Letter of Credit (and may, if agreed by the applicable
Issuing Bank, apply to standby Letters of Credit). Notwithstanding the
foregoing, no Issuing Bank shall be responsible to a Borrower for, and no
Issuing Bank’s rights and remedies against a Borrower shall be impaired by, any
action or inaction of such Issuing Bank required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the law or any order of a jurisdiction where
such Issuing Bank or the beneficiary is located, the practice stated in the ISP
or UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.


Section 3.09    Letters of Credit Issued for Subsidiaries or Affiliates.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary or an
affiliate, the applicable Borrower shall be obligated to reimburse the Issuing
Bank hereunder (or cause such reimbursement to be made) for any and all drawings
under such Letter of Credit. Each Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of Subsidiaries or affiliates inures to the
benefit of such Borrower, and that such Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries or affiliates.


Section 3.10    Conflict with L/C Related Documents. In the event of any
conflict between the terms hereof and the terms of any L/C Related Documents,
the terms hereof shall control.






--------------------------------------------------------------------------------




ARTICLE 4
CERTAIN GENERAL PROVISIONS


Section 4.01    Funds for Payments.


(a)
All payments of principal, interest, fees and any other amounts due hereunder or
under any of the other Loan Documents (except with respect to principal of or
interest on Loans denominated in Canadian Dollars) shall be made to the Agent,
without counterclaim or setoff, to the account of the Agent specified in
Schedule I, for the respective accounts of the Lenders or the Issuing Banks, as
the case may be, in Immediately Available Funds, not later than 2:00 p.m., New
York, New York time, on the due date therefor. All payments of principal and,
interest on Loans denominated in Canadian Dollars shall be made to the Canadian
Agent, without counterclaim or setoff, to the account of the Canadian Agent
specified in Schedule I, for the respective accounts of the Lenders or the
Issuing Banks, as the case may be, in Immediately Available Funds, not later
than 2:00 p.m., Toronto Ontario time, on the due date therefor. Any payment
received by the Agent or the Canadian Agent after the time specified in the
immediately preceding sentence, shall be deemed to have been received on the
next succeeding Business Day. The Agent or Canadian Agent, as applicable, will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest or fees ratably (other than amounts payable to any of
the Issuing Banks or pursuant to Section 4.04, Section 4.05, Section 4.07,
Section 4.08, Section 11.03 and Section 11.04), to the Lenders for the account
of their respective Applicable Lending Offices (or, in the case of a payment due
on a Loan Maturity Date applicable to less than all Lenders, ratably to such
Lenders), and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement.



(b)
Unless the Agent or the Canadian Agent, as applicable, shall have received
Notice from a Borrower prior to the date on which any payment is due to the
Lenders or any Issuing Bank hereunder that such Borrower will not make such
payment in full, the Agent or the Canadian Agent, as applicable, may assume that
such Borrower has made such payment in full to the Agent or the Canadian Agent,
as applicable, on such date and the Agent or the Canadian Agent, as applicable,
may, in reliance upon such assumption, cause to be distributed to each Lender or
the applicable Issuing Bank, as the case may be, on such due date an amount
equal to the amount then due such Lender or the applicable Issuing Bank, as the
case may be. If and to the extent a Borrower shall not have so made such payment
in full to the Agent or the Canadian Agent, as applicable, each Lender or the
applicable Issuing Bank, as the case may be, shall repay to the Agent or the
Canadian Agent, as applicable, forthwith on demand such amount distributed to
such Lender or such Issuing Bank, as the case may be, together with interest
thereon, for each day from the date such amount is distributed to such Lender or
such Issuing Bank, as the case may be, until the date such Lender or such
Issuing Bank, as the case may be, repays such amount to the Agent or the
Canadian Agent, as applicable, at the Overnight Rate.



Section 4.02    Computations. All computations of interest for Base Rate Loans,
Canadian Prime Rate Loans or CDOR Loans shall be made by the Agent on the basis
of a year of 365 or 366 days, as the case may be, and all computations of
interest based upon the Eurodollar Rate or the Federal Funds Rate and of fees
shall be made by the Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable. Except as
otherwise provided in the definition of the term Interest Period with respect to
any Eurodollar Rate Loan and CDOR Loan, whenever a payment hereunder or under
any of the other Loan Documents becomes




--------------------------------------------------------------------------------




due on a day that is not a Business Day, the due date for such payment shall be
extended to the next succeeding Business Day, and interest on any principal so
extended shall accrue during such extension.


Section 4.03    Illegality. Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or in the interpretation
or application thereof shall make it unlawful for any Lender to make or maintain
any Loan as a Eurodollar Rate Loan or CDOR Loan, such Lender shall promptly give
Notice of such circumstances to the Loan Parties and the other Lenders and
thereupon (a) the commitment of such Lender to make any Loan as a Eurodollar
Rate Loan or CDOR Loan or Convert any portion of the Loans of another Type to a
Eurodollar Rate Loan or CDOR Loan, as the case may be, shall automatically be
suspended, and (b) if such Loan is a Eurodollar Rate Loan or CDOR Loan, then it
shall be Converted automatically to a Base Rate Loan on the last day of the
Interest Period applicable to such Eurodollar Rate Loan or CDOR Loan, as the
case may be, or within such earlier period as may be required by law.
Notwithstanding anything contained in this Section 4.03 to the contrary, in the
event that any Lender is unable to make or maintain any Loan as a Eurodollar
Rate Loan or CDOR Loan as set forth in this Section 4.03, such Lender agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate an alternative Applicable Lending Office
so as to avoid such inability.


Section 4.04    Additional Costs. If a Change in Law:


(a)    imposes or increases or renders applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or loans by, or commitments of an office of any Lender
(including without limitation the Commitments of such Lender hereunder), or


(b)    imposes on any Lender, any Issuing Bank or any Agent any other conditions
or requirements with respect to this Agreement, the other Loan Documents, the
Loans, the Letters of Credit or any class of loans of which the Loans form a
part or the Commitment of such Lender, hereunder, and


(c)    the foregoing has the result of:


(i)
increasing the cost or reducing the return to any Lender, or any Issuing Bank of
making, funding, issuing, renewing, extending or maintaining any Loan as a
Eurodollar Rate Loan or CDOR Loan, maintaining its Commitment or issuing or
participating in the Letters of Credit, or



(ii)
reducing the amount of principal, interest or other amount payable to such
Lender hereunder on account of any Loan being a Eurodollar Rate Loan or CDOR
Loan, or



(iii)
requiring such Lender or such Issuing Bank, as the case may be, to make any
payment or to forego any interest or other sum payable hereunder, the amount of
which payment or foregone interest or other sum is calculated by reference to
the gross amount of any sum receivable or deemed received by such Lender or such
Issuing Bank, as the case may be, from the Borrowers hereunder,

then, and in each such case, OpCo will, upon demand made by such Lender or such
Issuing Bank, as the case may be, at any time and from time to time and as often
as the occasion therefor may arise, pay or cause to be paid to such Lender or
such Issuing Bank, as the case may be, such additional amounts as will be
sufficient to compensate such Lender or such Issuing Bank, as the case may be,
for such additional cost,




--------------------------------------------------------------------------------




reduction, payment or foregone interest or other sum. Notwithstanding anything
contained in this Section 4.04 to the contrary, upon the occurrence of any event
set forth in this Section 4.04 with respect to any Lender such affected Lender
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate an alternative Applicable Lending
Office so as to avoid the effect of such event set forth in this Section 4.04.
Section 4.05    Capital Adequacy. If any Change in Law affects the amount of
capital or liquidity required or expected to be maintained by any Lender, any
Issuing Bank or any corporation controlling such Lender or Issuing Bank due to
the existence of its Commitment, L/C Commitment, Loans or Letters of Credit or
participations in Letters of Credit (as the case may be) hereunder, and such
Lender or such Issuing Bank determines that the result of the foregoing is to
increase the cost or reduce the return to such Lender or such Issuing Bank, as
the case may be, of making or maintaining its Commitment, Loans or Letters of
Credit or participating in Letters of Credit hereunder, then such Lender or such
Issuing Bank, as the case may be, may notify the Loan Parties of such fact. To
the extent that the costs of such increased capital or liquidity requirements
are not reflected in the Base Rate, the Eurodollar Rate, the Canadian Prime
Rate, the CDOR Loan, the Facility Fee and/or the Applicable Rate, the Loan
Parties and such Lender or such Issuing Bank, as the case may be, shall
thereafter attempt to negotiate in good faith, within thirty (30) days of the
day on which the Loan Parties receive such Notice, an adjustment payable
hereunder that will adequately compensate such Lender or such Issuing Bank, as
the case may be, in light of these circumstances, and in connection therewith,
such Lender or such Issuing Bank, as the case may be, will provide to the Loan
Parties reasonably detailed information regarding the increase of such Lender’s
or such Issuing Bank’s costs. If the Loan Parties and such Lender or such
Issuing Bank are unable to agree to such adjustment within thirty (30) days of
the date on which the Loan Parties receive such Notice, then commencing on the
date of such Notice (but not earlier than the effective date of any such
increased capital or liquidity requirement), the interest, the Facility Fee
and/or the Applicable Rate payable hereunder shall increase by an amount that
will, in such Lender’s or such Issuing Bank’s reasonable determination, provide
adequate compensation. Each Lender and each Issuing Bank agrees that amounts
claimed pursuant to this Section 4.05 shall be made in good faith and on an
equitable basis.


Section 4.06    Recovery of Additional Compensation.


(a)    Certificates. Any Lender or any Issuing Bank claiming any additional
amounts pursuant to Section 4.04, Section 4.05 or Section 4.07, as the case may
be, shall provide to the Agent and the Loan Parties a certificate setting forth
such additional amounts payable pursuant to Section 4.04, Section 4.05 or
Section 4.07, as the case may be, and a reasonable explanation of such amounts
which are due (provided that, without limiting the requirement that reasonable
detail be furnished, nothing herein shall require a Lender to disclose any
confidential information relating to the organization of its affairs). Such
certificate shall be conclusive, absent manifest error, that such amounts are
due and owing.


(b)    Delay in Requests. Delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to Section 4.04, Section 4.05 or Section 4.07, as
applicable, shall not constitute a waiver of such Party’s right to demand such
compensation; provided that the Loan Parties shall not be required to compensate
any Lender or Issuing Bank for any increased costs incurred or reductions in
returns suffered more than ninety (90) days prior to the date that such Lender
or Issuing Bank, as the case may be, notifies the Loan Parties of the Change in
Law giving rise to such increased costs or reductions in return, and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the ninety (90) day period referred to above shall be extended
to include the period of retroactive effect thereof).






--------------------------------------------------------------------------------




Section 4.07    Indemnity. Each Borrower agrees to indemnify each Lender and to
hold each Lender harmless from and against any loss, cost or expense (including
any such loss or expense arising from interest or fees payable by such Lender to
lenders of funds obtained by it in order to maintain any Loan made to such
Borrower as a Eurodollar Rate Loan or CDOR Loan) that such Lender may sustain or
incur as a consequence of (a) default by such Borrower in payment of the
principal amount of or any interest on any Loan made to such Borrower when it is
a Eurodollar Rate Loan or CDOR Loan as and when due and payable, (b) default by
such Borrower in making a prepayment after such Borrower has given a Notice of
prepayment pursuant to Section 2.09(a), (c) default by such Borrower in making a
Borrowing after such Borrower has given a Borrowing Notice pursuant to
Section 2.02 or has given (or is deemed to have given) an Interest Rate Notice
pursuant to Section 2.07, (d) the making of any payment of principal of a
Eurodollar Rate Loan or CDOR Loan or the making of any Conversion of any such
Eurodollar Rate Loan or CDOR Loan to a Base Rate Loan on a day that is not the
last day of the applicable Interest Period with respect thereto or (e) the
assignment of any Eurodollar Loan or CDOR Loan prior to the last day of the
Interest Period applicable thereto as a result of a request by such Borrower
pursuant to Section 2.12, including interest or fees payable by such Lender to
lenders of funds obtained by it in order to maintain any such Eurodollar Rate
Loans or CDOR Loans.


Section 4.08    Taxes.


(a)    Issuing Bank. For purposes of this Section 4.08, the term “Lender”
includes any Issuing Bank.


(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of a Borrower under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by such Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.


(c)    Payment of Other Taxes by the Borrowers. Each Borrower shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of an Agent timely reimburse it for the payment of, any Other Taxes.


(d)    Indemnification by the Borrowers. Each Borrower shall indemnify each
Recipient, within thirty (30) days after demand therefor, for the full amount of
any Indemnified Taxes payable by such Borrower (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable by such Borrower under
this Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Loan Parties by a Lender (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.


(e)    Indemnification by the Lenders. Each Lender shall severally indemnify
each Agent, within ten (10) days after demand therefor, for (i) any Indemnified
Taxes attributable to such Lender (but only to the




--------------------------------------------------------------------------------




extent that the Loan Parties have not already indemnified such Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.06 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by such Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by an Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes each Agent to set off and apply
any and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by such Agent to the Lender from any other source against any
amount due to such Agent under this paragraph (e).


(f)    Evidence of Payments. Within thirty (30) days after any payment of Taxes
by either Borrower to a Governmental Authority pursuant to this Section 4.08,
such Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.


(g)    Status of Lenders.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Loan Parties and the Agent, at the time or times reasonably
requested by the Loan Parties or the Agent, such properly completed and executed
documentation reasonably requested by the Loan Parties or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Loan
Parties or the Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Loan Parties or the Agent as will
enable the Loan Parties or the Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 4.08(g)(ii)(1), (ii)(2) and (ii)(4) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii)    Without limiting the generality of the foregoing,


(1)any Lender that is a U.S. Person shall deliver to the Loan Parties and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Loan Parties or the Agent), executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;


(2)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Loan Parties and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Loan Parties or the Agent), whichever of the following
is applicable:






--------------------------------------------------------------------------------




(i)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;


(ii)executed originals of IRS Form W-8ECI;


(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Loan Parties within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or


(iv)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;


(3)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Loan Parties and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Loan Parties or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Loan Parties or the Agent to determine the withholding or deduction
required to be made; and


(4)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Loan Parties and the Agent at the time or times prescribed
by law and at such time or times reasonably requested by the Loan Parties or the
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Loan Parties or the Agent as may be necessary for
the Loan Parties and the Agent to comply with their obligations under FATCA and
to determine that such Lender has complied with such Lender’s obligations under
FATCA or to




--------------------------------------------------------------------------------




determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (4), “FATCA” shall include any amendments to FATCA made
after the Agreement Effective Date.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Loan Parties and the Agent in
writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.08 (including by
the payment of additional amounts pursuant to this Section 4.08), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.


Section 4.09    Cash Collateral.


(a)    Certain Credit Support Events. If (i) any Issuing Bank has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) a Borrower shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender, such Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases), following
any request by an Agent or the applicable Issuing Bank, provide Cash Collateral
in Dollars or Canadian Dollars, as applicable, in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (iv) above, after giving effect to Section
2.18(a)(iv) and any Cash Collateral provided by the Defaulting Lender). If at
any time an Agent determines that any funds held as Cash Collateral are subject
to any right or claim of any Person other than the Agents or that the total
amount of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the applicable Borrower will, forthwith upon demand by an Agent,
pay to such Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such aggregate Outstanding Amount over (y) the
total amount of funds, if any, then held as Cash Collateral that such Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the Issuing Bank.


(b)    Grant of Security Interest. Each of Canadian Holding, US Holdings, and to
the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to (and subjects to the control of) the Agent, for the benefit of the
Agents, the Issuing Banks and the Lenders, and agrees to maintain, a first
priority




--------------------------------------------------------------------------------




security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c). If at any time an
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Agents or the Issuing Banks as herein provided, or that
the total amount of such Cash Collateral is less than the Minimum Collateral
Amount with respect to the Obligations of a Borrower, such Borrower will,
promptly upon demand by an Agent, pay or provide to such Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. Each of Canadian Holdings and US Holdings shall pay on demand therefor
from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral pledged by it.


(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 4.09 or Sections
4.10 or 8.02 in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Obligations, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.


(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Agent and the applicable Issuing Banks that there exists
excess Cash Collateral; provided, however, the Person providing Cash Collateral
and the applicable Issuing Bank may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.


Section 4.10    Defaulting Lenders; Cure.


(a)    Defaulting Lenders. If any Loans or Letters of Credit are outstanding at
the time a Lender becomes a Defaulting Lender, and the Commitments have not been
terminated in accordance with Section 8.02, then:


(i)    so long as no Event of Default has occurred and is continuing, all or any
part of the L/C Obligations Outstanding shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Pro Rata Shares
(excluding from the determination thereof any Defaulting Lender’s Commitment)
but only to the extent that (x) the sum of (A) the aggregate principal amount of
all Loans made by such Non-Defaulting Lenders (in their capacity as Lenders) and
outstanding at such time, plus (B) such Non-Defaulting Lenders’ Pro Rata Shares
(before giving effect to the reallocation contemplated herein) of any L/C
Obligations Outstanding, plus (C) such Defaulting Lender’s Pro Rata Share of any
L/C Obligations Outstanding, does not exceed the total of all Non-Defaulting
Lenders’ Commitments and (y) after giving effect to such reallocation, the sum
of the aggregate principal amount of all Loans made by any Non-Defaulting Lender
plus such non-Defaulting Lender’s ratable share of L/C Obligations then
outstanding does not exceed the Commitment of such Non-Defaulting Lender;






--------------------------------------------------------------------------------




(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Loan Parties (but, in each case, only in respect of
their respective assets) shall promptly (and in any event within three (3)
Business Days or such longer period as may be agreed by the applicable Issuing
Bank, as the case may be) either (A) cash collateralize such Defaulting Lender’s
Pro Rata Share of any L/C Obligations Outstanding (after giving effect to any
partial reallocation pursuant to clause (i) above) by paying cash collateral to
the applicable Issuing Bank, as the case may be, for so long as such Letters of
Credit are outstanding, or (B) provide such Issuing Bank, as the case may be, a
letter of credit or enter into other arrangements as are reasonably satisfactory
to the Loan Parties and/or such Issuing Bank, as the case may be, in order
(after giving effect to any partial reallocation pursuant to clause (i) above)
reasonably to mitigate such Issuing Bank’s remaining risk with respect to the
non-reallocated portion of any L/C Obligations Outstanding for which such
Defaulting Lender is responsible hereunder;


(iii)    if the Pro Rata Shares of the L/C Obligations of the Non-Defaulting
Lenders are reallocated pursuant to this Section 4.10(a), then the fees payable
to the Lenders pursuant to Section 3.07 shall be adjusted in accordance with
such Non-Defaulting Lenders’ Pro Rata Shares of L/C Obligations and, to the
extent not so reallocated, shall be allocated to Issuing Bank or retained by the
Loan Parties as agreed pursuant to clause (ii) of this Section 4.10(a).


(b)    Defaulting Lender Cure. If the Loan Parties, the Agents and each Issuing
Bank agree in writing that a Lender is no longer a Defaulting Lender, the Agent
will so notify the Parties, whereupon as of the effective date specified in such
Notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral or other acceptable credit
support), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
any Agent may determine to be necessary to cause the Loans and funded and
unfunded participations in Letters of Credit to be held pro rata by the Lenders
in accordance with the Commitments (without giving effect to Section
4.10(a)(i)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected Parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any Party
arising from that Lender’s having been a Defaulting Lender.


(c)    New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Bank be required to issue or increase any Letter of Credit unless it is
reasonably satisfied that the related exposure will be 100% covered by the
Commitments of the Non-Defaulting Lenders or the provisions of
Section 4.10(a)(ii) have been complied with, and participating interests in any
such newly-issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 4.10(a)(i) (and no
Defaulting Lender shall participate therein).


(d)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of any Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article 8 or
otherwise), or received by any Agent from a Defaulting Lender by exercise of
right of set-off, shall be applied at such time or times as may be determined by
such Agent as follows: first, to the payment of any amounts owing by such
Defaulting Lender to the Agents hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any Issuing Bank
hereunder; third, to cash collateralize the Issuing Banks’ Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 4.10(a);
fourth, as the Loan Parties may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion




--------------------------------------------------------------------------------




thereof as required by this Agreement, as determined by any Agent; fifth, if so
agreed by any Agent and the Loan Parties, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
cash collateralize the Issuing Banks’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 4.10(a); sixth, to the payment of any
amounts owing to the Lenders or the Issuing Banks as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or the Issuing Banks
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default exists, to
the payment of any amounts owing to the Loan Parties as a result of any judgment
of a court of competent jurisdiction obtained by the Loan Parties against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C
Obligations in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 7.02 or Section
7.03, as applicable, were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Obligations owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Obligations owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations are held by the
Lenders pro rata in accordance with the Commitments without giving effect to
Section 4.10(a)(i). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section 4.10(d)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto (and the amounts thus applied or held shall
discharge any corresponding obligations of the Loan Parties relating thereto).


(e)    Affect on Other Obligations. No Commitment of any Lender shall be
increased or otherwise affected, and, except as otherwise expressly provided in
this Section 4.10, performance by any Loan Party of its respective obligations
hereunder shall not be excused or otherwise modified as a result of the
operation of this Section 4.10. The rights and remedies against a Defaulting
Lender under this Section 4.10 are in addition to any other rights and remedies
which a Loan Party, the Agent, any Issuing Bank or any Lender may have against
such Defaulting Lender.


Section 4.11    Waiver. To the extent permitted by law, any provision of the
Judgment Interest Act (Alberta) and the Interest Act (Canada) which restricts
the rate of interest on any judgment debt shall be inapplicable to this
Agreement and is hereby waived by the Borrowers.


Section 4.12    Interest Act Canada. For the purposes of the Interest Act
(Canada) and disclosure under such act, whenever any interest or fees to be paid
under this Agreement are to be calculated on the basis of a year of 365 days or
360 days or any other period of time that is less than a calendar year, the
yearly rate of interest to which the rate determined pursuant to such
calculation is equivalent is the rate so determined multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by either 365, 360 or such other period of time, as the case may be.


ARTICLE 5
REPRESENTATIONS AND WARRANTIES






--------------------------------------------------------------------------------




Each Loan Party (for itself only), represents and warrants to the Lenders, the
Issuing Banks and the Agents as follows:
Section 5.01    Corporate Authority.


(a)
Incorporation; Good Standing. Such Loan Party (i) is duly organized or formed,
validly existing and, as applicable, in good standing under the laws of the
jurisdiction of its incorporation or organization, (ii) has all requisite power
to own its property and conduct its business as now conducted, and (iii) is duly
qualified and authorized to do business in each jurisdiction where such
qualification is necessary except where a failure to be so qualified would not
have a Material Adverse Effect.



(b)
Authorization. The execution, delivery and performance of this Agreement and the
other Loan Documents to which such Loan Party is or is to become a party and the
transactions contemplated hereby and thereby (i) are within the corporate or
other authority of such Loan Party, (ii) have been duly authorized by all
necessary corporate or other organizational proceedings, (iii) do not conflict
with or result in any breach or contravention of any provision of any law,
statute, rule or regulation to which such Loan Party is subject or any material
judgment, order, writ, injunction, license or permit applicable to such Loan
Party, except where any such conflict, breach, or contravention would not have a
Material Adverse Effect, and (iv) do not conflict with any provision of the
corporate charter or bylaws of, or any material agreement or other material
instrument binding upon, such Loan Party. This Agreement and each other Loan
Document to which such Loan Party is a party have been duly executed and
delivered by such Loan Party.



(c)
Enforceability. The execution and delivery by such Loan Party of this Agreement
and the other Loan Documents to which it is a party will result in valid and
legally binding obligations of such Loan Party, enforceable against it in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other laws affecting creditors' rights and remedies
generally and general principles of equity.



Section 5.02    Governmental Approvals. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, such Loan Party of this Agreement or any other Loan Document to which
it is a party, (b) the grant by such Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (c) the perfection or maintenance of the
Liens created under the Collateral Documents (including the first priority
nature thereof (subject, however, to Permitted Liens) or (d) the exercise by the
Agent or any Lender of its rights under the Loan Documents or the remedies in
respect of the Collateral pursuant to the Collateral Documents.


Section 5.03    Title to Properties. Such Loan Party owns all of the assets
reflected as its assets in the consolidated balance sheet of NEE Partners
referred to in Section 5.04 or acquired since that date (except property and
assets sold or otherwise disposed of in the ordinary course of business or as
otherwise permitted pursuant to the provisions of this Agreement since that date
and except for such assets owned from time to time by any entity whose assets
are consolidated on the balance sheet of NEE Partners and its Subsidiaries
solely as a result of the operation of FASB ASC 810), subject to no Liens,
except for such matters set forth in Schedule 5.03 or otherwise permitted
pursuant to the provisions of this Agreement.


Section 5.04    Financial Statements. NEE Partners’ unaudited pro forma
condensed consolidated statement of operations for the year ended December 31,
2013 and unaudited pro forma condensed consolidated balance




--------------------------------------------------------------------------------




sheet as of March 31, 2014, in each case, as included in the Form S-1, have been
prepared in accordance with generally accepted accounting principles and present
fairly the consolidated financial position and results of operations of NEE
Partners and its Subsidiaries, taken as a whole, at the respective dates and for
the respective periods to which they apply. As of the Agreement Effective Date,
there has been no material adverse change in the business or financial condition
of the Subject Entities, taken as a whole, since December 31, 2013, except as
set forth in Schedule 5.04.


Section 5.05    Franchises, Patents, Copyrights Etc. Such Loan Party possesses
all material franchises, patents, copyrights, trademarks, trade names, licenses
and permits, and rights in respect of the foregoing, adequate for the conduct of
its business substantially as now conducted and, except where in any such case
any such conflict would not have a Material Adverse Effect, without known
conflict with any rights of others.


Section 5.06    Litigation. Except as described in Schedule 5.06, there is no
litigation or other legal proceeding pending, or, to the knowledge of such Loan
Party, threatened against OpCo or any of its Subsidiaries that is reasonably
likely to be determined adversely to OpCo or any of its Subsidiaries, and if
determined adversely to OpCo or any of its Subsidiaries would reasonably be
expected to result, giving Pro Forma Effect to such adverse determination, in
the failure of OpCo and US Holdings to comply with the provisions of Section
6.13, or to materially impair the right of any Loan Party to carry on its
business substantially as now conducted by it. There is no litigation or other
legal proceedings pending, or, to the knowledge of such Loan Party, threatened
against any of such Loan Party that if determined adversely to any of such Loan
Party could reasonably be expected to question the validity of this Agreement,
the other Loan Documents or any actions taken or to be taken pursuant hereto or
thereto.


Section 5.07    Compliance With Other Instruments, Laws, Etc. Such Loan Party is
not in violation of any provision of its charter documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any material decree, order, judgment, statute, license,
rule or regulation, in any of the foregoing cases in a manner that would have a
Material Adverse Effect.


Section 5.08    Tax Status. OpCo (a) prepared and, giving effect to all proper
extensions, timely filed all federal and state income tax returns and, to the
best knowledge of such Loan Party, all other material tax returns, reports and
declarations required by any applicable jurisdiction to which OpCo is legally
subject, which, giving effect to all proper extensions, were required to be
filed prior to the Agreement Effective Date, (b) paid all taxes and other
governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and by appropriate proceedings, and (c) to the extent deemed necessary or
appropriate by OpCo, set aside on its books provisions reasonably adequate for
the payment of all known taxes for periods subsequent to the periods to which
such returns, reports or declarations apply.


Section 5.09    No Default. No Default has occurred and is continuing.


Section 5.10    Investment Company Act. Such Loan Party is not an “investment
company”, or an “affiliated company” or a “principal underwriter” of an
“investment company”, as such terms are defined in the Investment Company Act of
1940.


Section 5.11    Employee Benefit Plans.


(a)    In General. Each Employee Benefit Plan sponsored by such Loan Party has
been maintained and operated in compliance in all material respects with the
provisions of ERISA and, to the extent applicable, the Code, including but not
limited to the provisions thereunder respecting prohibited transactions.




--------------------------------------------------------------------------------






(b)    Terminability of Welfare Plans. Under each Employee Benefit Plan
sponsored by such Loan Party which is an employee welfare benefit plan within
the meaning of §3(1) or §3(2)(B) of ERISA, no benefits are due unless the event
giving rise to the benefit entitlement occurs prior to plan termination (except
as required by Title I, Part 6 of ERISA). Such Loan Party may terminate its
participation in each such plan at any time (other than a plan that provides
benefits pursuant to a collective bargaining agreement) in the discretion of
such Loan Party without liability to any Person.


(c)    Guaranteed Pension Plans. As of the Agreement Effective Date, each
contribution required to be made to a Guaranteed Pension Plan by such Loan Party
or an ERISA Affiliate, whether required to satisfy the minimum funding
requirements described in §302 or §303 of ERISA, the notice or lien provisions
of §303(k) of ERISA, or otherwise, has been timely made. As of the Agreement
Effective Date, no waiver from the minimum funding standards or extension of
amortization periods has been received with respect to any Guaranteed Pension
Plan. As of the Agreement Effective Date, no liability to the PBGC (other than
required insurance premiums, all of which have been paid) has been incurred by
such Loan Party or any ERISA Affiliate with respect to any Guaranteed Pension
Plan, and there has not been any ERISA Reportable Event which presents a
material risk of termination of any Guaranteed Pension Plan by the PBGC. Based
on the latest valuation of each Guaranteed Pension Plan (which in each case
occurred within twelve months of the date of this representation), and on the
actuarial methods and assumptions employed for that valuation, the aggregate
benefit liabilities of all such Guaranteed Pension Plans within the meaning of
§4001(a) of ERISA did not exceed the aggregate value of the assets of all such
Guaranteed Pension Plans by more than US$500,000.


(d)    Multiemployer Plans. No Loan Party nor any ERISA Affiliate has incurred
any material unpaid liability (including secondary liability) to any
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan under §4201 of ERISA or as a result of a sale of assets
described in §4204 of ERISA. No Loan Party nor any ERISA Affiliate has been
notified that any Multiemployer Plan is in reorganization, insolvent or
“endangered” or “critical” status under and within the meaning of §4241, §4245
or §305, respectively, of ERISA or that any Multiemployer Plan intends to
terminate or has been terminated under §4041A of ERISA.


Section 5.12    Use of Proceeds of Loans, and Letters of Credit. The proceeds of
the Loans and the Letters of Credit shall be used for the general corporate
purposes of the Loan Parties.


Section 5.13    Compliance with Margin Stock Regulations. Such Loan Party is not
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying “margin stock”
(within the meaning of Regulation U or Regulation X of the Federal Reserve
Board), and no part of the proceeds of any Loan or any Letter of Credit
hereunder will be used to purchase or carry any “margin stock,” to extend credit
to others for the purpose of purchasing or carrying any “margin stock” or for
any other purpose which might constitute this transaction a “purpose credit”
within the meaning of Regulation U or Regulation X. In addition, not more than
25% of the value (as determined by any reasonable method) of the assets of such
Loan Party consists of margin stock.


Section 5.14    Subsidiaries; Equity Interests; Loan Parties; Project Companies.
As of the Agreement Effective Date such Loan Party has no Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 5.14, and all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and to the extent constituting shares in a corporation, if any, are
non-assessable and are owned by a Loan Party in the amounts specified on Part
(a) of Schedule 5.14, and, in the case of Pledged Equity, free and clear of all
Liens (except for Permitted Liens). As of the Agreement Effective Date, such
Loan Party




--------------------------------------------------------------------------------




has no equity investments in any other Person other than those specifically
disclosed in Part (b) of Schedule 5.14. Set forth on Part (c) of Schedule 5.14
is a complete and accurate list of all Loan Parties, showing as of the Agreement
Effective Date its jurisdiction of its incorporation, the address of its
principal place of business and its U.S. taxpayer identification number.


As of the Agreement Effective Date, each entity listed on Part (d) of Schedule
5.14 is a Project Company.
Section 5.15    Disclosure. Neither this Agreement nor any other document,
certificate or written statement, in each case concerning such Loan Party
(expressly excluding projections and other forward-looking statements and, to
the extent not prepared by NEE Partners or its Subsidiaries, general market data
and information of a general economic or industry specific nature), furnished to
the Agent by or on behalf of such Loan Party in connection herewith contains, as
of the date prepared and taken as a whole, any untrue statement of a material
fact or omits to state any material fact necessary in order to make the
statements contained herein and therein not materially misleading, in light of
the circumstances under which they were made; provided that, to the extent any
such other document, certificate or statement constitutes a forecast or
projection, the Loan Parties represent only that they acted in good faith and
utilized assumptions believed by them to be reasonable at the time made and
furnished (it being understood that forecasts and projections are subject to
significant contingencies and assumptions, many of which are beyond the control
of the Loan Parties, and that no assurance can be given that the projections or
forecasts will be realized).


Section 5.16    OFAC. None of the Loan Parties, nor any of their Subsidiaries,
nor, to the knowledge of any Loan Party or its Subsidiaries, any director,
officer, employee, agent, affiliate or representative thereof, is an individual
or entity that is, or is owned or controlled by any individual or entity that is
(i) currently the subject or target of any Sanctions or (ii) located, organized
or resident in a Designated Jurisdiction.


Section 5.17    Anti-Corruption Laws. Each Loan Party has and, to the knowledge
such Loan Party, its Subsidiaries have, conducted their businesses in compliance
with applicable anti-corruption laws, the Patriot Act, anti-terrorism laws and
money laundering laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.


ARTICLE 6
COVENANTS OF THE BORROWER
Each Loan Party covenants and agrees (for itself only) that, so long as any
portion of the Loans, any Note as may be issued hereunder, any Letter of Credit
or any Commitment is outstanding:
Section 6.01    Punctual Payment. Such Loan Party will duly and punctually pay
or cause to be paid (a) the principal and interest on the Loans, and (b) the
fees provided for in this Agreement.


Section 6.02    Maintenance of Office. (a) Each of OpCo and US Holdings will
maintain its chief executive office at 700 Universe Boulevard, Juno Beach,
Florida 33408‑8801, or at such other place in the United States of America as
OpCo or US Holdings shall designate by Notice to the Agent in accordance with
Section 11.02, and (b) Canadian Holdings will maintain its chief executive
office at 390 Bay Street, Suite 1720 Toronto, Ontario M5H 2Y2, or at such other
place in Canada as Canadian Holdings shall designate by Notice to the Agent in
accordance with Section 11.02






--------------------------------------------------------------------------------




Section 6.03    Records and Accounts. Such Loan Party will (a) keep true and
accurate records and books of account in which full, true and correct entries
will be made in accordance with generally accepted accounting principles and (b)
to the extent deemed necessary or appropriate by such Loan Party, maintain
adequate accounts and reserves for all taxes (including income taxes),
depreciation, depletion, obsolescence and amortization of its properties,
contingencies, and other reserves.


Section 6.04    Financial Statements, Certificates and Information. The
Borrowers will deliver to each Lender, which, for the purposes of this Section
6.04, may be made available electronically by the Borrowers as provided in the
final sentence of this Section 6.04:


(a)
as soon as practicable, but in any event not later than one hundred twenty (120)
days after the end of each fiscal year of NEE Partners or, to the extent that
audited financial statements are available for OpCo, the consolidated balance
sheet of NEE Partners or, if available, OpCo, and its subsidiaries as at the end
of such year, and the related consolidated statements of income and consolidated
statements of cash flows for such year, each setting forth in comparative form
the figures for the previous fiscal year or year-end (commencing with the fiscal
year 2015,) as applicable, and all such consolidated statements to be prepared
in accordance with generally accepted accounting principles, such consolidated
statements to be audited and accompanied by a report and opinion of Deloitte &
Touche LLP or by other independent certified public accountants of nationally
recognized standing reasonably acceptable to the Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit. If applicable,
the Agent, each Lender and the Issuing Banks hereby agree that the foregoing
requirement shall be satisfied by delivery to each Lender of NEE Partners’
annual report on Form 10‑K for the period for which such financial statements
are to be delivered;



(b)
for so long as audited financial statements of OpCo are not available as soon as
practicable, but in any event not later than one hundred twenty (120) days after
the end of each fiscal year of OpCo, the consolidating balance sheet of OpCo and
its subsidiaries as at the end of such year, and the related consolidating
statements of income and consolidating statements of cash flows for such year,
each setting forth in comparative form the figures for the previous fiscal year
or year-end, as applicable, and all such consolidated statements to be prepared
in accordance with generally accepted accounting principles, together with a
certification by the principal financial or accounting officer, Treasurer or
Assistant Treasurer of OpCo that the information contained in such financial
statements fairly presents the financial position of OpCo and its Subsidiaries
as of the end of such fiscal year and a written statement from the principal
financial or accounting officer, Treasurer or Assistant Treasurer of OpCo to the
effect that such officer has read a copy of this Agreement, and that, in making
the examination necessary to said certification, he or she has obtained no
knowledge of any Default (other than, if applicable, a potential Event of
Default as a result of the failure to comply with the financial covenants set
forth in Section 6.13 (provided that OpCo shall have delivered to the Agent a
certificate of a Responsible Officer of OpCo certifying as to OpCo’s intention
to exercise the Cure Right)), or, if such officer shall have obtained knowledge
of any then existing Default, he or she shall disclose in such statement any
such Default; provided that such officer shall not be liable to the Agent, the
Lenders or the Issuing Banks for failure to obtain knowledge of any Default;



(c)
as soon as practicable, but in any event not later than sixty (60) days after
the end of each of the first three (3) fiscal quarters of OpCo, copies of the
unaudited consolidating balance sheet of OpCo and its subsidiaries as at the end
of such quarter, and the related consolidating statements of income and
consolidating statements of cash flows for the portion of the fiscal year to
which they apply, all





--------------------------------------------------------------------------------




prepared in accordance with generally accepted accounting principles, together
with a certification by the principal financial or accounting officer, Treasurer
or Assistant Treasurer of OpCo that the information contained in such financial
statements fairly presents the financial position of OpCo and its Subsidiaries
as of the end of such quarter (subject to year‑end adjustments) and a written
statement from the principal financial or accounting officer, Treasurer or
Assistant Treasurer of OpCo to the effect that such officer has read a copy of
this Agreement, and that, in making the examination necessary to said
certification, he or she has obtained no knowledge of any Default (other than,
if applicable, a potential Event of Default as a result of the failure to comply
with the financial covenants set forth in Section 6.13 (provided that OpCo shall
have delivered to the Agent a certificate of a Responsible Officer of OpCo
certifying as to OpCo’s intention to exercise the Cure Right)), or, if such
officer has obtained knowledge of any then existing Default, he or she shall
disclose in such statement any such Default; provided that such officer shall
not be liable to the Agent, the Lenders or the Issuing Banks for failure to
obtain knowledge of any Default;


(d)
contemporaneously with the filing or mailing thereof, copies of all material of
a financial nature filed by NEE Partners with the Securities and Exchange
Commission;



(e)
promptly after the commencement thereof, Notice of all actions and proceedings
before any court, governmental agency or arbitrator of the type described in
Section 5.06 to which any Loan Party is a party or their respective properties
are subject; and



(f)
from time to time such other financial data and information as the Agent, any
Lender or any Issuing Bank may reasonably request.

Reports or financial information required to be delivered pursuant to this
Section 6.04 shall, to the extent any such financial statements, reports, proxy
statements or other materials are included in materials otherwise filed with the
Securities and Exchange Commission, be deemed to be delivered hereunder on the
date of such filing, and may also be delivered electronically as provided in
Section 11.02.
Section 6.05    Default Notification. Each Loan Party will promptly provide
Notice to the Agent regarding the occurrence of any Default of which the
principal financial or accounting officer, Treasurer or Assistant Treasurer of
such Loan Party has actual knowledge or notice.


Section 6.06    Corporate Existence: Maintenance of Properties. Each Loan Party
will do or cause to be done all things necessary to preserve and keep in full
force and effect the its organizational existence (except as otherwise expressly
permitted by Section 6.17), and will do or cause to be done all things
commercially reasonable to preserve and keep in full force and effect its
franchises; and each Loan Party will (a) cause all of its properties used and
useful in the conduct of its business to be maintained and kept in good
condition, repair and working order and supplied with all necessary equipment,
and (b) cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of such Loan Party
may be necessary, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times; provided that nothing in
this Section 6.06 shall prevent any Loan Party from discontinuing the operation
and maintenance of any of its properties if such discontinuance is, in the sole
judgment of such Loan Party, as the case may be, desirable in the conduct of
their business and does not in the aggregate materially adversely affect the
business, properties or financial condition of the Loan Parties, taken as a
whole; provided further that nothing in this Section 6.06 shall affect or impair
in any manner the ability of the Loan Parties to sell or dispose of all or any
portion of their property and assets (including, without limitation, their
shares in any Subsidiary or all or any portion of the property or assets of any
Subsidiary); and provided finally that, in the event of any




--------------------------------------------------------------------------------




loss or damage to this property or assets, each Loan Party shall only be
obligated to repair, replace or restore any such property or assets if such Loan
Party has determined that such repair, replacement or restoration is necessary
or appropriate and any such repair, replacement and/or restoration may be
effectuated by such Loan Party in such time period and in the manner it deems
appropriate.


Section 6.07    Taxes. Each Loan Party will duly pay and discharge, or cause to
be paid and discharged, before the same shall become overdue, all material
taxes, assessments and other governmental charges (other than taxes, assessments
and other governmental charges that in the aggregate are not material to the
business or assets of such Loan Party) imposed upon such Loan Party and its
respective real properties, sales and activities, or any part thereof, or upon
the income or profits therefrom, as well as all claims for labor, materials, or
supplies that if unpaid might by law become a Lien or charge upon any of its
property; provided that any such tax, assessment, charge, levy or claim need not
be paid if the validity or amount thereof shall currently be contested in good
faith by appropriate proceedings and, to the extent that such Loan Party deems
necessary, such Loan Party shall have set aside on its books adequate reserves
with respect thereto; and provided further that such Loan Party will pay all
such taxes, assessments, charges, levies or claims forthwith upon the
commencement of proceedings to foreclose any lien that may have attached as
security therefor.


Section 6.08    Visits by Lenders. Each Loan Party shall permit the Lenders,
through the Agent or any Lender’s other designated representatives, to visit the
properties of such Loan Party and to discuss the affairs, finances and accounts
of such Loan Party with, and to be advised as to the same by, its officers, upon
reasonable Notice and all at such reasonable times and intervals as the Agent
and any Lender may reasonably request.


Section 6.09    Compliance with Laws, Contracts, Licenses, and Permits. Each
Loan Party will comply with (a) the laws and regulations applicable to such Loan
Party (including, without limitation, ERISA) wherever its business is conducted,
(b) the provisions of its charter documents and by‑laws or other constituent
documents, (c) all agreements and instruments by which it or any of its
properties may be bound, and (d) all decrees, orders, and judgments applicable
to such Loan Party, except where in any such case the failure to comply with any
of the foregoing would not have a Material Adverse Effect. If at any time while
any portion of the Loans, any Note as may be issued hereunder, any Letter of
Credit or any Commitment is outstanding, any authorization, consent, approval,
permit or license from any officer, agency or instrumentality of any
Governmental Authority shall become necessary or required in order that any Loan
Party may fulfill any of its obligations hereunder or under any other Loan
Document, each Loan Party will promptly take or cause to be taken all reasonable
steps within the power of such Loan Party to obtain such authorization, consent,
approval, permit or license and furnish the Agent with evidence thereof.


Section 6.10    Use of Proceeds and Letters of Credit. The Borrowers will use
the proceeds of the Loans and the Letters of Credit solely for the purposes
described in Section 5.12.


Section 6.11    Covenant to Give Security.


(a)No Loan Party shall form or acquire any Subsidiary that is not (i) a Project
Company or (ii) a Subsidiary that is to become a Project Company.


(b)    Upon the acquisition of any property by any Loan Party (other than
property consisting of a Person that is a CFC, any CFC, a Subsidiary that is
held directly or indirectly by a CFC or a Project Company or is to become a
Project Company, or a Project Company), if such property shall not already be
subject to a




--------------------------------------------------------------------------------




perfected first priority security interest in favor of the Agent for the benefit
of the Secured Parties (subject, however, to any Permitted Liens and subject to
the qualifications that OpCo shall not have any obligations to pledge the Equity
interests in Canadian Holders), the applicable Loan Party shall, upon the
reasonable request of the Agent, at its own expense:


(i)within 30 days after such acquisition, furnish to the Agent a description of
the property so acquired in detail reasonably satisfactory to the Agent,


(ii)within 45 days after such acquisition, cause the applicable Loan Party to
duly execute and deliver to the Agent deeds of trust, trust deeds, deeds to
secure debt, mortgages, leasehold mortgages, leasehold deeds of trust, Security
Agreement Supplements, intellectual property security agreements and other
security and pledge agreements, as specified by and in form and substance
reasonably satisfactory to the Agent, securing payment of all the Obligations of
the applicable Loan Party under the Loan Documents and constituting Liens on all
such properties,


(iii)within 45 days after such acquisition, cause the applicable Loan Party to
take whatever action (including the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary in the reasonable
opinion of the Agent to vest in the Agent for the benefit of the Secured Parties
valid and subsisting Liens on such property, enforceable against all third
parties (subject, however, to Permitted Liens),


(iv)within 60 days after such acquisition, deliver to the Agent, upon the
reasonable request of the Agent, a signed copy of a favorable opinion, addressed
to the Agent and the other Secured Parties, of counsel for the Loan Parties
reasonably acceptable to the Agent as to the matters contained in clauses (ii)
and (iii) above and as to such other matters as the Agent may reasonably
request, and


(v)as promptly as practicable after any acquisition of a real property, deliver,
upon the reasonable request of the Agent, to the Agent with respect to such real
property title reports, surveys and engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance reasonably
satisfactory to the Agent, provided, however, that to the extent that any Loan
Party shall have otherwise received any of the foregoing items with respect to
such real property, such items shall, promptly after the receipt thereof, be
delivered to the Agent,


(c)    At any time upon reasonable request of the Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Agent may deem necessary in obtaining the full benefits of, or (as
applicable) in perfecting and preserving the Liens of, such guaranties, deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust, Security Agreement Supplements, intellectual property
security agreements and other security and pledge agreements.


Section 6.12    Maintenance of Insurance. Each Loan Party shall, if such Loan
Party owns any assets or property other than cash, Cash Equivalents, bank
accounts or Equity Interests, maintain insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
is usually carried by companies engaged in similar businesses and owning similar
properties in the same general areas in which such Loan Party operates;
provided, however, that any Loan Party may self‑insure (which may include the
establishment of reserves, allocation of resources, establishment of credit
facilities and other similar arrangements) to the same extent as other companies
engaged in similar businesses and owning similar properties in the same general
areas in which such Loan Party operates and to the extent consistent with
prudent business practice.




--------------------------------------------------------------------------------






Section 6.13    Financial Covenants.


(a)    OpCo will not:


(i)    OpCo Interest Coverage Ratio. Permit the OpCo Interest Coverage Ratio for
the most recently completed Measurement Period to be less than 1.75 to 1.0.


(ii)    OpCo Leverage Ratio. Permit the OpCo Leverage Ratio for the most
recently completed Measurement Period to be greater than 5.5 to 1.0.


(b)    US Holdings will not:


(i)    US Holdings Interest Coverage Ratio. Permit the US Holdings Interest
Coverage Ratio for the most recently completed Measurement Period to be less
than 1.75 to 1.0.


(ii)    US Holdings Leverage Ratio. Permit the US Holdings Leverage Ratio for
the most recently completed Measurement Period to be greater than 5.5 to 1.0.


Section 6.14    Indebtedness. No Loan Party will create, incur, assume or suffer
to exist any Funded Debt, except:


(a)    Funded Debt under the Loan Documents;


(b)    Funded Debt outstanding on the date hereof and listed on Schedule 6.14(b)
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Funded Debt is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension; and provided, still
further, that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such refinancing, refunding, renewing or extending Funded
Debt, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders than the terms of any agreement or instrument governing
the Funded Debt being refinanced, refunded, renewed or extended and the interest
rate applicable to any such refinancing, refunding, renewing or extending Funded
Debt does not exceed the then applicable market interest rate (“Permitted
Refinancing Indebtedness”);


(c)    in the case of OpCo, (x) Funded Debt that is subordinated in right of
payment to the Obligations of OpCo under the Loan Documents on terms reasonably
satisfactory to the Agent and (y) Obligations in respect of any Cash Management
Agreement;


(d)    in the case of Canadian Holdings, (x) Funded Debt in an amount not to
exceed the purchase price, development cost and construction costs of property
incurred by Canadian Holdings and (y) Funded Debt owed to a Project Company,
which Funded Debt consists of loans made by such Project Company in lieu of
distributions and is subordinated in right of payment to the Obligations of
Canadian Holdings under the Loan Documents on terms reasonably satisfactory to
the Agent, provided that after giving Pro Forma Effect to any




--------------------------------------------------------------------------------




such purchase or other acquisition in accordance with clause (b) of the
definition of Covenant Cash Flow, OpCo shall be in compliance with each of the
covenants set forth in Section 6.13;


(e)    in the case of US Holdings, Funded Debt, provided that after giving Pro
Forma Effect to such Funded Debt, OpCo and US Holdings shall be in compliance
with each of the covenants set forth in Section 6.13;


(f)    Obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party; and


(g)    to the extent constituting Funded Debt, obligations arising under the
Cash Sweep and Credit Support Agreement and the Management Services Agreement.


Section 6.15    Liens. No Loan Party will create any Lien upon or with respect
to any of its properties, or assign any right to receive income, in each case to
secure or provide for the payment of any debt of any Person, other than:


(i)
purchase money liens or purchase money security interests upon or in any
property acquired by such Loan Party in the ordinary course of business to
secure the purchase price or construction cost of such property or to secure
indebtedness incurred solely for the purpose of financing the acquisition of
such property or construction of improvements on such property;



(ii)
Liens existing on property acquired by any Loan Party at the time of its
acquisition, provided that such Liens were not created in contemplation of such
acquisition and do not extend to any assets other than the property so acquired;



(iii)
Liens securing Funded Debt recourse for which is limited to specific assets of
such Loan Party, created for the purpose of financing the acquisition,
improvement or construction of the property subject to such Liens;



(iv)
the replacement, extension or renewal of any Lien permitted by clauses (i)
through (iii) of this Section 6.15 upon or in the same property theretofore
subject thereto or the replacement, extension or renewal (without increase in
the amount or change in the direct or indirect obligor) of the indebtedness
secured thereby;



(v)
Liens upon or with respect to margin stock;



(vi)
(a) deposits or pledges to secure payment of workers' compensation, unemployment
insurance, old age pensions or other social security; (b) deposits or pledges to
secure performance of bids, tenders, contracts (other than contracts for the
payment of money) or leases, public or statutory obligations, surety or appeal
bonds or other deposits or pledges for purposes of like general nature in the
ordinary course of business; (c) Liens for property taxes not delinquent and
Liens for taxes which in good faith are being contested or litigated and, to the
extent that a Loan Party deems necessary, such Loan Party shall have set aside
on its books adequate reserves with respect thereto; (d) mechanics', carriers',
workmen's, repairmen's or other like Liens arising in the ordinary course of
business securing obligations which are not overdue





--------------------------------------------------------------------------------




for a period of sixty (60) days or more or which are in good faith being
contested or litigated and, to the extent that a Loan Party deems necessary,
such Loan Party shall have set aside on its books adequate reserves with respect
thereto; and (e) other matters described in Schedule 5.03 (the “Permitted
Liens”);


(vii)
Liens created by the Loan Documents; and



(viii)
To the extent constituting liens, the rights of the parties to the Cash Sweep
and Credit Support Agreement and the Management Services Agreement to borrow
cash from OpCo and the Borrowers.



(ix)
In the case of OpCo and US Holdings, any other Liens or security interests
(other than Liens or security interests described in clauses (i) through (vii)
of this Section 6.15), if the aggregate principal amount of the indebtedness
secured by all such Liens and security interests (without duplication) does not
exceed in the aggregate US$5,000,000 at any one time outstanding;

provided that (x) the aggregate principal amount of the indebtedness secured by
the Liens described in clauses (i) through (iii) of this Section 6.15,
inclusive, shall not exceed the greater of the aggregate fair value, the
aggregate purchase price or the aggregate construction cost, as the case may be,
of all properties subject to such Liens and (y) in no event shall OpCo create or
suffer to exist any Lien on the Equity Interests of Canadian Holdings.
Section 6.16    Investments. No Loan Party will make or hold any Investments,
except:


(a)    Investments held by the Loan Parties in the form of cash and Cash
Equivalents;


(b)    advances to officers, directors and employees of the Loan Parties in an
aggregate amount not to exceed US$1,000,000 at any time outstanding, for travel,
entertainment, relocation and analogous ordinary business purposes;


(c)    (i)    Investments by the Loan Parties in their respective Subsidiaries
in an amount equal to the sum of (A) Investments outstanding on the date hereof,
plus (B) any returns thereon from and after the date hereof;
(i)Investments by any Loan Party in another Loan Party; and


(ii)Investments by any Loan Party in a Subsidiary owned, in whole or in part, by
it on the Agreement Effective Date, plus Investments that would be permitted by
Section 6.16(g) (without giving effect to clause (iii)(B) thereof) and other
Investments;


(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors;


(e)    to the extent constituting Investments and Guarantees permitted by
Section 6.14;


(f)    Investments existing on the date hereof (without duplication of those
referred to in Section 6.16(c)(i)) and set forth on Schedule 6.16(f));






--------------------------------------------------------------------------------




(g)    the purchase or other acquisition of all or any portion of the Equity
Interests in, or in the case of the Guarantor, the purchase by the Guarantor of
all or substantially all of the property of, any Person that, upon the
consummation thereof, will be owned directly by a Borrower or one or more of the
other Loan Parties (including as a result of a merger or consolidation with
another Loan Party); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 6.16(g):


(i)    the Loan Parties shall comply with the requirements of Section 6.11, to
the extent applicable;


(ii)    the lines of business of the Person to be (or the property of which is
to be) so purchased or otherwise acquired shall be substantially the same lines
of business as one or more of the principal businesses of the Borrowers and
their Subsidiaries in the ordinary course or otherwise comprising a “clean
energy” business, including, without limitation, pipeline, transmission,
nuclear, oil and gas, shale gas, clean coal and regulated utilities in the clean
energy sector;


(iii)    (A) immediately before and immediately after giving pro forma effect to
any such purchase or other acquisition in accordance with clause (b) of the
definition of “Covenant Cash Flow” no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, OpCo and US Holdings shall be in pro forma compliance with all of
the covenants set forth in Section 6.13, such compliance to be determined on the
basis of the financial information most recently delivered to the Agent and the
Lenders pursuant to Section 6.04(a) or (b) as though such purchase or other
acquisition had been consummated as of the first day of the fiscal period
covered thereby, and OpCo shall deliver to the Agent a certificate of its chief
executive officer, chief financial officer, treasurer or controller
demonstrating such compliance calculations for this clause (B) in reasonable
detail; and


(iv)    the Borrowers shall have delivered to the Agent and each Lender, solely
with respect to the consummation of any Acquisition for an amount of
US$50,000,000 or more, at least one (1) Business Day prior to the date on which
any such Acquisition is to be consummated (provided that if no Borrowing will be
made in connection with such Acquisition, the Borrowers shall deliver to the
Agent and each Lender the following certificate no later than thirty (30) days
following the closing date of such Acquisition), a certificate of a Responsible
Officer certifying that all of the requirements set forth in this clause (g)
have been satisfied or will be satisfied on or prior to the consummation of such
purchase or other acquisition;


(h)    to the extent (if any) constituting an Investment, Swap Contracts
permitted by Section 6.14;


(i)    to the extent constituting an Investment, Investments made in NEER ROFO
Assets (as defined in the RoFo Agreement); provided that, with respect to each
Investment made pursuant to this Section 6.16(i):


(x)    the Loan Parties shall comply with the requirements of Section 6.11, to
the extent applicable;
(y)    (A) immediately before and immediately after giving pro forma effect to
any such Investment in accordance with clause (b) of the definition of “Covenant
Cash Flow”, no Default shall have occurred and be continuing and (B) immediately
after giving effect to such Investment, OpCo and US Holdings shall be in pro
forma compliance with all of the covenants set forth in Section 6.13, such
compliance to be determined on the basis of the financial information most
recently delivered to the Agent and the Lenders pursuant to Section 6.04(a) or
(b) as though such Investment had been




--------------------------------------------------------------------------------




consummated as of the first day of the fiscal period covered thereby, and the
Borrower shall deliver to the Agent a certificate of its chief executive
officer, chief financial officer, treasurer or controller demonstrating such
compliance calculations in reasonable detail; and
(z)    the Borrowers shall have delivered to the Agent and each Lender, at least
three Business Days prior to the date on which any such Investment is to be
consummated, a certificate of a Responsible Officer certifying that all of the
requirements set forth in this clause (i) have been satisfied or will be
satisfied on or prior to the consummation of such Investment; and
(j)    so long as no Default has occurred and is continuing or would result from
such Investment, any other Investments (other than Investments described in
clauses (a) through (i) above) made since the Agreement Effective Date in an
amount not to exceed the greater of (i) US$150,000,000 and (ii) 2.00% of Total
Assets (which shall be measured as of the date such Investment is made and shall
take into account any Investment previously or concurrently made pursuant to
this clause (j) and then held as of such date) in the aggregate,
provided that, in each case, none of the Loan Parties shall create or acquire
any Subsidiary that is not a Project Company.
Section 6.17    Fundamental Changes. No Loan Party will merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom, (a)
Canadian Holdings may dispose of all or substantially all of its assets
(including any Disposition that is in the nature of a liquidation) to another
Loan Party and (b) US Holdings may dispose of all or substantially all of its
assets (including any Disposition that is in the nature of a liquidation) to
OpCo.


Section 6.18    Dispositions. No Loan Party will make any Disposition or, in the
case of any Borrower, issue, sell or otherwise transfer or dispose of any of its
Equity Interests, except:


(a)    Dispositions of obsolete, damaged, surplus or worn out property, whether
now owned or hereafter acquired, in the ordinary course of business;


(b)    Dispositions of inventory in the ordinary course of business;


(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;


(d)    Dispositions of property, or issuances of its Equity Interests, by
Canadian Holdings to another Loan Party;


(e)    Dispositions permitted by Sections 6.17 or 6.19;


(f)    Dispositions by a Loan Party not otherwise permitted under this Section
6.18; provided that, (i) no Default has occurred and is continuing at the time
of and immediately after giving effect to such Disposition and (ii) only if the
relevant Disposition is in excess of US$10,000,000, after giving Pro Forma
Effect to such Disposition, OpCo and US Holdings shall be in pro forma
compliance with all of the covenants set forth in Section 6.13, such compliance
to be determined on the basis of the financial information most recently
delivered to the Agent and the Lenders pursuant to Section 6.04(a), (b) or (c)
and provided further that after




--------------------------------------------------------------------------------




giving effect to any such Disposition of less than 100% of the Equity Interests
of any Project Company, the applicable Borrower shall retain Control of such
Project Company;


(g)    Disposition of cash or Cash Equivalents; and


(h)    Dispositions of property, or issuances of its Equity Interests, by US
Holdings to OpCo.
provided, however, that any Disposition pursuant to this Section 6.18 shall be
for fair market value.
Section 6.19    Restricted Payments. No Loan Party will make, directly or
indirectly, any Restricted Payment, except that:


(a)    each Loan Party (other than OpCo) may make Restricted Payments to OpCo,
or to any other Person that owns a direct Equity Interest in such Loan Party,
ratably according to their respective holdings of the type of Equity Interests
in respect of which such Restricted Payment is being made;


(b)    each Loan Party may declare and make distributions payable solely in the
common stock or other common Equity Interests (including any Tracking Interests)
of such Person;


(c)    each Loan Party may purchase, redeem or otherwise acquire its common
Equity Interests (including any Tracking Interests) with the proceeds received
from the substantially concurrent issue of new common Equity Interests
(including any Tracking Interests);


(d)    OpCo may declare and pay distributions in cash or Cash Equivalents to NEE
Partners not to exceed an amount necessary to permit NEE Partners to pay
reasonable and customary organization and operating expenses (including
reasonable out-of-pocket expenses for legal, administrative and accounting
services provided by third parties, umbrella insurance costs, and compensation,
benefits and other amounts payable to officers and employees in connection with
their employment in the ordinary course of business);


(e)    each Loan Party may issue common Equity Interests (including any Tracking
Interests) to a Loan Party, in each case that is its direct parent;


(f)    so long as no Default has occurred and is continuing or would result from
such Restricted Payment, OpCo may declare and pay distributions in cash or Cash
Equivalents; provided that immediately after giving Pro Forma Effect to such
distribution, OpCo and US Holdings shall be in Pro Forma Compliance with all of
the covenants set forth in Section 6.13;


(g)    OpCo may declare and pay distributions in cash or Cash Equivalents to NEE
Partners not to exceed an amount necessary to permit NEE Partners to pay
franchise fees or similar taxes and fees required to maintain its existence;


(h)    to the extent constituting a Restricted Payment, the Loan Parties may
make the, Quarterly Fee Amount (as defined in the Management Services
Agreement), the Additional Fee Amount (as defined in the Management Services
Agreement), the IDR Fee (as defined in the Management Services Agreement) and
the Credit Support Fee (as defined in the Cash Sweep and Credit Support
Agreement) as required pursuant to the Cash Sweep and Credit Support Agreement
and the Management Services Agreement in an aggregate amount not to exceed in
any Measurement Period 20% of Covenant Cash of OpCo for such Measurement Period.
Each capitalized term in this paragraph (h) which is not otherwise defined in
Section 1.01 shall have the meaning given to them in the Cash Sweep and Credit
Support Agreement or the Management Services Agreement, as applicable;




--------------------------------------------------------------------------------






(i)    to the extent constituting a Restricted Payment and so long as no Default
has occurred and is continuing or would result from such Restricted Payment,
each Loan Party may make Restricted Payments (other than the payments permitted
in paragraph (h) above) as required pursuant to the Cash Sweep and Credit
Support Agreement and the Management Services Agreement; and


(j)    the Loan Parties may return to NEER or any of its Affiliates any excess
cash that is no longer required to be maintained by Genesis Solar Funding, LLC
in a debt service reserve account under the terms of any third-party debt
financing.


Section 6.20    Change in Nature of Business. No Loan Party will engage in any
material line of business substantially different from those lines of business
conducted by the Loan Parties on the Agreement Effective Date or any business
substantially related or incidental thereto, or otherwise comprising a “clean
energy” business, including, without limitation, pipeline, transmission,
nuclear, oil and gas, shale gas, clean coal and regulated utilities in the clean
energy sector, or permit the Project Companies, taken as a whole, to do so.


Section 6.21    Transactions with Affiliates. No Loan Party will consummate any
transaction of any kind with any of its Affiliates, whether or not in the
ordinary course of business, other than:


(a)    on fair and reasonable terms substantially at least as favorable to such
Loan Party as would be obtainable by such Loan Party at the time in a comparable
arm’s length transaction with a Person other than an Affiliate thereof;


(b)    a transaction between one or more Loan Parties;


(c)    any employment agreement or director’s engagement agreement, employee
benefit plan, officer and director indemnification agreement or any similar
arrangement entered into by a Loan Party and approved by a Responsible Officer
of such Loan Party in good faith;


(d)    any issuance of Equity Interests of a Loan Party;


(e)    Restricted Payments that do not violate the provisions of Section 6.19;


(f)    payments or advances to employees or consultants that are incurred in the
ordinary course of business or that are approved by a Responsible Officer of
such Loan Party in good faith;


(g)    the existence of, or the performance by a Loan Party of its obligations
under the terms of, any stockholders agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
as of the Agreement Effective Date and any similar agreements which it may enter
into thereafter; provided, however, that the existence of, or the performance by
such Loan Party of its obligations under, any future amendment to any such
existing agreement or under any similar agreement entered into after the
Agreement Effective Date shall only be permitted by this Section 6.21(g)  to the
extent that the terms of any such amendment or new agreement are not otherwise
more disadvantageous to the Lenders in any material respect than those such
agreements to which the Loan Parties are party as of Agreement Effective Date;
or


(h)    transactions required or permitted pursuant to the Cash Sweep and Credit
Support Agreement, the Management Services Agreement and the RoFo Agreement.






--------------------------------------------------------------------------------




Section 6.22    Burdensome Agreements. No Loan Party will enter into or permit
to exist any contractual obligation (other than this Agreement or any other Loan
Document) that (a) limits the ability (i) of any other Loan Party to make
Restricted Payments to OpCo or to otherwise transfer property to or invest in
OpCo, except for any agreement in effect on the date hereof and set forth on
Schedule 6.22 or (ii) of any Loan Party to create, incur, assume or suffer to
exist Liens on property of such Person to secure the Obligations.


Section 6.23    Employee Benefit Plans. No Loan Party will:


(a)    engage in any non-exempt “prohibited transaction” within the meaning of
§406 of ERISA or §4975 of the Code which could result in a material liability
for a Borrower or its ERISA Affiliates; or


(b)    permit any Guaranteed Pension Plan sponsored by a Borrower or its ERISA
Affiliates to fail to meet the minimum funding standards described in §302 and
§303 of ERISA, whether or not such deficiency is or may be waived; or


(c)    fail to contribute to any Guaranteed Pension Plan sponsored by a Borrower
or its ERISA Affiliates to an extent which, or terminate any Guaranteed Pension
Plan sponsored by a Borrower or its ERISA Affiliates in a manner which, could
result in the imposition of a lien or encumbrance on the assets of any Loan
Party or any of its Subsidiaries pursuant to §303(k) or §4068 of ERISA; or


(d)    permit or take any action which would result in the aggregate benefit
liabilities (within the meaning of §4001(a)(16) of ERISA) of Guaranteed Pension
Plans sponsored by a Borrower or its ERISA Affiliates exceeding the value of the
aggregate assets of such plans, disregarding for this purpose the benefit
liabilities and assets of any such plan with assets in excess of benefit
liabilities, by more than the amount set forth in Section 5.11(c). For purposes
of this covenant, poor investment performance by any trustee or investment
management of a Guaranteed Pension Plan shall not be considered as a breach of
this covenant.


Section 6.24    Sanctions. The Loan Parties will not, and will not permit any
Subsidiary to directly or indirectly, use the proceeds of any Borrowing or
Letter of Credit, or lend, contribute or otherwise make available such proceeds
(x) in violation of anti-corruption laws or (y) to any Subsidiary, joint venture
partner or other individual or entity, to fund any activities of or business
with any individual or entity, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any individual or entity (including any individual
or entity participating in the transaction, whether as Lender, Arranger, Agent,
Issuing Bank or otherwise) of Sanctions.


Section 6.25    Amendments of Organization Documents. No Loan Party will amend
any of its Organization Documents, other than amendments that do not, taken as a
whole, have a Material Adverse Effect.


Section 6.26    Accounting Changes. No Loan Party will make any change in
(a) accounting policies or reporting practices, except as required by generally
accepted accounting principles, or (b) fiscal year.


Section 6.27    Prepayments, Etc. of Indebtedness. No Loan Party will prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner, or make any payment in violation of any subordination
terms of, any unsecured Funded Debt, junior Lien Funded Debt or any Funded Debt
which is contractually subordinated to the Obligations, except (a) regularly
scheduled payments of principal and interest in respect of such Funded Debt in
accordance with the terms of, and only to the extent required by, and subject to
any subordination provisions contained in, the indenture or other agreement
pursuant to which such Funded Debt was issued or incurred or any subordination
agreement in respect of such Funded




--------------------------------------------------------------------------------




Debt (provided that such regularly scheduled payments of principal shall not
exceed 1.00% per annum of the aggregate principal amount of such Funded Debt),
(b) prepayments and repayments of such Funded Debt made from cash of OpCo that
at such time would be permitted to be distributed to NEE Partners pursuant to
Section 6.19(f), (c) prepayments and repayments of such Funded Debt made with
the proceeds of Permitted Refinancing Indebtedness in respect thereof, (d)
payments of amounts due and payable under Swap Contracts or under the Cash Sweep
and Credit Support Agreement and (e) other prepayments, repayments, redemptions
or similar transactions in an amount not to exceed the greater of
(i) US$25,000,000 and (ii) 1.00% of Total Assets (which shall be measured as of
the date such transaction is consummated and shall take into account any
transaction previously or concurrently consummated pursuant to this clause (e)).


Section 6.28    Amendment, Etc. of Indebtedness. No Loan Party will amend,
modify or change in any manner any term or condition of any Funded Debt set
forth in Schedule 6.14(b), except for any refinancing, refunding, renewal or
extension thereof permitted by Section 6.14 (b), in a manner materially adverse
to the interests of the Agents, any Lender or any Secured Party in their
capacity as such, taken as a whole.


Section 6.29    Sales and Lease-Backs. No Loan Party will become or remain
liable as lessee or as a guarantor or other surety with respect to any lease of
any property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Loan Party has sold or transferred or is to sell or to
transfer to any other Person.


Section 6.30    Unrestricted Project Companies. The Borrowers will not cause or
permit any Unrestricted Project Companies to (a) create, incur, assume or suffer
to exist any Funded Debt or (b) create any Lien upon or with respect to any of
its properties, or assign any right to receive income, in each case to secure or
provide for the payment of any debt of any Person.


ARTICLE 7
CONDITIONS PRECEDENT


Section 7.01    Conditions Precedent to Effectiveness. The effectiveness of this
Agreement is subject to the following conditions precedent, each of which shall
have been met or performed in the reasonable opinion of the Agent:


(a)    Execution of the Agreement. This Agreement (and any Notes that are to be
provided by the Borrowers if one or more Lenders have, as of the Agreement
Effective Date, requested Notes to be issued pursuant to Section 2.10) shall
have been duly executed and delivered by the respective Parties hereto and
thereto; provided that no Note shall be issued to any Lender hereunder unless
specifically requested by such Lender in writing to the Borrowers.


(b)    Collateral Documents. The Agent shall have received the following:


(i)
a security agreement, in in form and substance reasonably acceptable to the
Agent and the Lenders (together with each other security agreement and security
agreement supplement delivered pursuant to Section 6.11, in each case as
amended, the “U.S. Security Agreement”), duly executed by US Holdings and OpCo,
together with:







--------------------------------------------------------------------------------




(1)
certificates and instruments representing the Securities Collateral referred to
therein accompanied by undated stock powers or instruments of transfer executed
in blank,



(2)
proper Financing Statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Agent may deem necessary or
desirable in order to perfect the Liens created under the U.S. Security
Agreement, covering the Collateral described in the U.S. Security Agreement,



(3)
UCC, tax and judgment lien searches, or equivalent reports or searches, each of
a recent date listing all effective financing statements, lien notices or
comparable documents (together with copies of such financing statements and
documents) that name any Loan Party as debtor and that are filed in those state
and county jurisdictions in which any Loan Party is organized or maintains its
principal place of business and such other searches that are required by the
Perfection Certificate or that the Agent reasonably deems necessary or
appropriate, none of which encumber the Collateral covered or intended to be
covered by the Collateral Documents (other than Permitted Liens),



(4)
the Deposit Account Control Agreements, duly executed by the appropriate
parties,



(5)
a Perfection Certificate, in substantially the form of Exhibit D-1, duly
executed by each of the Loan Parties, and



(6)
evidence that all other actions, recordings and filings that the Agent may
reasonably deem necessary or desirable in order to perfect the Liens created
under the U.S. Security Agreement has been taken (including receipt of duly
executed payoff letters, UCC-3 termination statements and landlords’ and
bailees’ waiver and consent agreements); and



(ii)
a security agreement, in form and substance reasonably acceptable to the Agent
and the Lenders (together with each other security agreement and security
agreement supplement delivered pursuant to Section 6.11, in each case as
amended, the “Canadian Security Agreement”), duly executed by Canadian Holdings,
together with:



(1)
certificates and instruments representing the Securities Collateral referred to
therein accompanied by undated stock powers or instruments of transfer executed
in blank, and



(2)
evidence that all other actions, recordings and filings that the Agent may
reasonably deem necessary or desirable in order to perfect the Liens created
under the Canadian Security Agreement has been taken; and



(iii)
a guarantee, in form and substance reasonably acceptable to the Agent and the
Lenders (as amended, the “NEE Partners Guaranty”), duly executed by NEE
Partners.



(c)    Corporate Action. All corporate action necessary for the valid execution,
delivery and performance by each Loan Party and NEE Partners of this Agreement,
any other Loan Document to which they are a party




--------------------------------------------------------------------------------




shall have been duly and effectively taken, and evidence thereof satisfactory to
the Lenders and the Issuing Banks shall have been provided by the Loan Parties
to the Agent.


(d)    Incumbency Certificates. Each Loan Party and NEE Partner shall have
provided an incumbency certificate to the Agent, each such certificate being
dated as of the Agreement Effective Date, signed by their respective duly
authorized officers, and giving the name and bearing a specimen signature of
each individual who shall be authorized: (1) to sign in the name and on behalf
of such Loan Party or NEE Partners, as applicable each of the Loan Documents to
which it is a party (2) in the case of each Borrower, to make requests for
Borrowings and Interest Rate Notices, and (3) to give notices and to take other
action on its behalf under the Loan Documents.


(e)    Solvency Certificates. The Agent shall have received certificates
attesting to the Solvency of each Loan Party before and after giving effect to
the transactions contemplated hereby, from its chief financial officer, in form
and substance reasonably acceptable to the Agent and the Lenders.


(f)    Borrower’s Certificate. The Agent shall have received OpCo’s executed
certificate (dated as of the Agreement Effective Date) substantially in the form
of Exhibit C.


(g)    Projections. The Agent shall have received the Agreement Effective Date
Projections (which shall be deemed satisfied by the delivery to the Agent of the
Form S-1).


(h)    Opinions of Counsel. The Agent shall have received a favorable opinion
addressed to the Lenders, the Issuing Banks and the Agents, dated as of the
Agreement Effective Date, (i) in form and substance reasonably acceptable to the
Agent and the Lenders, from Squire Patton Boggs (US) LLP, counsel to the Loan
Parties and (ii) in form and substance reasonably acceptable to the Agent and
the Lenders, from McCarthy Tetrault LLP, Canadian counsel to the Loan Parties
(and each Loan Party hereby instructs such counsel to deliver such opinions to
the Agent for the Lenders, the Issuing Banks and the Agents).


(i)    No Legal Impediment. No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of any Lender or any Issuing Bank would make it illegal for such Lender to make
any Loan or any Issuing Bank to issue any Letters of Credit.


(j)    Governmental Regulation. Each Lender and each Issuing Bank shall have
received such statements in substance and form reasonably satisfactory to such
Lender or such Issuing Bank as such Lender or such Issuing Bank shall require
for the purpose of compliance with any applicable regulations of the Comptroller
of the Currency or the Federal Reserve Board, including, without limitation,
applicable “know your customer” requirements.


(k)    Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement, the other Loan Documents and all
other documents incident thereto shall be satisfactory in substance and in form
to the Lenders and the Issuing Banks and to counsel for the Agents, and the
Lenders, the Issuing Banks and such counsel shall have received all information
and such counterpart originals or certified or other copies of such documents as
the Agent may reasonably request.


(l)    Payment of Fees and Expenses. The Borrowers shall have paid all accrued
fees and expenses of the Agents (including the accrued fees and expenses of
counsel to the Agents) and the up-front fees then payable to the Lenders.


(m)    Completion of IPO. The IPO shall have been consummated.




--------------------------------------------------------------------------------






Section 7.02    Each Loan. The obligation of each Lender to make each Loan
pursuant to Section 2.01 herein is subject to the following conditions
precedent, each of which shall have been met or performed by the Borrowing Date
with respect to each such Loan:


(a)
Borrowing Notice. The Borrowers shall have delivered the relevant Borrowing
Notice to the Agent as provided for in Section 2.02.



(b)
No Default. No Default shall have occurred and be continuing or will occur upon
the making of the Loan on such Borrowing Date.



(c)
Representations. Each of the representations and warranties contained in this
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with this Agreement shall be true in all material
respects as of the time of the making of such Loan, with the same effect as if
made at and as of that time (except to the extent that such representations and
warranties relate expressly to an earlier date).



(d)
Material Project Companies. (i) No Material Project Company shall be in default
under Section 8.01(e) and (ii) no Material Project Company shall be the subject
of any Insolvency Proceeding.



Section 7.03    Each Letter of Credit. The obligation of each Issuing Bank to
issue any Letter of Credit pursuant to Section 3.01 herein is subject to the
following conditions precedent, each of which shall have been met or performed
by the proposed date of issuance of such Letter of Credit:


(a)
Request for Issuance. The Borrowers shall have delivered to the applicable
Issuing Bank the written request of such Letter of Credit provided for in
Section 3.02(a).



(b)    No Default. No Default shall have occurred and be continuing or will
occur upon the date of issuance of such Letter of Credit.


(c)    Representations. Each of the representations and warranties contained in
this Agreement, in the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this Agreement shall be true in all
material respects as of the time of the issuance of such Letter of Credit, with
the same effect as if made at and as of that time (except to the extent that
such representations and warranties relate expressly to an earlier date).


(d)    Material Project Companies. (i) No Material Project Company shall be in
default under any Funded Debt aggregating US$50,000,000 or more and (ii) no
Material Project Company shall be the subject of any Insolvency Proceeding.


Section 7.04    Determinations Under Section 7.01. For purposes of determining
compliance with the conditions specified in Section 7.01, each Lender and each
Issuing Bank shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders and the Issuing
Banks unless an officer of the Agent responsible for the transactions
contemplated by this Agreement shall have received notice from such Lender or
such Issuing Bank prior to the date that the Borrowers, by notice to the Agent,
the Issuing Banks and the Lenders, designates as the proposed Agreement
Effective Date, specifying its objection thereto. The Agent shall promptly
notify the Issuing Banks and the Lenders of the occurrence of the Agreement
Effective Date.




--------------------------------------------------------------------------------






ARTICLE 8
EVENTS OF DEFAULT, ACCELERATION, ETC.


Section 8.01    Events of Default and Acceleration. The following events shall
constitute “Events of Default” for purposes of this Agreement:


(a)
Either Borrower shall fail to pay any principal of any Loan when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment; or



(b)
Either Borrower shall fail to pay any interest on any Loan, any fees or other
sums due hereunder or under any of the other Loan Documents, for a period of
three (3) Business Days following the date when the same shall become due and
payable, whether at the stated date of maturity or any accelerated date of
maturity or at any other date fixed for payment; or



(c)
(i) Any Loan Party shall fail to perform any term, covenant or agreement
contained in Section 6.05, Section 6.06 (but only as to corporate existence),
Section 6.10, Section 6.11, Section 6.13 through 6.30, inclusive, or, for so
long as NEE Partners has any obligations pursuant to the NEE Partners Guaranty,
NEE Partners shall fail to perform any term, covenant or agreement contained in
Article IV of the NEE Partners Guaranty or (ii) any Loan Party shall fail to
perform any term covenant or agreement contained herein or in any of the other
Loan Documents (other than those specified elsewhere in this Section 8.01) for
thirty (30) days after Notice of such failure has been given to the Borrowers by
the Agent or any Lender; or

(d)
Any representation or warranty of any Loan Party in this Agreement or any of the
other Loan Documents or in any other document or instrument delivered pursuant
to or in connection with this Agreement, or for so long as NEE Partners has
obligations pursuant to the NEE Partners Guaranty any representation or warranty
of NEE Partners in the NEE Partners Guaranty, shall prove to have been false in
any material respect upon the date when made or deemed to have been made by the
terms of this Agreement; or



(e)
Any Loan Party, NEE Partners (if the NEE Partners Guaranty is in effect) or,
after March 31, 2016 and subject to the proviso below, any Material Project
Company, shall default in the payment when due of any principal of or any
interest on any Funded Debt aggregating US$50,000,000 or more, or fail to
observe or perform any material term, covenant or agreement contained in any
agreement by which it is bound, evidencing or securing Funded Debt, in an
aggregate amount of US$50,000,000 or more, for such period of time as would
permit (assuming the giving of appropriate notice or the lapse of time if
required) the holder or holders thereof or of any obligations issued thereunder
to accelerate the maturity thereof, unless such failure shall have been cured by
such Loan Party, NEE Partners or such Material Project Company, as the case may
be, or effectively waived by such holder or holders, provided that no Event of
Default shall result under this paragraph (f) from an event or circumstance
limited to a Material Project Company unless, as result thereof and giving Pro
Forma Effect thereto, US Holdings or OpCo would be in violation of Section 6.13,
provided further, that no Event of Default shall result under this paragraph (e)
from an event or circumstance under the Cash Sweep and Credit Support Agreement
until NEER shall have initiated or participated in legal proceedings to enforce
its right to payment under the Cash Sweep and Credit Support Agreement; or







--------------------------------------------------------------------------------




(f)
Any Loan Party, NEE Partners (if the NEE Partners Guaranty is in effect) or,
after March 31, 2016 and subject to the proviso below, any Material Project
Company shall (1) voluntarily terminate operations or apply for or consent to
the appointment of, or the taking of possession by, a receiver, custodian,
trustee or liquidator of such Person, or of all or a substantial part of the
assets of such Person, (2) admit in writing its inability, or be generally
unable, to pay its debts as the debts become due, (3) make a general assignment
for the benefit of its creditors, (4) commence a voluntary case under the United
States Bankruptcy Code (as now or hereafter in effect), (5) file a petition
seeking to take advantage of any other law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, (6) fail to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against it in an involuntary case under the Bankruptcy Code, or
(7) take any corporate action for the purpose of effecting any of the foregoing;
provided that no Event of Default shall result under this paragraph (f) from an
event or circumstance limited to a Material Project Company unless, as result
thereof and giving Pro Forma Effect thereto, US Holdings or OpCo would be in
violation of Section 6.13; or



(g)
without its application, approval or consent, a proceeding shall be commenced,
in any court of competent jurisdiction, seeking in respect of any Loan Party,
NEE Partners (if the NEE Partners Guaranty is in effect) or, after March 31,
2016 and subject to the proviso below, any Material Project Company: the
liquidation, reorganization, dissolution, winding-up, or composition or
readjustment of debt, the appointment of a trustee, receiver, liquidator or the
like of such Person, or of all or any substantial part of the assets of such
Person, or other like relief in respect of such Person under any law relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts unless such proceeding is contested in good faith by such Person; and,
if the proceeding is being contested in good faith by such Person, the same
shall continue undismissed, or unstayed and in effect, for any period of ninety
(90) consecutive days, or an order for relief against such Person shall be
entered in any involuntary case under the Bankruptcy Code; provided that no
Event of Default shall result under this paragraph (g) from an event or
circumstance limited to a Material Project Company unless, as result thereof and
giving Pro Forma Effect thereto, US Holdings or OpCo would be in violation of
Section 6.13; or



(h)
there shall remain in force, undischarged, unsatisfied and unstayed, for more
than thirty (30) days, whether or not consecutive, any final judgment against
any Loan Party or, NEE Partners (if the NEE Partners Guaranty is in effect)
that, with other then undischarged, unsatisfied and unstayed, outstanding final
judgments against such Loan Party, as the case may be, exceeds in the aggregate
US$50,000,000; or



(i)
any of the Loan Documents or the NEE Partners Guaranty (other than to the extent
provided therein) shall be canceled, terminated, revoked or rescinded by any
applicable Loan Party or NEE Partners, respectively, other than in accordance
with the terms thereof or with the express prior written agreement, consent or
approval of all Lenders, or any action at law, suit or in equity or other legal
proceeding to cancel, revoke or rescind any of the Loan Documents or the NEE
Partners Guaranty (other than to the extent provided therein) shall be commenced
by or on behalf of any applicable Loan Party, or NEE Partners, respectively, or
any of their stockholders, or any court or any other Governmental Authority of
competent jurisdiction shall make a determination that, or issue a judgment,
order, decree or ruling to the effect that, any one or more of the Loan
Documents or the NEE Partners Guaranty is illegal, invalid or unenforceable in
accordance with the terms thereof; or



(j)
(i) with respect to any Guaranteed Pension Plan, (A) an ERISA Reportable Event
shall have occurred; (B) an application for a minimum funding waiver shall have
been filed; (C) a notice of intent to





--------------------------------------------------------------------------------




terminate such plan pursuant to Section 4041(a)(2) of ERISA shall have been
issued; (D) a lien under Section 303(k) of ERISA shall be imposed; (E) the PBGC
shall have instituted proceedings to terminate such plan; (F) the PBGC shall
have applied to have a trustee appointed to administer such plan pursuant to
Section 4042 of ERISA; or (G) any event or condition that constitutes grounds
for the termination of, or the appointment of a trustee to administer, such plan
pursuant to Section 4042 of ERISA shall have occurred or shall exist, provided
that with respect to the event or condition described in Section 4042(a)(4) of
ERISA, the PBGC shall have notified a Borrower or any ERISA Affiliate that it
has made a determination that such plan should be terminated on such basis; or
(ii) with respect to any Multiemployer Plan, a Borrower or any ERISA Affiliate
shall incur liability as a result of a partial or complete withdrawal from such
plan or the reorganization, insolvency or termination of such plan; and, in the
case of each of (i) or (ii), the Majority Lenders shall have determined in their
reasonable discretion that such events or conditions, individually or in the
aggregate, reasonably could be expected likely to result in liability of the
Borrowers in an aggregate amount exceeding US$50,000,000; or


(k)
there shall occur any Change of Control; or



(l)
any Collateral Document after delivery thereof pursuant to Section 7.01 or 6.11
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid and perfected first priority Lien (subject to Liens permitted by Section
6.15) on the Collateral purported to be covered thereby.

Notwithstanding anything to the contrary contained in this Article 8, in the
event that OpCo or US Holdings fails to comply with the requirements of
Section 6.13, until the expiration of the tenth (10th) day subsequent to the
date the certificate calculating such compliance is required to be delivered
pursuant to Section 6.04(a) or (b) (the period from such failure to comply to
such tenth (10th) day, the “Cure Period”), OpCo or US Holdings shall have the
right to receive cash contributions to the capital of OpCo or US Holdings, as
applicable (collectively, the “Cure Right”), and upon the receipt by OpCo or US
Holdings, as applicable, of such cash (the “Cure Amount”) pursuant to the
exercise by OpCo or US Holdings of such Cure Right compliance with the covenants
set forth in Section 6.13 shall be recalculated giving effect to the following
pro forma adjustments:
(i)
Covenant Cash Flow of OpCo or US Holdings, as applicable, shall be increased,
solely for the purpose of measuring compliance with Section 6.13 by an amount
equal to the Cure Amount; and



(ii)
if, after giving effect to the foregoing recalculations, OpCo or US Holdings, as
applicable, shall then be in compliance with the requirements of Section 6.13,
OpCo or US Holdings, as applicable, shall be deemed to have satisfied the
requirements of Section 6.13 as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of Section 6.13 that had occurred
shall be deemed cured for the purposes of this Agreement.

Notwithstanding anything herein to the contrary, (a) in each Measurement Period
there shall be at least two fiscal quarters in which the Cure Right is not
exercised, (b) the Cure Amount shall be no greater than the amount required for
purposes of complying with Section 6.13 as of the relevant date of determination
and (c) for the initial Measurement Period with respect to which such equity
cure was made, the increase in Covenant Cash Flow of OpCo or US Holdings, as
applicable, resulting from the exercise of the Cure Right shall be disregarded
for purposes of determining the availability or amount of any covenant baskets
and, for




--------------------------------------------------------------------------------




the purposes of determining compliance with any covenants that require pro forma
compliance with Section 6.13, shall not result in any pro forma increase in cash
or debt reduction except to the extent such proceeds are actually applied to
prepay indebtedness. For the avoidance of doubt, the increase in Covenant Cash
Flow of OpCo or US Holdings, as applicable, resulting from the exercise of the
Cure Right shall not be disregarded in any period subsequent to the initial
Measurement Period, for any of the purposes described in clause (c).
Section 8.02    Lenders’ Remedies. Upon the occurrence of any Event of Default,
for so long as same is continuing, the Agent shall, at the request of, or may,
with the consent of, the Majority Lenders, by Notice to the Borrowers, take any
or all of the following actions:\


(a)    declare the Commitment of each Lender to make Loans and any obligation of
the Issuing Banks to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;


(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;


(c)    require that the Borrowers Cash Collateralize their respective L/C
Obligations (in an amount equal to the Minimum Collateral Amount with respect
thereto); and


(d)    exercise on behalf of itself, the Lenders and the Issuing Banks all
rights and remedies available to it, the Lenders and the Issuing Banks under the
Loan Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each Issuing Bank to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of any Agent or any Lender.
Section 8.03    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 4.09 and 4.10, and subject to the further provisions below be applied
by the Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article 4)
payable to the Agents in their capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Banks (including fees,
charges and disbursements of counsel to the respective Lenders and the
respective Issuing Banks arising under the Loan Documents and amounts payable
under Article




--------------------------------------------------------------------------------




4, ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
Issuing Banks in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the Issuing Banks, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Agents for the account of the Issuing Banks, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit to the extent not otherwise Cash Collateralized by the
Borrowers pursuant to Section 4.09; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law; provided that in
no event shall the proceeds of any recovery against or from Canadian Holdings,
or any of its assets, be applied to any obligations, other than the several
Obligations of Canadian Holdings hereunder and under the other Loan Documents.
Subject to Section 4.09, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Agent has not received written notice thereof, together
with such supporting documentation as the Agent may request, from the applicable
Cash Management Bank or Hedge Bank, as the case may be. Each Cash Management
Bank or Hedge Bank not a party to the Credit Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Agent pursuant to the terms of
Article 10 hereof for itself and its Affiliates as if a “Lender” party hereto.


ARTICLE 9
CONTINUING GUARANTY
Section 9.01    Guaranty. Each Guarantor hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all of the Obligations, whether for principal, interest,
premiums, fees, indemnities, damages, costs, expenses or otherwise, of each
other Loan Party to the Secured Parties, and whether arising hereunder or under
any other Loan Document, any Secured Cash Management Agreement or any Secured
Hedge Agreement (including all renewals, extensions, amendments, refinancings
and other modifications thereof and all costs, attorneys’ fees and expenses
incurred by the Secured Parties in connection with the collection or enforcement
thereof). The Agents’ books and records showing the amount of the Obligations
shall be




--------------------------------------------------------------------------------




admissible in evidence in any action or proceeding, and shall be binding upon
each Guarantor, and conclusive for the purpose of establishing the amount of the
Obligations. This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Obligations or any instrument or agreement
evidencing any Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of any Guarantor under this Guaranty, and each
Guarantor hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to any or all of the foregoing.


Section 9.02    Rights of Secured Parties. Each Guarantor consents and agrees
that the Secured Parties may, at any time and from time to time, without notice
or demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Agents, the Issuing Banks and the Lenders in their sole
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.


Section 9.03    Certain Waivers. Each Guarantor waives (a) any defense arising
by reason of any disability or other defense of any other Loan Party or any
other guarantor, or the cessation from any cause whatsoever (including any act
or omission of any Secured Party) of the liability of any other Loan Party; (b)
any defense based on any claim that such Guarantor’s obligations exceed or are
more burdensome than those of any other Loan Party; (c) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder; (d) any
right to proceed against any other Loan Party, proceed against or exhaust any
security for the Obligations, or pursue any other remedy in the power of any
Secured Party whatsoever; (e) any benefit of and any right to participate in any
security now or hereafter held by any Secured Party; and (f) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties. Each Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Obligations, and all notices of acceptance of this Guaranty
or of the existence, creation or incurrence of new or additional Obligations.


Section 9.04    Obligations Independent. The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Obligations and the obligations of any other guarantor, and a
separate action may be brought against such Guarantor to enforce this Guaranty
whether or not any other Loan Party or any other person or entity is joined as a
party.


Section 9.05    Subrogation. No Guarantor shall exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and the Commitments are terminated. If any amounts
are paid to any Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Secured Parties to reduce the amount of the
Obligations, whether matured or unmatured.






--------------------------------------------------------------------------------




Section 9.06    Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in full in cash and the
Commitments with respect to the Obligations are terminated. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of any other Loan Party or
any Guarantor is made, or any of the Secured Parties exercises its right of
setoff, in respect of the Obligations and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Secured Parties in their discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any debtor relief laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Secured
Parties are in possession of or have released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction. The obligations of
each Guarantor under this paragraph shall survive termination of this Guaranty.


Section 9.07    Subordination. Each Guarantor hereby subordinates the payment of
all obligations and indebtedness of the other Loan Parties owing to such
Guarantor, whether now existing or hereafter arising, including but not limited
to any obligation of the other Loan Parties to such Guarantor as subrogee of the
Secured Parties or resulting from such Guarantor’s performance under this
Guaranty, to the indefeasible payment in full in cash of all Obligations. If the
Secured Parties so request, any such obligation or indebtedness of the other
Loan Parties to such Guarantor shall be enforced and performance received by
such Guarantor as trustee for the Secured Parties and the proceeds thereof shall
be paid over to the Secured Parties on account of the Obligations, but without
reducing or affecting in any manner the liability of such Guarantor under this
Guaranty.


Section9.08    Stay of Acceleration. If acceleration of the time for payment of
any of the Obligations is stayed, in connection with any case commenced by or
against any Guarantor or any other Loan Party under any debtor relief laws, or
otherwise, all such amounts shall nonetheless be payable by such Guarantor
immediately upon demand by the Secured Parties.


Section 9.09    Condition of Loan Parties. Each Guarantor acknowledges and
agrees that it has the sole responsibility for, and has adequate means of,
obtaining from each other Loan Party and any other guarantor such information
concerning the financial condition, business and operations of such other Loan
Party and any such other guarantor as such Guarantor requires, and that none of
the Secured Parties has any duty, and such Guarantor is not relying on the
Secured Parties at any time, to disclose to such Guarantor any information
relating to the business, operations or financial condition of any other Loan
Party or any other guarantor (such Guarantor waiving any duty on the part of the
Secured Parties to disclose such information and any defense relating to the
failure to provide the same).


Section 9.10    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at
the time the Guaranty or the grant of the security interest under the Loan
Documents, in each case, by any Specified Loan Party, becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under this Guaranty and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Article 9 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each




--------------------------------------------------------------------------------




Qualified ECP Guarantor intends this Section to constitute, and this Section
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.


ARTICLE 10
THE AGENT


Section 10.01        Appointment and Authority.


(a)
Each of the Lenders and the Issuing Banks hereby irrevocably appoints Bank of
America, N.A. to act on its behalf as the Agent and Bank of America, N.A.
(Canada Branch) to act on its behalf as the Canadian Agent hereunder and under
the other Loan Documents and authorizes each Agent to take such actions on its
behalf and to exercise such powers as are delegated to such Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article 10 are solely for the benefit
of the Agents, the Lenders and the Issuing Banks, and except as otherwise
provided herein, no Borrower shall have rights as a third-party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“the Agent” herein or in any other Loan Documents (or any other similar term)
with reference to the Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.



(b)
The Agent shall also act as the “collateral agent” under the Loan Documents, and
each of the Lenders (including in its capacities as a potential Hedge Bank and a
potential Cash Management Bank) and the Issuing Banks hereby irrevocably appoint
and authorize the Agent to act as the agent of such Lender and such Issuing Bank
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Agent pursuant to Section 10.06 for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents, or for exercising any rights and
remedies thereunder at the direction of the Agent), shall be entitled to the
benefits of all provisions of this Article 10 and Article 11 (including Section
11.04(c), as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Loan Documents) as if set forth in full herein with
respect thereto.



Section 10.02        Rights as a Lender, Issuing Bank. The Person serving as an
Agent hereunder shall have the same rights and powers when acting in its
capacity as a Lender or Issuing Bank as any other Lender or Issuing Bank, and
may exercise such rights and powers as though it were not an Agent, and the term
“Lender,” “Lenders,” “Issuing Bank” and “Issuing Banks” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as an Agent hereunder in its individual capacity. Such Person and its
affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with, any Loan Party or any Subsidiary or other
affiliate thereof as if such Person were not an Agent hereunder and without any
duty to account therefor to the Lenders or the Issuing Banks.


Section 10.03        Exculpatory Provisions.






--------------------------------------------------------------------------------




(a)    The duties and obligations of each Agent are only as expressly set forth
herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, each
Agent:


(i)
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;



(ii)
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Majority Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Insolvency Proceedings or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Insolvency Proceedings; and



(iii)
shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrowers or any of the Borrowers’ affiliates
that is communicated to or obtained by the Person serving as an Agent or any of
its affiliates in any capacity.



(b)    No Agent shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in Section
8.02 and Section 11.01), or (ii) in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until Notice describing such Default is given to such Agent by a
Borrower, a Lender or an Issuing Bank.


(c)    No Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article 7 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to such Agent.


Section 10.04    Reliance by the Agents. Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon
(provided that the foregoing is not intended to be construed or to operate in
derogation of the Notice requirements in Section 11.02). In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, such
Agent may presume that such condition is satisfactory to such Lender or Issuing
Bank




--------------------------------------------------------------------------------




unless such Agent shall have received notice to the contrary from such Lender or
Issuing Bank prior to the making of such Loan or the issuance of such Letter of
Credit. Each Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.


Section 10.05        Indemnification. The Lenders agree to indemnify each Agent
and each Issuing Bank (to the extent not reimbursed under Section 11.03 and
Section 11.04, but without limiting the obligations of the Borrowers under said
Sections, and ratably in accordance with its respective Commitment) for any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind and nature whatsoever that
may be imposed on, incurred by or asserted (including by any Lender) against
such Agent or such Issuing Bank, as the case may be, arising out of or by reason
of any investigation in or in any way relating to or arising out of this
Agreement or any other Loan Document or any other documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
(including, without limitation, the costs and expenses that the Borrower is
obligated to pay under Section 11.03 and Section 11.04 but excluding, unless a
Default has occurred and is continuing, normal administrative costs and expenses
incident to the performance of its agency duties hereunder) or the enforcement
of any of the terms hereof or thereof or of any such other documents, provided
that no Lender shall be liable for any of the foregoing to the extent they arise
from the gross negligence or willful misconduct of the party to be indemnified.


Section 10.06        Delegation of Duties. Each Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-Agents appointed by such Agent. The
exculpatory provisions of this Article shall apply to the Agent’s activities in
connection with the syndication of the Commitments as well its activities as an
Agent, and also shall apply to the activities any such sub‑Agent permitted
herein. No Agent shall be responsible for the negligence or misconduct of any
sub-Agent except to the extent that such Agent acted with gross negligence or
willful misconduct.


Section 10.07        Resignation or Removal of the Agents.


(a)    An Agent may at any time give Notice of its resignation to the Lenders,
the Issuing Banks and the Borrowers. Upon receipt of any such notice of
resignation, the Majority Lenders shall have the right, in consultation with the
Borrowers, and, so long as no Default is continuing, subject to the consent of
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an affiliate thereof with an office in the United States.
If no such successor shall have been so appointed by the Majority Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Agent gives Notice of its resignation (or such earlier day as shall be agreed by
the Majority Lenders) (the “Resignation Effective Date”), then the retiring
Agent may (but shall not be obligated to), on behalf of the Lenders and the
Issuing Banks, in consultation with the Borrowers, and, so long as no Default is
continuing, subject to the consent of the Borrowers, appoint a successor Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
Notice on the Resignation Effective Date.


(b)    If the Person serving as an Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Majority Lenders may, to the extent
permitted by applicable law, by Notice to the Borrowers and such Person remove
such Person as the Agent and, in consultation with the Borrowers, and, so long
as no Default is continuing, subject to the consent of the Borrowers, appoint a
successor, which successor Agent shall be a Lender and maintain an office in the
United States. If no such successor shall have been so appointed by




--------------------------------------------------------------------------------




the Majority Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Majority Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such Notice on the Removal Effective Date.


(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable): (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that, in the event any collateral security is then being held by the Agent on
behalf of the Lenders, or the Issuing Banks under any of the Loan Documents, the
retiring or removed Agent shall continue to hold such collateral security until
such time as a successor Agent is appointed); and (2) except for any indemnity
payments owed to the retiring or removed Agent, all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender and Issuing Bank directly, until such time, if any, as
the Majority Lenders appoint a successor Agent as provided for in this
Section 10.07. Upon the acceptance by a successor of such appointment for it to
act as successor Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Agent (other than any rights to indemnity payments owed to the retiring
or removed Agent), and the retiring or removed Agent shall, except as provided
above, be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (provided that the foregoing shall not relieve the
retiring or removed Agent from any liability for its gross negligence or willful
misconduct hereunder). The fees payable by the Borrowers to a successor Agent
shall be the same as those payable to the predecessor Agent unless otherwise
agreed between the Borrowers and such successor Agent. After the retiring or
removed Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article 10 and Section 11.03 and Section 11.04
shall continue in effect for the benefit of such retiring or removed Agent and
its sub‑Agents in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Agent was acting as the Agent hereunder.


(d)    Any resignation by Bank of America, N.A., as the Agent pursuant to this
Section 10.07 shall also constitute its resignation as Issuing Bank and the
resignation of Bank of America, N.A. (Canada Branch) as Canadian Agent. If Bank
of America, N.A. resigns as an Issuing Bank, it shall retain all the rights,
powers, privileges and duties of an Issuing Bank provided for hereunder with
respect to all Letters of Credit issued by it and outstanding as of the
effective date of its resignation as Issuing Bank and all L/C Obligations with
respect thereto.  Upon the appointment by the Borrower of a successor Issuing
Bank hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (1) such successor shall succeed to and become vested with
all of the rights, powers, privileges, duties and obligations of the retiring
Issuing Bank, (2) the retiring Issuing Bank shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (provided
that the foregoing shall not relieve the retiring Issuing Bank from any
liability for its gross negligence or willful misconduct hereunder), and (3) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, that were issued by the retiring Issuing Bank and
which remain outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America, N.A. to effectively assume the
obligations of Bank of America, N.A. with respect to such outstanding Letters of
Credit.


Section 10.08        Non-Reliance on Agents and Other Lenders. Each Lender and
Issuing Bank acknowledges that it has, independently and without reliance upon
any Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and Issuing Bank
also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender or any of their Related Parties, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this




--------------------------------------------------------------------------------




Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.


Section 10.09        No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers or Bookrunners listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as an
Agent, a Lender or an Issuing Bank hereunder.


Section 10.10        Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Insolvency Proceeding or any other
judicial proceeding relative to any Loan Party, the Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Agent shall have made any demand on the Borrowers) shall be entitled
and empowered, by intervention in such proceeding or otherwise:


(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Agents and their respective agents and counsel and all other amounts due the
Lenders, the Issuing Banks and the Agents under Sections 2.03, 3.07, 11.03 and
11.04) allowed in such judicial proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Agent and, if the
Agent shall consent to the making of such payments directly to the Lenders and
the Issuing Banks, to pay to the Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agent and its agents
and counsel, and any other amounts due the Agent under Section11.04.
Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or any Issuing Bank any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or any Issuing Bank to authorize the
Agent to vote in respect of the claim of any Lender or any Issuing Bank or in
any such proceeding.
The Secured Parties hereby irrevocably authorize the Agent, at the direction of
the Majority Lenders, to credit bid all or any portion of the Obligations
(including accepting some or all of the Collateral in satisfaction of some or
all of the Secured Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Agent (whether by judicial action or otherwise) in accordance with any
applicable Law.  In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating




--------------------------------------------------------------------------------




the contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase).  In connection with any such bid (i) the
Agent shall be authorized to form one or more acquisition vehicles to make a
bid, (ii) to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Majority Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Majority Lenders
contained in clauses (a) through (g) of Section 11.01 of this Agreement, (iii)
the Agent shall be authorized to assign the relevant Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.
Section 10.11        Collateral and Guaranty Matters. Without limiting the
provision of Section 10.10, the of the Lenders (including in its capacities as a
potential Cash Management Bank and a potential Hedge Bank) and the Issuing Banks
irrevocably authorize the Agent, at its option and in its discretion,


(a)    to release any Lien on any property granted to or held by the Agent under
any Loan Document (i) upon termination of the aggregate Commitments and payment
in full of all Obligations (other than (A) contingent indemnification
obligations and (B) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank of Hedge Bank shall have been made) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Agent and the applicable
Issuing Bank shall have been made), (ii) that is sold or otherwise disposed of
or to be sold or otherwise disposed of as part of or in connection with any sale
or other disposition permitted hereunder or under any other Loan Document to a
Person that is not a Loan Party, (iii) that constitutes Excluded Property (as
such term is defined in the U.S. Security Agreement or the Canadian Security
Agreement, as the case may be), or (iv) if approved, authorized or ratified in
writing in accordance with Section 11.01;


(b)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents; and


(c)    to subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(i).
Upon request by the Agent at any time, the Majority Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 10.11. In each case as
specified in this Section 10.11, the Agent will, at the Borrowers’ expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
or to subordinate




--------------------------------------------------------------------------------




its interest in such item, or to release such Guarantor from its obligations
under the Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 10.11.
The Agent shall not be responsible for or have a duty to ascertain or inquire
into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.
Section 10.12        Secured Cash Management Agreements and Secured Hedge
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article 10 to the contrary, the
Agents shall not be required to verify the payment of, or that other
satisfactory arrangements have been made with respect to, Obligations arising
under Secured Cash Management Agreements and Secured Hedge Agreements unless the
Agents have received written notice of such Obligations, together with such
supporting documentation as the Agents may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.






--------------------------------------------------------------------------------




ARTICLE 11
MISCELLANEOUS


Section 11.01        Consents, Amendments, Waivers, Etc. Except as otherwise
expressly provided in this Agreement, any consent or approval required or
permitted by this Agreement to be given by one or more or all Lenders may be
given, and any term of this Agreement or of any other instrument related hereto
or mentioned herein may be amended, and the performance or observance by any
Loan Party of any terms of this Agreement or such other instrument or the
continuance of any Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Loan Parties and the written consent of the Majority
Lenders. Notwithstanding the foregoing, (a) except as contemplated in
Section 2.11, the rate of interest on and the term of the Loans, the Loan
Maturity Date, the principal amount of the Loans owing to each Lender, the dates
on which interest is required to be paid hereunder, the amount and dates of
payment of the fees or principal owing each Lender hereunder may not be changed,
the amount of each Lender’s Commitment hereunder may not be increased and the
tenor of each Lender’s obligations under this Agreement may not be extended, in
any such case without the written consent of the Loan Parties and the written
consent of each Lender affected thereby; (b) Section 2.13, this Section 11.01,
the definition of Majority Lenders, the definition of Pro Rata Share and any
provision of the Loan Documents that requires action by all Lenders may not be
amended without the written consent of all Lenders; (c) the aggregate amount of
the Commitments may not be increased without the written consent of all Lenders;
(d) Article 10 may not be amended without the written consent of the Agent; (e)
neither Article 3 nor any other provision of this Agreement which affects the
rights or obligations of any Issuing Bank may be amended without the written
consent of such Issuing Bank; (f) any amendment to or waiver of any condition
precedent to the making of any Loan pursuant to Section 2.01(a) or the issuance
of any Letter of Credit pursuant to Section 3.01 shall require the consent of
the Majority Lenders; (g) the NEE Partners Guaranty may not be released prior to
the date that OpCo delivers audited financial statements without the written
consent of each Lender and (h) all or substantially all of the value of the
Guaranty or the Collateral may not be released without the written consent of
each Lender, except to the extent the release of any Subsidiary from the
Guaranty is permitted pursuant to Section 10.11 (in which case such release may
be made by the Agent acting alone). In furtherance of clause (f) of the second
sentence of this Section 11.01, no amendment or waiver of any representation or
warranty or any covenant or Event of Default contained in this Agreement shall
be deemed to be effective for purposes of determining whether the condition
precedent referred to in any such clause has been satisfied unless the Lenders
referred to in such clause shall have consented to such amendment or waiver. No
waiver shall extend to or affect any obligation not expressly waived or impair
any right consequent thereon. No course of dealing or delay or omission on the
part of any Agent, any Issuing Bank or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto. No notice to or
demand upon any Loan Party shall entitle any Loan Party to other or further
notice or demand in similar or other circumstances.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with Section 8.02 for the benefit of all the Lenders and the Issuing
Banks; provided, however, that the foregoing shall not prohibit (a) the Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as Agent) hereunder and under the other Loan
Documents, (b) any Issuing Bank from exercising the rights and remedies that
inure to its benefit (solely in its capacity as Issuing Bank) hereunder and
under the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 11.08 (subject to the terms of Section 4.10), or (d) any
Lender from filing proofs of claim or appearing and filing




--------------------------------------------------------------------------------




pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any debtor relief law; and provided, further, that if at any
time there is no Person acting as Agent hereunder and under the other Loan
Documents, then (i) the Majority Lenders shall have the rights otherwise
ascribed to the Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Majority
Lenders, enforce any rights and remedies available to it and as authorized by
the Majority Lenders.
Section 11.02        Notices.


(a)
Except as otherwise expressly provided in this Agreement, all notices, demands,
consents, waivers, elections, approvals, requests and similar communications
required or permitted to be provided in connection with this Agreement (any of
the foregoing being referred to as a “Notice”) shall be set forth in writing and
shall be given by U.S. registered or certified mail (return receipt requested)
or by recognized nationwide courier service (with signature required to evidence
receipt), and shall be deemed received by the addressee Party when delivered
during normal business hours to such Party’s address as shown below (or such
other address as that Party may specify from time to time in a written Notice
given pursuant hereto not less than thirty (30) days prior to the date that the
new address is intended to become effective); provided that (x) any Notice
delivered in accordance with Article 2 or Article 3 may be delivered by
facsimile or other specified electronic delivery system acceptable to the Agents
and the Loan Parties and (y) any Notice delivered to the appropriate address for
the receiving Party at any time other than during normal business hours will be
deemed to be given and received by the receiving Party on the next Business Day
thereafter:



(i)
if to the Loan Parties, at 700 Universe Boulevard, Juno Beach, Florida
33408‑8801, Attention: Treasurer (and for purposes of Notices which can be
provided, or confirmed, telephonically or by facsimile as specified in Article 2
or Article 3, Telephone No. (561) 694-6204, Facsimile No. (561) 694-3707), or at
such other address for Notice as the applicable Loan Party shall last have
furnished in writing to the Person giving the Notice;



(ii)
if to the Agent, at Bank of America Corporate Center, NC1-007-17-18, 100 North
Tryon Street, Charlotte, NC 28255, Attention: Jerry Wells (and for purposes of
Notices which can be provided, or confirmed, telephonically or by facsimile as
specified in Article 2 or Article 3, Telephone No. 980-386-9467, Facsimile No.
980-683-6306), or such other address for Notice as the Agent shall last have
furnished in writing to the Person giving the Notice;



(iii)
if to the Canadian Agent, at Bank of America, N.A., Canada branch, 181 Bay
Street, 4th Floor, Toronto, Ontario, M5J 2V8, Attention: Medina Sales de
Andrade, or such other address for Notice as the Canadian Agent shall last have
furnished in writing to the Person giving the Notice;



(iv)
if to any Lender or any Issuing Bank, at such Person’s address set forth on
Schedule I-A, or such subsequent address for Notice as such Person shall have
last furnished in writing to the Person giving the Notice.



(b)
So long as Bank of America, N.A. or any of its affiliates is the Agent,
materials required to be delivered pursuant to Section 6.04(a), Section 6.04(b),
Section 6.04(c), Section 6.04(d) and Section 6.05 shall be delivered to the
Agent in an electronic medium in a format acceptable to the Agent, the Lenders
and Issuing Banks by e-mail at ronaldo.naval@baml.com with a copy to
jerry.wells@baml.com (or such other address as the Agent may notify the Borrower
from time to time). The Loan Parties agree





--------------------------------------------------------------------------------




that the Agent may make such materials, as well as any other written
information, documents, instruments and other material relating to the
Borrowers, any other Loan Parties or any of their Subsidiaries or any other
materials or matters relating to this Agreement, any Notes as may be issued
hereunder or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders and the Issuing Banks by posting such
notices on DebtDomain or a substantially similar electronic system (the
“Platform”). Each Borrower acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its affiliates in connection with the Platform. The Agent shall not be
liable (except to the extent that such liability arises out of the gross
negligence, bad faith or willful misconduct of the Agent or its Related Parties)
for any damages arising from the use by unintended recipients of any information
or other materials distributed by the Agent, pursuant to this Section 11.02(b)
or Section 11.02(c) through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.


(c)
Each Lender and each Issuing Bank agrees that Notice to it (as provided in the
next sentence) (a “Communication Notice”) specifying that any Communications
have been posted to the Platform shall constitute effective delivery of such
information, documents or other materials to such Lender or such Issuing Bank,
as the case may be, for purposes of this Agreement; provided that if requested
by any Lender or any Issuing Bank, the Agent shall deliver a copy of the
Communications to such Lender or such Issuing Bank, as the case may be, by email
or facsimile. Each Lender and each Issuing Bank agrees (i) to notify the Agent
in writing of such Lender’s or Issuing Bank’s, as the case may be, e-mail
address to which a Communication Notice may be sent by electronic transmission
(including by electronic communication) on or before the date such Lender or
such Issuing Bank, as the case may be, becomes a party to this Agreement (and
from time to time thereafter to ensure that the Agent has on record an effective
e-mail address for such Lender or such Issuing Bank, as the case may be) and
(ii) that any Communication Notice may be sent to such e-mail address.



Section 11.03        Expenses. Each Loan Party agrees to pay promptly following
receipt of written invoices describing in reasonable detail (a) the reasonable
fees, expenses and disbursements of the Agents’ external counsel incurred in
connection with the administration or interpretation of the Loan Documents and
other instruments mentioned herein, the closing hereunder, and amendments,
modifications, approvals, consents or waivers hereto or hereunder, (b) the
reasonable fees, expenses and disbursements of the Agents and the Issuing Banks
incurred by the Agents or the Issuing Banks in connection with the
administration or interpretation of the Loan Documents and other instruments
mentioned herein, and (c) all reasonable out‑of‑pocket expenses including
reasonable external attorneys fees and costs incurred by any Lender, any Agent
or any Issuing Bank (provided that the Borrowers shall only be responsible for
the reasonable fees and expenses of one counsel engaged to represent all such
Parties taken as a whole unless any actual or potential conflict of interest
between such Parties makes it inappropriate for one counsel to represent all
such Parties, in which event the Borrowers shall be responsible for the
reasonable fees and expenses of one additional counsel for each group of
affected Parties similarly situated taken as a whole) in connection with (i) the
enforcement of or preservation of rights under any of the Loan Documents against
any Loan Party or the administration thereof after the occurrence of a Default,
(ii) defending against any action brought by the




--------------------------------------------------------------------------------




Borrowers or their affiliates against any Agent, any Lender or any Issuing Bank
arising under or relating to any of the Loan Documents unless the Borrowers or
their affiliates are the prevailing party in such action, and (iii) any
litigation, proceeding or dispute brought by such Lender, Agent or Issuing Bank
against any Loan Party (whether arising hereunder or otherwise in connection
with the transactions contemplated hereby) in which such Lender, Agent or
Issuing Bank is the prevailing party (but without derogation to the provisions
of Section 11.04). The covenants of this Section 11.03 shall survive payment or
satisfaction of payment of amounts owing with respect to any Notes as may be
issued hereunder.


Section 11.04        Indemnification. Each Loan Party agrees to indemnify and
hold harmless the Agents, the Issuing Banks and the Lenders and their respective
Related Parties (each, an “Indemnitee”) from and against any and all claims,
actions and suits by a third party (which third party may, for these purposes,
include the Agents or any Issuing Bank or Lender) (collectively, “Actions”),
whether groundless or otherwise, and from and against any and all liabilities,
losses, damages and expenses payable by any Indemnitee to any third party (which
third party may, for these purposes, include the Agents or any Issuing Bank or
Lender) (collectively, “Liabilities”) of every nature and character incurred by
or awarded against any such Indemnitee (including the reasonable fees and
expenses of counsel), in each case arising out of this Agreement or any of the
other Loan Documents or the transactions contemplated hereby including, without
limitation, (a) any actual or proposed use by any Loan Party of the proceeds of
any Loan or any Letter of Credit, or (b) any Loan Party entering into or
performing this Agreement or any of the other Loan Documents; provided that the
liabilities, losses, damages and expenses indemnified pursuant to this Section
11.04 shall not include any liabilities, losses, damages and expenses in respect
of any taxes, levies, imposts, deductions, charges or withholdings,
indemnification for which is provided on the basis, and to the extent, specified
in Section 4.08; and provided further, that such indemnity shall not be
available as to any Indemnitee, to the extent that such liabilities, losses,
damages and expenses arise out of the gross negligence, bad faith or willful
misconduct of such Indemnitee or any of its Related Parties, as determined by a
court of competent jurisdiction in a final, non-appealable judgment. In the
event than any Indemnitee shall become subject to any Action or Liability with
respect to any matter for which indemnification may apply pursuant to this
Section 11.04 (a “Indemnity Claim”), such Indemnitee shall give Notice of such
Indemnity Claim to the Loan Parties by telephone to at (561) 694-6204 and also
in accordance with the written Notice requirements in Section 11.02). Such
Indemnitee may retain counsel and conduct the defense of such Indemnity Claim,
as it may in its sole discretion deem proper, at the sole cost and expense of
the Loan Parties. So long as no Default shall have occurred and be continuing
hereunder, no Indemnitee shall compromise or settle any claim without the prior
written consent of the Loan Parties, which consent shall not unreasonably be
withheld or delayed (provided, that the Loan Parties shall only be responsible
for the reasonable fees and expenses of one counsel for all Indemnitees taken as
a whole unless any actual or potential conflict of interest between such
Indemnitees makes it inappropriate for one counsel to represent all such
Indemnitees, in which event the Loan Parties shall be responsible for the
reasonable fees and expenses of one additional counsel for each group of
affected Indemnitees similarly situated taken as a whole). If, and to the extent
that the obligations of the Loan Parties under this Section 11.04 are
unenforceable for any reason, each Loan Party hereby agrees to make the maximum
contribution to the payment in satisfaction of such obligations which is
permissible under applicable law. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 11.04 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, any of its directors, security holders
or creditors (unless such Loan Party, director, security holder or creditor
prevails), an Indemnitee or any other person or the affected Indemnitee is a
party thereto and whether or not the transactions contemplated hereby are
consummated. Each Party also agrees not to assert any claim against any other
Party or any of their respective affiliates, or any of their respective
directors, officers, employees, attorneys and the Agents, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to any Notes as may be issued hereunder, this
Agreement, any other Loan Document, any of the transactions contemplated herein




--------------------------------------------------------------------------------




or the actual or proposed use of the proceeds of the Loans or the Letters of
Credit (provided that the foregoing shall not preclude any Indemnitee from
seeking to recover the preceding types of damages from the Loan Parties to the
extent same are specifically payable by such Indemnitee to any third party).


Section 11.05        Survival of Covenants, Etc. All covenants, agreements
representations and warranties made herein, in any Notes as may be issued
hereunder, in any of the other Loan Documents or in any documents or other
papers delivered by or on behalf of the Borrowers pursuant hereto shall be
deemed to have been relied upon by the Lenders, the Issuing Banks and the
Agents, notwithstanding any investigation heretofore or hereafter made by any of
them, and shall survive the making by the Lenders of the Loans and the issuance
by the Issuing Banks of the Letters of Credit as herein contemplated, and shall
continue in full force and effect so long as any amount due under this
Agreement, any Notes as may be issued hereunder or any of the other Loan
Documents remains outstanding. All statements contained in any certificate or
other paper delivered to any Lender, any Issuing Bank or any Agent at any time
by or on behalf of the Borrowers pursuant hereto or in connection with the
transactions contemplated hereby shall constitute representations and warranties
by the Borrowers hereunder. Without prejudice to the survival of any other
agreement of the Borrowers hereunder, the agreements and obligations of the
Borrowers contained in Section 4.04, Section 4.05, Section 4.07, Section 4.08,
Section 11.03 and Section 11.04 shall survive the payment in full of principal,
interest and all other amounts hereunder and under any Notes as may be issued
hereunder.


Section 11.06        Assignment and Participation.


(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the Parties and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Agent and each Lender, and no Lender or Issuing Bank may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.06(b) or
Section 11.06(f), (ii) by way of participation in accordance with the provisions
of Section 11.06(d), or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 11.06(e) (and any other
attempted assignment or transfer by any Party shall be null and void). Other
than as specified in Section 10.08 and Section 11.04, nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the Parties, their respective successors and assigns permitted hereby, and
Participants to the extent provided in Section 11.06(d)) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders and Issuing Banks. Any Lender or Issuing Bank may
at any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment,
its L/C Commitment and the Loans at the time owing to it); provided that any
such assignment shall be subject to the following conditions:


(i)
Minimum Amounts.



(A)
in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment, Issuing Bank’s L/C Commitment and/or the Loans at the time
owing to it, no minimum amount need be assigned; and



(B)
in any case not described in Section 11.06(b)(i)(A), the aggregate amount of the
Commitment or L/C Commitment, as applicable (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans in each case of the
assigning Lender





--------------------------------------------------------------------------------




subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than US$2,500,000, unless each of the Agent and, so long
as no Event of Default has occurred and is continuing, the Borrowers otherwise
consent.


(ii)
Proportionate Amounts. Each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Lender’s or Issuing Bank’s rights and
obligations under this Agreement with respect to the Loan or the Commitment or
L/C commitment assigned, except that this clause (ii) shall not prohibit any
Lender or Issuing Bank from assigning all or a portion of its rights and
obligations related to its Commitment or its L/C Commitment, if applicable, on a
non-pro rata basis.



(iii)
Required Consents. No consent shall be required for any assignment except to the
extent required by Section 11.06(b)(i)(B) and, in addition:



(A)
the consent of the Loan Parties (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a Lender
or an affiliate of a Lender which is majority-owned and controlled by such
Lender or any corporation controlling such Lender; provided that the Loan
Parties shall be deemed to have consented to any such assignment unless they
shall object thereto by written notice to the Agent within ten (10) Business
Days after having received notice thereof;



(B)
the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of the Loans, Commitments
and/or L/C Commitments if such assignment is to a Person that is not a Lender or
an affiliate of such Lender which is majority-owned and controlled by such
Lender or any corporation controlling such Lender; and



(C)
the consent of each Issuing Bank (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment in respect of the Commitments.



(iv)
Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500; provided that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the Agent
an Administrative Questionnaire.



(v)
No Assignment to Certain Persons. No such assignment shall be made to (A) the
Borrowers or any of the Borrowers’ affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its affiliates or Subsidiaries, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).



(vi)
No Assignment to Natural Persons. No such assignment shall be made to a natural
Person.



(vii)
Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the Defaulting Lender or its assignee





--------------------------------------------------------------------------------




shall make such additional payments to the Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Loan
Parties and the Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent, each Issuing Bank and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit in accordance with
its Pro Rata Share. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Agent pursuant to Section
11.06(c), from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, shall
have the rights and obligations of (as applicable) a Lender and/or Issuing Bank
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a Party hereto) but (i) shall
continue to be entitled to the benefits of Article 4, Section 10.05, Section
11.03 and Section 11.04 with respect to facts and circumstances occurring prior
to the effective date of such assignment, and (ii) shall continue to be
obligated in respect of any liabilities or obligations that expressly survive
any such assignment; provided, that except to the extent otherwise expressly
agreed by each affected Party no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any Party hereunder arising from
the assigning Lender having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).
(c)    Register. The Agent, acting solely for this purpose as a non-fiduciary
Agent of the Borrowers, shall maintain at one of its offices in the United
States a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders and the Issuing
Banks, and the Commitments and L/C Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender and Issuing Bank pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Agents, the
Issuing Banks and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement. The Register shall be available for inspection by the
Borrowers, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice. Except as registered in accordance with
this Section 11.06(c), the Borrowers shall not be obligated to recognize or
treat any assignee of any interest or with respect to the Commitments, the L/C
Commitments, any Loans or any L/C Obligations as a Lender, Issuing Bank or
Person otherwise entitled to assert, enforce or otherwise participate in any
rights or benefits with respect thereto or hereunder.


(d)    Participations. A Lender may sell or agree to sell to one or more other
Persons a participation in all or any part of any Loans held by it, or in its
Commitment, provided that no purchaser of a participation (a




--------------------------------------------------------------------------------




“Participant”) shall have any rights or benefits under this Agreement or any
Note (the Participant's rights against such Lender in respect of such
participation to be those set forth the agreements executed by such Lender in
favor of the Participant). All amounts payable by the Borrowers to any Lender in
respect of Loans held by it, and its Commitment, shall be determined as if such
Lender had not sold or agreed to sell any participation in such Loans and
Commitment, and as if such Lender were funding each of such Loan and Commitment
in the same way that it is funding the portion of such Loan and Commitment in
which no participation has been sold. In no event shall a Lender that sells a
participation agree with the Participant to take or refrain from taking any
action hereunder or under any other Loan Document except that such Lender may
agree with the Participant that it will not, without the consent of the
Participant, agree to (i) increase or extend the term, or extend the time or
waive any requirement for the reduction or termination of such Lender's related
Commitment, (ii) extend the date fixed for the payment of principal or interest
on the related Loan or Loans, or any portion of any fee hereunder payable to the
Participant, (iii) reduce the amount of any such payment of principal, (iv)
reduce the rate at which interest is payable thereon, or any fee hereunder
payable to the Participant, to a level below the rate at which the Participant
is entitled to participate in such interest or fee, (v) alter the rights or
obligations of the Borrowers to repay the related Loans, or (vi) consent to any
modification, supplement or waiver hereof to the extent that the same, under
Section 11.01, requires the consent of each Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary the Agent
of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as the Agent) shall have
no responsibility for maintaining a Participant Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.


(f)    Disclosure. Each Borrower agrees that any Lender may disclose information
obtained by such Lender pursuant to this Agreement to assignees, participants or
counterparties to any swap or derivative transaction relating to the
transactions contemplated pursuant to this Agreement and potential assignees or
participants hereunder or counterparties as aforesaid; provided that such
assignees, participants or counterparties or potential assignees, participants
or counterparties shall agree (i) to preserve the confidentiality of such
information pursuant to a confidentiality agreement that provides for the same
terms set forth in Section 11.07, (ii) not to disclose such information to a
third party, and (iii) not to make use of such information for purposes of
transactions unrelated to such contemplated assignment or participation.


Section 11.07        Confidentiality. Each Agent, each Issuing Bank and each
Lender agree to hold any confidential information that any of them may receive
from the Loan Parties or any of their Subsidiaries or Affiliates pursuant to
this Agreement or any of the Loan Documents or in connection with any
transaction contemplated herein or therein in confidence except for disclosure:
(a) to other Lenders; (b) to its affiliates,




--------------------------------------------------------------------------------




its and its affiliates’ officers, directors, employees, advisors, attorneys and
other agents and service providers deemed reasonably necessary to effectuate the
transaction contemplated herein or therein; provided that such parties shall be
advised of the requirement to maintain the confidentiality of such information
and such Agent, such Issuing Bank or such Lender, as the case may be, shall be
responsible for any such party’s breach of such confidentiality agreement; (c)
to regulatory officials having jurisdiction over such Agent, such Issuing Bank
or such Lender, or financial industry regulatory bodies claiming oversight over
such Agent, such Issuing Bank or such Lender; (d) as required by applicable law
or legal process (provided that in the event any Agent, any Issuing Bank or any
Lender is so required to disclose any such confidential information, such Agent,
such Issuing Bank or such Lender shall endeavor to notify promptly the Loan
Parties so that the Loan Parties may seek a protective order or other
appropriate remedy); (e) to the extent permitted in Section 11.06(g); (f) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder;
and (g) subject to an agreement containing provisions substantially the same as
those of this Section, to any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective
counterparty’s professional advisor) to any credit derivative transaction
relating to obligations of the Loan Parties. For purposes of this Agreement (x)
the term “confidential information” means all information respecting the Loan
Parties and their Subsidiaries and Affiliates, or any of them, other than (i)
information previously filed with any governmental or quasi-governmental agency,
authority, board, bureau, commission, department, instrumentality or public body
or which is otherwise available to the public, (ii) information which is
delivered by the Loan Parties to the Agents, the Lenders and/or the Issuing
Banks, which it expressly identifies as non‑confidential, (iii) information
previously published in any public medium from a source other than, directly or
indirectly, the Agents, any Issuing Bank or any Lender, and (iv) information
which is received by the Agents, the Issuing Banks or the Lenders from any third
party, which such Agent, such Issuing Bank or such Lender reasonably believes,
after due inquiry, was not and is not, violating any obligation of
confidentiality to the Loan Parties (y) “affiliate” means, with respect to any
Lender any Person that is wholly‑owned by such Lender or any corporation by
which such Lender is wholly owned.


Section 11.08        Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, subject to
the provisions in Section 11.18, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such
Issuing Bank or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the obligations of the
Borrowers or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or such Issuing Bank, irrespective of
whether or not such Lender or such Issuing Bank shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrowers or such Loan Party may be contingent or unmatured or are owed to a
branch or office or Affiliate of such Lender or such Issuing Bank different from
the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the applicable Agent for further application in accordance with
the provisions of Section 4.10 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agents and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Agents a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Bank or their
respective Affiliates may have. Each Lender and each Issuing Bank agrees to
notify the Borrowers and the Agents promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.




--------------------------------------------------------------------------------






Section 11.09        Governing Law. THIS AGREEMENT AND EACH OF THE OTHER LOAN
DOCUMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN, ARE CONTRACTS
UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID STATE WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREUNDER (OTHER THAN §5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW). THE PARTIES AGREE THAT ANY SUIT FOR THE ENFORCEMENT OF
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS SHALL ONLY BE BROUGHT IN THE
COURTS OF THE STATE AND COUNTY OF NEW YORK OR ANY FEDERAL COURT SITTING IN THE
BOROUGH OF MANHATTAN, NEW YORK, AND CONSENT TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE
RELEVANT PARTIES BY MAIL AT THEIR RESPECTIVE ADDRESSES ACCORDANCE WITH
SECTION 11.02. EACH PARTY HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT FORUM.


Section 11.10        Headings. The captions in this Agreement are for
convenience of reference only and shall not define or limit the provisions
hereof.


Section 11.11        Counterparts. This Agreement and any amendment hereof may
be executed in several counterparts and by each Party on a separate counterpart,
each of which when so executed and delivered shall be an original, and all of
which together shall constitute one instrument. In proving this Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the Party against whom enforcement is sought. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or an emailed
“.pdf” file shall be effective as delivery of a manually executed counterpart of
this Agreement.


Section 11.12        Entire Agreement, Etc. The Loan Documents and any other
documents executed in connection herewith or therewith express the entire
understanding of the Parties with respect to the transactions contemplated
hereby. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in Section 11.01.


Section 11.13        Severability. The provisions of this Agreement are
severable and if any one clause or provision hereof shall be held invalid or
unenforceable in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction, and shall not in any manner affect such clause or provision
in any other jurisdiction, or any other clause or provision of this Agreement in
any jurisdiction.


Section 11.14        USA Patriot Act Notice. Each Lender each Issuing Bank and
each Agent (for itself and not on behalf of any Lenders or Issuing Banks) hereby
notifies the Loan Parties that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identities each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender such Issuing
Bank or such Agent, as applicable, to identify each Loan Party in accordance
with the Patriot Act.


Section 11.15        No Fiduciary Duties. Each Borrower agrees that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, each Borrower and its




--------------------------------------------------------------------------------




affiliates, on the one hand, and the Agents, the Arrangers, Bookrunners and
syndication the Agents listed on the cover page, the Issuing Banks and the
Lenders and their respective affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Agents, the Arrangers, Bookrunners and syndication
Agents listed on the cover page, the Issuing Banks and the Lenders or their
respective affiliates.


Section 11.16        Waiver of Jury Trial. Each of the Borrowers, the Agents,
the Issuing Banks and the Lenders hereby waives its right to a jury trial with
respect to any action or claim arising out of any dispute in connection with
this Agreement, any Notes as may have been issued hereunder, the Letters of
Credit or any of the other Loan Documents, any rights or obligations hereunder
or thereunder or the performance of such rights and obligations. Each Borrower
(a) certifies that no representative, any Agent or attorney of any Lender, any
Issuing Bank or any Agent has represented, expressly or otherwise, that such
Lender any Issuing Banks or any Agent would not, in the event of litigation,
seek to enforce the foregoing waiver and (b) acknowledges that the Agents, the
Issuing Banks and the Lenders have been induced to enter into this Agreement and
the other Loan Documents to which it is a party by, among other things, the
waiver and certifications contained in this Section 11.16.


Section 11.17        Judgment Currency. If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures any
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which a final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to any Agent, any Lender or any
Issuing Bank, as the case may be, hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following the receipt by
an Agent of any sum adjudged to be so due in the Judgment Currency, such Agent
purchases or could have purchased, in accordance with normal banking procedures,
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency that an Agent purchases or could have purchased is less than
the sum originally due in the Agreement Currency from a Borrower to such Agent,
such Lender or such Issuing Bank, as the case may be, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Agent or the Person to whom such obligation is owing against such loss. If the
amount of the Agreement Currency that an Agent purchases or could have purchased
is greater than the sum originally due in such currency to such Agent, such
Lender or such Issuing Bank, as the case may be, such Agent, such Lender or such
Issuing Bank, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).


Section 11.18        Limitation of Recourse. There shall be full recourse to
OpCo, US Holdings and to all of their respective assets (other than OpCo’s
ownership interests in the Equity Interests of Canadian Holdings) for the
Obligations and liabilities of the Loan Parties under this Agreement and the
other Loan Documents, and there shall be full recourse to NEE Partners and its
assets for so long as and to the extent it has any obligations pursuant to the
NEE Partners Guaranty but in no event shall any holder of any Equity Interests
in NEE Partners (collectively, the “Owners”) or any officer, director, employee
or agent of any of the Owners, the Loan Parties or NEE Partners be personally
liable or obligated for such liabilities and Obligations.  Recourse to Canadian
Holdings and to all of its assets shall be expressly limited to the liabilities
and Obligations of Canadian Holdings under this Agreement and the other Loan
Documents, and no other Obligations. Without limiting the generality of any
other provision of this Agreement or any of the other Loan Documents, and
although not expressly stated as such herein or therein, in each place where any
provision hereof or thereof contemplates the payment of fees, the allocation of
payments and/or recoveries,




--------------------------------------------------------------------------------




provision of indemnification or other payments to or for the benefit of the
parties hereto, (a) in the case of any such specific obligations of the Loan
Parties hereunder, recourse to and recovery from Canadian Holdings and any of
its assets shall be expressly limited to the liabilities and Obligations of
Canadian Holdings, and (b) in the case of any such general obligations of the
Loan Parties hereunder, recourse to and recovery from Canadian Holdings and any
of its assets shall be expressly limited to that portion of such liabilities and
Obligations equal to the amount thereof multiplied by a fraction, the numerator
of which is equal to the total amount of Loans and L/C Obligations of Canadian
Holdings Outstanding on the date of such determination and the denominator of
which is total amount of all Loans and L/C Obligations outstanding as of such
date.




*      *      *


[SIGNATURES APPEAR ON THE FOLLOWING PAGES]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.
NEXTERA ENERGY OPERATING PARTNERS, LP, as Guarantor


By:
NEXTERA ENERGY OPERATING PARTNERS GP, LLC, its General Partner





By:   PAUL CUTLER                                                     
      Paul I. Cutler
      Treasurer




STATE OF NEW YORK        )
                                                ) ss.
COUNTY OF NEW YORK   )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Paul I. Cutler, to me known and known to me, who, being by me first duly
sworn, declared that he is the Treasurer of NEXTERA ENERGY OPERATING PARTNERS
GP, LLC, as General Partner of NEXTERA ENERGY OPERATING PARTNERS, LP, that being
duly authorized he did execute the foregoing instrument before me for the
purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at New York, New
York, this 25 day of June, 2014.




    JOSEPH R. PARILLA                                                 
Notary Public




My Commission Expires:


 
Joseph R. Parilla
Notary Public State of New York
No. 01PA5082392
Qualified in Richmond County
Certificate filed in New York County
Commission Expires July 28, 2017







--------------------------------------------------------------------------------






NEXTERA ENERGY CANADA PARTNERS HOLDINGS, ULC, as Borrower






By:    PAUL CUTLER                                                    
      Paul I. Cutler
      Treasurer






STATE OF NEW YORK        )
                                                ) ss.
COUNTY OF NEW YORK   )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Paul I. Cutler, to me known and known to me, who, being by me first duly
sworn, declared that he is the Treasurer of NEXTERA ENERGY CANADA PARTNERS
HOLDINGS, ULC, that being duly authorized he did execute the foregoing
instrument before me for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at New York, New
York, this 25 day of June, 2014.




   JOSEPH R. PARILLA                                                    
Notary Public




My Commission Expires:
 
Joseph R. Parilla
Notary Public State of New York
No. 01PA5082392
Qualified in Richmond County
Certificate filed in New York County
Commission Expires July 28, 2017







--------------------------------------------------------------------------------






NEXTERA ENERGY US PARTNERS HOLDINGS, LLC, as Borrower






By:    PAUL CUTLER                                                    
      Paul I. Cutler
      Treasurer






STATE OF NEW YORK       )
                                                ) ss.
COUNTY OF NEW YORK   )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Paul I. Cutler, to me known and known to me, who, being by me first duly
sworn, declared that he is the Treasurer of NEXTERA ENERGY US PARTNERS HOLDINGS,
LLC, that being duly authorized he did execute the foregoing instrument before
me for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at New York, New
York, this 25 day of June, 2014.




    JOSEPH R. PARILLA                                                    
Notary Public






My Commission Expires:
 
Joseph R. Parilla
Notary Public State of New York
No. 01PA5082392
Qualified in Richmond County
Certificate filed in New York County
Commission Expires July 28, 2017







--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as the Agent




By:   ANTHONY W. KELL                                                     
Name:  Anthony w. Kell
Title:    Vice President






STATE OF TEXAS                )
                                                ) ss.
COUNTY OF DALLAS        )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Anthony W. Kell, to me known and known to me, who, being by me first
duly sworn, declared that he/she is a Vice President of BANK OF AMERICA, N.A.,
that being duly authorized they did execute the foregoing instrument before me
for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at Dallas, this
25th day of day of June, 2014.




   DEWAYNE D. ROSSE                                                     
Notary Public




My Commission Expires:


DEWAYNE D. ROSSE
Notary Public
STATE OF TEXAS
My Comm. exp. 04-30-18




--------------------------------------------------------------------------------






BANK OF AMERICA, N.A. (CANADA BRANCH), as the Canadian Agent




By:      MEDINA SALES de ANDRADE                               
Name:  Medina Sales de Andrade
Title:    Vice President








STATE OF ONTARIO           )
                                                ) ss.
COUNTY OF YORK             )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Medina Sales de Andrade, to me known and known to me, who, being by me
first duly sworn, declared that he/she is a Vice President of BANK OF AMERICA,
N.A. (CANADA BRANCH), that being duly authorized they did execute the foregoing
instrument before me for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at Toronto,
Ontario, this 26 day of day of June, 2014.


   MMR                                                     
Notary Public




My Commission Expires:  N/A - Does not expire




--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as Lender






By:         PATRICK ENGEL                           
Name:  Patrick Engel
Title:     Director


STATE OF North Carolina     )
                                                ) ss.
COUNTY OF Mecklenburg   )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Patrick Engel, to me known and known to me, who, being by me first duly
sworn, declared that he/she is a Director of BANK OF AMERICA, N.A., that being
duly authorized he/she did execute the foregoing instrument before me for the
purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at Bank of
America, this 25 day of day of June, 2014.


 KATHLEEN MARIE ISELY                                               
Notary Public


Kathleen Marie Isely
Notary Public
My Commission Expires:  June 29, 2015
Mecklenburg County, NC




--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA, as Lender






By:    CHARLES D. JOHNSTON                          
Name:  Charles D. Johnston
Title:     Authorized Signatory


STATE OF NEW YORK        )
                                                ) ss.
COUNTY OF NEW YORK   )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Charles d. Johnston, to me known and known to me, who, being by me first
duly sworn, declared that he/she is a VP of GOLDMAN SACHS BANK USA, that being
duly authorized he/she did execute the foregoing instrument before me for the
purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at 10:00 am,
this 26th day of day of June, 2014.


 ARTRISA Y. WILLIAMS                                       
Notary Public




My Commission Expires:


ARTRISA Y. WILLIAMS
Notary Public, State of New York
No. 01W16124039
Qualified in New York County
Commission Expires May 24, 2017




--------------------------------------------------------------------------------






MORGAN STANLEY BANK, N.A., as Lender






By:     SHERRESE CLARKE                                        
Name:  Sherrese Clarke
Title:    Authorized Signatory


STATE OF NEW YORK        )
                                                ) ss.
COUNTY OF NEW YORK   )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, New York, to me known and known to me, who, being by me first duly
sworn, declared that he/she is a Authorized Signatory of MORGAN STANLEY BANK,
N.A., that being duly authorized he/she did execute the foregoing instrument
before me for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at 1585
Broadway, New York, New York, this 25 day of day of June, 2014.


   JULIE A. FLOYD                                                 
Notary Public




My Commission Expires:


JULIE A. FLOYD
Notary Public, State of New York
No. 01FL6134780
Qualified in New York County
Commission Expires October 3, 2017




--------------------------------------------------------------------------------






BARCLAYS BANK PLC, as Lender






By:       VANESSA KURBATSKIY                                     
Name:  Vanessa Kurbatskiy
Title:     Vice President


STATE OF New York             )
                                                ) ss.
COUNTY OF Queens            )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Vanessa Kurbatskiy, to me known and known to me, who, being by me first
duly sworn, declared that he/she is a Vice President of BARCLAYS BANK PLC, that
being duly authorized he/she did execute the foregoing instrument before me for
the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at
                          , this 25th day of day of June, 2014.


 TREVOLIA M. PERSHAY                                               
Notary Public


TREVOLIA M. PERSHAY
Notary Public, State of New York
No. 01PE6277265
Qualified in Queens County
Commission Expires March 4, 2017




My Commission Expires:  3/4/17




--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender






By:   CHRISTOPHER DAY                      
Name:  Christopher Day
Title:    Authorized Signatory




By:   SAMUEL MILLER                           
Name:  Samuel Miller
Tile:     Authorized Signatory


STATE OF NEW YORK        )
                                                ) ss.
COUNTY OF NEW YORK   )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Christopher Day, to me known and known to me, who, being by me first
duly sworn, declared that he/she is a Authorized Signatory of CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, and Samuel Miller, to me known and known to me, who,
being by me first duly sworn, declared that he/she is a Authorized Signatory of
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, that being duly authorized they did
execute the foregoing instrument before me for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at New York,
this 25th day of day of June, 2014.


  MARJORIE E. BULL                                          
Notary Public


MARJORIE E. BULL
Notary Public, State of New York
No. 01BU6055282
Qualified in New York County
Commission Expires February 20, 2015






--------------------------------------------------------------------------------






KEY BANK NATIONAL ASSOCIATION, as Lender






By:      MARIANNE T. MIEL                                     
Name:  Marianne T. Miel
Title:    Sr. Vice President


STATE OF OHIO                   )
                                                ) ss.
COUNTY OF CUYAHOGA  )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Marianne Miel, to me known and known to me, who, being by me first duly
sworn, declared that he/she is a Sr. Vice President of KEY BANK NATIONAL
ASSOCIATION, that being duly authorized he/she did execute the foregoing
instrument before me for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at Cleveland,
OH, this 25thday of day of June, 2014.


 IRENE L. WESON                                                   
Notary Public




My Commission Expires:  4-8-2018


Irene L. Weson
Notary Public State of Ohio
My Commission Expires 4-8-2018




--------------------------------------------------------------------------------






ROYAL BANK OF CANADA, as Lender






By:      FRANK LAMBRINOS                                     
Name:  Frank Lambrinos
Title:    Authorized Signatory


STATE OF NEW YORK       )
                                               ) ss.
COUNTY OF NEW YORK  )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Frank Lambrinos, to me known and known to me, who, being by me first
duly sworn, declared that he/she is a Authorized Signatory of ROYAL BANK OF
CANADA, that being duly authorized he/she did execute the foregoing instrument
before me for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at New York,
this 25 day of day of June, 2014.


  HELENA HAN                                            
Notary Public




My Commission Expires:


HELENA HAN
Notary Public, State of New York
No. 01HA6114786
Certificate filed in New York County
Commission Expires August 23, 2016




--------------------------------------------------------------------------------






UBS AG, Stamford Branch, as Lender






By:   LANA GIFAS                                             
Name:  Lana Gifas
Title:    Director, Banking Products Services, US


By:     JENNIFER ANDERSON                         
Name:  Jennifer Anderson
Title:    Associate Director, Banking Product Services, US


STATE OF CONNECTICUT )
                                                ) ss.
COUNTY OF FAIRFIELD    )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Lana Gifas and Jennifer Anderson, to me known and known to me, who,
being by me first duly sworn, declared that they are the Director and Associate
Director, respectively, of UBS AG, Stamford Branch, that being duly authorized
he/she did execute the foregoing instrument before me for the purposes set forth
therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at Fairfield,
CT, this 25th day of day of June, 2014.


  JUDIT MATUZ                                                
Notary Public




My Commission Expires:  6/30/2016


Judit Matuz
NOTARY PUBLIC
State of Connecticut
My Commission Expires June 30, 2016




--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender






By:    SHAWN YOUNG                                     
Name: Shawn Young
Title:    Director, Wells Fargo Bank, National Association


STATE OF NORTH CAROLINA )
                                                       ) ss.
COUNTY OF MECKLENBURG )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Shawn Young, to me known and known to me, who, being by me first duly
sworn, declared that he/she is a Director of WELLS FARGO BANK, NATIONAL
ASSOCIATION, that being duly authorized he/she did execute the foregoing
instrument before me for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at Charlotte,
NC, this 25 day of day of June, 2014.


  LINDSAY D. GORMAN                                           
Notary Public




My Commission Expires:  Feb. 6, 2016


LINDSAY D. GORMAN
Notary Public
Cabarrus County, NC








--------------------------------------------------------------------------------






SCHEDULE I-A


TO


REVOLVING CREDIT AGREEMENT


NAME OF LENDER
NOTICE ADDRESS
Bank of America, N.A.
Bank of America Corporate Center
NC1-007-17-18
100 North Tryon Street
Charlotte, NC 28255


Attention: Jerry Wells
Facsimile No.: 980-683-6306(if permitted by facsimile under Article 2 or 3)
Telephone No.: 980-386-9467 (if permitted by telephone under Article 2 or 3, and
for courier deliveries)
Goldman Sachs Bank USA
200 West Street
New York, NY 10282


Attention: Rick Canonico
Facsimile No.: 917-977-3966 (if permitted by facsimile under Article 2 or 3)
Telephone No.: 212-934-3921 (if permitted by telephone under Article 2 or 3, and
for courier deliveries)
Morgan Stanley Bank, N.A.
1300 Thames Street Wharf, 4th floor
Baltimore, MD 21231


Attention: Morgan Stanley Loan Servicing
Facsimile No.: 718-233-2140 (if permitted by facsimile under Article 2 or 3)
Telephone No.: 443-627-4355 (if permitted by telephone under Article 2 or 3, and
for courier deliveries)
Barclays Bank PLC
745 7th Avenue, 27th Floor
New York, NY 10019


Attention: May Huang
Facsimile No.: 212-526-5115 (if permitted by facsimile under Article 2 or 3)
Telephone No.: 212-526-0787 (if permitted by telephone under Article 2 or 3, and
for courier deliveries)
Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue
New York, NY 10010


Attention: Christopher Day
Facsimile No.: 212-322-1800 (if permitted by facsimile under Article 2 or 3)
Telephone No.: 212-325-2841 (if permitted by telephone under Article 2 or 3, and
for courier deliveries)
KeyBank National Association
127 Public Square, 6th Floor
OH-01-27-0630
Cleveland, Ohio 44114-1306


Attention: Sukanya Raj
Facsimile No.: 216-689-8329 (if permitted by facsimile under Article 2 or 3)
Telephone No.: 216-689-7669 (if permitted by telephone under Article 2 or 3, and
for courier deliveries)





--------------------------------------------------------------------------------




Royal Bank of Canada
Three World Financial Center
New York, NY 10281


Attention: Frank Lambrinos


Facsimile No.: 212-428-6201 (if permitted by facsimile under Article 2 or 3)
Telephone No.: 212-858-7374 (if permitted by telephone under Article 2 or 3, and
for courier deliveries)
UBS AG, Stamford Branch
677 Washington Blvd.
Stamford, CT 06901


Attention: Kun Jin
Facsimile No.: 203-719-3888 (if permitted by facsimile under Article 2 or 3)
Telephone No.: 203-719- 7813 (if permitted by telephone under Article 2 or 3,
and for courier deliveries)
Wells Fargo Bank, National Association
90 S. 7th Street
MAC N9305-077
Minneapolis, MN 55402


Attention: Scott Bjelde
Facsimile No.: 612-316-0506 (if permitted by facsimile under Article 2 or 3)
Telephone No.: 612-667-6126 (if permitted by telephone under Article 2 or 3, and
for courier deliveries)





--------------------------------------------------------------------------------






SCHEDULE II


TO


REVOLVING CREDIT AGREEMENT


SUBJECT ENTITIES




Canyon Wind, LLC


Conestogo Wind, LP


Elk City Wind, LLC


Genesis Solar, LLC


Logan Wind Energy, LLC


Moore Solar, ULC (formerly known as Moore Solar, Inc.).


Mountain Prairie Wind, LLC


Northern Colorado Wind Energy, LLC


Peetz Table Wind Energy, LLC


Perrin Ranch Wind, LLC


Peetz Logan Interconnect, LLC


Sombra Solar, ULC (formerly known as Sombra Solar, Inc.)


St. Clair Holding, ULC (formerly known as St. Clair Holding, Inc.)


Summerhaven Wind, LP


Trillium Windpower, LP


Tuscola Bay Wind, LLC


Varna Wind, ULC (formerly known as Varna Wind, Inc.)




--------------------------------------------------------------------------------






SCHEDULE 5.03


TO


REVOLVING CREDIT AGREEMENT




EXCEPTED LIENS




(i)
Liens to secure taxes, assessments and other government charges or claims for
labor, material or supplies in respect of obligations not overdue;

(ii)
Deposits or pledges made in connection with, or to secure payment of, workmen's
compensation, unemployment insurance, old age pensions or other social security
obligations;

(iii)
Liens of carriers, warehousemen, mechanics and materialmen, and other like
liens, which liens do not individually or in the aggregate have a materially
adverse effect on the business of the Borrower; and

(iv)
Encumbrances consisting of easements, rights of way, zoning restrictions,
restrictions on the use of real property and defects and irregularities in the
title thereto, landlord’s or lessor's liens under leases to which any Borrower
or any of their Subsidiaries is a party, and other minor liens or encumbrances
none of which in the opinion of such Borrower interferes materially with the use
of the property affected in the ordinary conduct of the business of such
Borrower, which defects, liens and other encumbrances do not individually or in
the aggregate have a materially adverse effect on the business of such Borrower.

(v)
Liens of the Project Companies





--------------------------------------------------------------------------------






SCHEDULE 5.04


TO


REVOLVING CREDIT AGREEMENT




SUPPLEMENTAL DISCLOSURES




Matters disclosed in the Form S-1, as amended, through and including the
Agreement Effective Date.




--------------------------------------------------------------------------------






SCHEDULE 5.06


TO


REVOLVING CREDIT AGREEMENT






LITIGATION




Matters disclosed in the Form S-1, as amended, through and including the
Agreement Effective Date.




--------------------------------------------------------------------------------






SCHEDULE 5.14


TO


REVOLVING CREDIT AGREEMENT


PROJECT COMPANIES


(a) Loan Party Subsidiaries[1]


Canyon Wind Holdings, LLC
Canyon Wind, LLC
Conestogo Wind GP, Inc.
Conestogo Wind, LP
Elk City Wind Holdings, LLC
Elk City Wind, LLC
Genesis Solar Funding Holdings, LLC
Genesis Solar Funding, LLC
Genesis Solar Holdings, LLC
Genesis Solar, LLC
Moore Solar GP, LLC
Moore Solar GP, ULC
Moore Solar, ULC
Moore Solar, LP
Mountain Prairie Wind Holdings, LLC
Mountain Prairie Wind, LLC
NextEra Desert Center Blythe, LLC
Northern Colorado Wind Energy, LLC
Perrin Ranch Wind, LLC
SCI Holding, ULC
SCIH GP, ULC
Sombra Solar GP, LLC
Sombra Solar GP, ULC
Sombra Solar, ULC
Sombra Solar, LP
St. Clair GP, LLC
St. Clair GP, ULC
St. Clair Holding, ULC
St. Clair Investment Holding, LP
St. Clair Moore Holding LP, LLC
St. Clair Moore Holding LP, ULC
St. Clair Moore Holding, LP
St. Clair MS Investment GP, LLC
St. Clair Solar, LP
St. Clair Sombra Holding LP, LLC
St. Clair Sombra Holding LP, ULC
St. Clair Sombra Holding, LP
Strathroy Wind GP, Inc.
Summerhaven Wind, LP
Trillium Funding GP Holding, Inc.
Trillium Funding GP, Inc.
Trillium HoldCo GP, Inc.
Trillium HoldCo, LP
Trillium Wind Holdings, LP
Trillium Windpower, LP
Tuscola Bay Wind, LLC
Varna Wind Funding GP, LLC




--------------------------------------------------------------------------------




Varna Wind Funding GP, ULC
Varna Wind Funding, LP
Varna Wind, ULC
Varna Wind GP, LLC
Varna Wind GP, ULC
Varna Wind Holdings GP, LLC
Varna Wind Holdings GP, ULC
Varna Wind Holdings, LP
Varna Wind, LP
________________________
1As of the Agreement Effective Date no Loan Party has any equity investments in
any other Person other than those specifically disclosed in Part (b) of Schedule
5.14.


(b) Loan Party equity investments other than in Loan Party Subsidiaries:


None.


(c) Loan Parties


Loan Party
Chief Executive Office
Jurisdiction of
Organization
Taxpayer I.D.
No.
NextEra Energy Operating Partners, LP
700 Universe Boulevard
Juno Beach, FL 33408
Delaware
US-30-0815488
NextEra Energy Canada Partners Holdings, ULC
390 Bay Street
Suite 1720
Toronto, Ontario
M5H 2Y2
British Columbia
CN-852791565
US-98-06893
NextEra Energy US Partners Holdings, LLC
700 Universe Boulevard
Juno Beach, FL 33408
Delaware
US-30-0818629





--------------------------------------------------------------------------------






SCHEDULE 6.14


TO


REVOLVING CREDIT AGREEMENT


PROJECT-LEVEL INDEBTEDNESS
(a)


CANYON WIND FINANCING:    Amount: USD $232,000,000


CREDIT AGREEMENT, dated as of September 27, 2012, among CANYON WIND, LLC, as
Borrower, CANYON WIND HOLDINGS, LLC, PERRIN RANCH WIND, LLC, TUSCOLA BAY WIND,
LLC, as Guarantors, VARIOUS FINANCIAL INSTITUTIONS, as Lenders


MOUNTAIN PRAIRIE:        Amount: $305,300,000


Note Purchase Agreement, among MOUNTAIN PRAIRIE WIND, LLC, NORTHERN COLORADO
WIND ENERGY, LLC, ELK CITY WIND, LLC, ELK CITY WIND HOLDINGS, LLC, MOUNTAIN
PRAIRIE WIND HOLDINGS, LLC and the Note Purchasers.


GENESIS:                Amount: USD $ 702,000,000 (OPCO Notes)
Amount: USD $ 150,000,000 (OPCO Bank Loan)
Amount: USD $ 280,000,000 (Holdco Notes)


NOTE PURCHASE AGREEMENT, dated as of August 26, 2011, between GENESIS SOLAR, LLC
and GENESIS SOLAR 2011 PASS-THROUGH TRUST.


ST. CLAIR:                Amount: USD $ 171,800,000


TRUST INDENTURE, dated September 21, 2012, by and among ST. CLAIR INVESTMENT
HOLDING, INC., as Guarantor, MOORE SOLAR, INC., as Project Owner and Guarantor,
SOMBRA SOLAR, INC., as Project Owner and Guarantor, BNY TRUST COMPANY OF CANADA,
as Trustee.


TRILLIUM:                Amount:CAD $ 315,000,000


TRUST INDENTURE dated December 12, 2013: TRILLIUM WINDPOWER, LP, as Issuer ,
TRILLIUM WIND HOLDINGS, LP, CONESTOGO WIND GP, INC., STRATHROY WIND GP, INC.,
TRILLIUM FUNDING GP, INC. AND TRILLIUM FUNDING GP HOLDING, INC., as Guarantors,
CONESTOGO WIND, LP, as Project Owner and Guarantor, SUMMERHAVEN WIND, LP, as
Project Owner and Guarantor, BNY TRUST COMPANY OF CANADA, as Trustee


BLUEWATER:            Amount:CAD $ 170,000,000


CREDIT AGREEMENT, dated as of June 13, 2014, among VARNA WIND, LP, as Borrower,
VARNA WIND GP, ULC, as Guarantor, VARIOUS FINANCIAL INSTITUTIONS, as Lenders


(b)


NONE




--------------------------------------------------------------------------------






SCHEDULE 6.16(f)


TO


REVOLVING CREDIT AGREEMENT




PERMITTED INVESTMENTS


NONE




--------------------------------------------------------------------------------






SCHEDULE 6.22


TO


REVOLVING CREDIT AGREEMENT




BURDENSOME AGREEMENTS


NONE






--------------------------------------------------------------------------------








EXHIBIT A-1


TO


REVOLVING CREDIT AGREEMENT




FORM OF BORROWING NOTICE




*          *          *


BORROWING NOTICE
[Date]


Bank of America, N.A.,
   as Administrative Agent
   for the Lenders that are parties
   to the Revolving Credit Agreement
   referred to below
301 South College Street
Charlotte, North Carolina 28288


Attention:
Telephone No.: ___-___-____ (in connection with courier deliveries)


Ladies and Gentlemen:


The undersigned, [NextEra Energy Canada Partners Holdings, ULC, an unlimited
liability company organized and existing under the laws of the Province of
British Colombia] [NextEra Energy US Partners Holdings, LLC, a Delaware limited
liability company] (the “Borrower”), refers to the Revolving Credit Agreement,
dated as of July __, 2014 (as amended or modified from time to time, the
“Agreement”, the terms defined therein being used herein as therein defined),
between the Borrower, the Lenders that are parties thereto, Bank of America,
N.A., as administrative agent and collateral agent for the Lenders and the other
parties thereto, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Agreement that the undersigned hereby requests a Borrowing
of a Loan under the Agreement, and in that connection sets forth below the
information relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.02(a) of the Agreement:


(i)
The Business Day of the Proposed Borrowing is _______________, 201_.

(ii)
[The Loans comprising the Proposed Borrowing are [Base Rate Loans] [Canadian
Prime Rate Loans] [Eurodollar Rate Loans] [CDOR Loans]].

(iii)
The aggregate amount of the Proposed Borrowing is [US$_______________]
[Cdn$_______________].





--------------------------------------------------------------------------------




[(iv)
The initial Interest Period for each [Eurodollar Rate Loan] [CDOR Loan] made as
part of the Proposed Borrowing is _____ month[s]. The last day of such Interest
Period is __________, _____]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
(A)
No Default shall have occurred and be continuing or will occur upon the making
of the Loan on such Borrowing Date, and

(B)
Each of the representations and warranties contained in the Agreement, the other
Loan Documents or in any document or instrument delivered pursuant to or in
connection with the Agreement will be true in all material respects as of the
time of the making of such Loan, with the same effect as if made at and as of
that time (except to the extent that such representations and warranties relate
expressly to an earlier date).

The proceeds of the Proposed Borrowing should be wire transferred to the
Borrower in accordance with the following wire transfer instructions:
[_____________________]
[_____________________]
[_____________________]


Very truly yours,


[NEXTERA ENERGY CANADA PARTNERS HOLDINGS, ULC]


[NEXTERA ENERGY US PARTNERS HOLDINGS, LLC]






By:                                                     
         Paul I. Cutler
         Treasurer




--------------------------------------------------------------------------------








EXHIBIT A-2


TO


REVOLVING CREDIT AGREEMENT




FORM OF INTEREST RATE NOTICE




*        *        *




INTEREST RATE NOTICE


[Date]




Bank of America, N.A.
   as Administrative Agent
   for the Lenders that are parties
   to the Revolving Credit Agreement
   referred to below


301 South College Street
Charlotte, North Carolina 28288


Attention:
Telephone No.: ___-___-____ (in connection with courier deliveries)


Ladies and Gentlemen:


Pursuant to Section 2.05 of that certain Revolving Credit Agreement, dated as of
July __, 2014 (as amended or modified from time to time (the “Agreement”),
between [NextEra Energy Canada Partners Holdings ULC] [NextEra Energy US
Partners Holdings, LLC] (the “Borrower”), the Lenders that are parties thereto,
Bank of America, N.A, as Administrative Agent and Collateral Agent (the “Agent”)
and the other parties thereto, the Borrower hereby gives you irrevocable notice
of its request to [Convert / continue] the Loan(s) and/or Interest Periods
currently under effect under the Agreement as follows [select from the following
as applicable]:






--------------------------------------------------------------------------------




•
on [ date ], to Convert $________ of the aggregate outstanding principal amount
of the Loan(s) bearing interest at the [Eurodollar Rate] [CDOR Loan] into a
[Base Rate Loan] [Canadian Prime Rate Loan]; [and/or]

•
on [ date ], to Convert $________ of the aggregate outstanding principal amount
of the Loan(s) bearing interest at the [Base Rate] [Canadian Prime Rate Loan]
into a [Eurodollar Rate Loan] [CDOR Loan] having an Interest Period of ___
month(s) ending on [ date ]; [and/or]

•
on [ date ], to continue $________ of the aggregate outstanding principal amount
of the Loan(s) bearing interest at the [Eurodollar Rate] [CDOR], as a
[Eurodollar Rate Loan] [CDOR Loan] having an Interest Period of ___ month(s)
ending on [ date ].



Any capitalized terms used in this notice which are defined in the Agreement
have the meanings specified for those terms in the Agreement.






[Signature Appears on Following Page]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has duly executed this Interest Rate Notice
as of __________, 201_.
Very truly yours,


[NEXTERA ENERGY CANADA PARTNERS HOLDINGS, ULC]


[NEXTERA ENERGY US PARTNERS HOLDINGS, LLC]






By:                                                    
      Paul I. Cutler
      Treasurer




--------------------------------------------------------------------------------






EXHIBIT B


TO


REVOLVING CREDIT AGREEMENT




FORM OF NOTE




*        *        *




NOTE






US$                                                                                                            Dated
as of ____________, 201_




FOR VALUE RECEIVED, the undersigned, [NEXTERA ENERGY CANADA PARTNERS HOLDINGS
ULC, an unlimited liability company organized and existing under the laws of the
Province of British Columbia] [NEXTERA ENERGY US PARTNERS HOLDINGS, LLC, a
Delaware limited liability company], (hereinafter, together with its successors
in title and assigns, called “the Borrower”), by this promissory note
(hereinafter called this “Note”), absolutely and unconditionally promises to pay
to the order of                                          (hereinafter, together
with its successors in title and assigns, called “Lender”), the principal sum of
                                         and No/100 Dollars
(US$                                        ), or the aggregate principal unpaid
principal amount of all Loans evidenced by this Note made by Lender to the
Borrower pursuant to the Agreement hereinafter referred to, whichever is less,
on the Loan Maturity Date (as defined in the Agreement) applicable to Lender,
and to pay interest on the principal sum outstanding hereunder from time to time
from the date hereof until the said principal sum or the unpaid portion thereof
shall have been paid in full.
The unpaid principal (not at the time overdue) of this Note shall bear interest
at the annual rate from time to time in effect under the Agreement referred to
below (the “Applicable Rate”). Accrued interest on the unpaid principal under
this Note shall be payable on the dates, and in the manner, specified in the
Agreement.
On the Loan Maturity Date applicable to Lender there shall become absolutely due
and payable by the Borrower hereunder, and the Borrower hereby, promises to pay
to the Holder (as hereinafter defined) hereof, the balance (if any) of the
principal hereof then remaining unpaid, all of the unpaid interest accrued
hereon and all (if any) other amounts payable on or in respect of this Note or
the indebtedness evidenced hereby.
Overdue principal of the Loans, and to the extent permitted by applicable law,
overdue interest on the Loans and all other overdue amounts payable under this
Note, shall bear interest payable on demand, in the case of (i) overdue
principal of or overdue interest on any Loan, at a rate per annum equal to two
percent (2%) above the rate then applicable to such Loan, and (ii) any other
overdue amounts, at a rate per annum equal to two percent (2%) above the Base
Rate, in each case until such amount shall be paid in full (after, as well as
before, judgment).




--------------------------------------------------------------------------------




Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrower
directly to the applicable Agent at the applicable Agent's office, as provided
in the Agreement, for the account of the Holder, not later than 2:00 p.m., New
York, New York time or, as the case may be, Toronto, Ontario time, on the due
date of such payment. All payments on or in respect of this Note or the
indebtedness evidenced hereby shall be made without set‑off or counterclaim and
free and clear of and without any deduction of any kind for any taxes, levies,
fees, deductions withholdings, restrictions or conditions of any nature, except
as expressly set forth in the Agreement.
Absent manifest error, a certificate or statement signed by an authorized
officer of the Agent shall be conclusive evidence of the amount of principal due
and unpaid under this Note as of the date of such certificate or statement.
This Note is made and delivered by the Borrower to Lender pursuant to that
certain Revolving Credit Agreement, dated as of July __, 2014, between (i) the
Borrower, (ii) the lending institutions listed as “Lenders” thereunder, (iii)
Bank of America, N.A., as Administrative Agent for the Lenders and the other
parties thereto, (hereinafter, as originally executed, or, if varied or
supplemented or amended and restated from time to time, as so varied or
supplemented or amended and restated, called the “Agreement”). This Note
evidences the obligations of the Borrower (a) to repay the principal amount of
Loans made by Lender to the Borrower under the Agreement, (b) to pay interest,
as provided in the Agreement on the principal amount hereof remaining unpaid
from time to time, and (c) to pay other amounts which may become due and payable
hereunder as provided herein and in the Agreement.
No reference herein to the Agreement, to any of the Schedules or Exhibits
annexed thereto, or to any of the Loan Documents or to any provisions of any
thereof, shall impair the obligations of the Borrower, which are absolute,
unconditional and irrevocable, to pay the principal of and the interest on this
Note and to pay all (if any) other amounts which may become due and payable on
or in respect of this Note or the indebtedness evidenced hereby, strictly in
accordance with the terms and the tenor of this Note.
All capitalized terms used herein and defined in the Agreement shall have the
same meanings herein as therein. For all purposes of this Note, “Holder” means
Lender or any other person who is at the time the lawful holder in possession of
this Note.
Pursuant to, and upon the terms contained in the Agreement, the entire unpaid
principal of this Note, all of the interest accrued on the unpaid principal of
this Note and all (if any) other amounts payable on or in respect of this Note
or the indebtedness evidenced hereby may be declared to be or may automatically
become immediately due and payable, whereupon the entire unpaid principal of
this Note and all (if any) other amounts payable on or in respect of this Note
or the indebtedness evidenced hereby shall (if not already due and payable)
forthwith become and be due and payable to the Holder of this Note without
presentment, demand, protest, notice of protest or any other formalities of any
kind, all of which are hereby expressly and irrevocably waived by the Borrower.
All computations of interest payable as provided in this Note shall be
determined in accordance with the terms of the Agreement.
Should all or any part of the indebtedness represented by this Note be collected
by action at law, or in bankruptcy, insolvency, receivership or other court
proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrower hereby promises to pay to the Holder of
this Note, upon demand by the Holder at any time, in addition to principal,
interest and all (if any) other amounts payable on or in respect of this Note or
the indebtedness evidenced hereby, all court costs and reasonable external
attorney fees and all other reasonable collection charges and expenses incurred
or sustained by the Holder.




--------------------------------------------------------------------------------




The Borrower hereby irrevocably waives notices of acceptance, presentment,
notice of non‑payment, protest, notice of protest, suit and all other conditions
precedent in connection with the delivery, acceptance, collection and/or
enforcement of this Note.
The Borrower hereby waives its right to a jury trial with respect to any action
or claim arising out of any dispute in connection with this Note, any rights or
obligations hereunder or the performance of such rights and obligations.
This Note is intended to take effect as a sealed instrument.
This Note and the obligations of the Borrower hereunder shall be governed by and
interpreted and determined in accordance with the laws of the State of New York.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, THIS NOTE has been duly executed by the undersigned,
[NEXTERA ENERGY CANADA PARTNERS HOLDINGS ULC] [NEXTERA ENERGY US PARTNERS
HOLDINGS, LLC], on the day and in the year first above written.


[NEXTERA ENERGY CANADA PARTNERS HOLDINGS, ULC] [NEXTERA ENERGY US PARTNERS
HOLDINGS, LLC]






By:                                                    
      Name:
      Title:








STATE OF                                  )
                                                   ) ss.
COUNTY OF                            )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, __________, to me known and known to me, who, being by me first duly
sworn, declared that he/she is the __________ of [NEXTERA ENERGY CANADA PARTNERS
HOLDINGS, ULC] [NEXTERA ENERGY US PARTNERS HOLDINGS, LLC], that being duly
authorized he did execute the foregoing instrument before me for the purposes
set forth therein.


IN WITNESS WHEREOF, I have hereto set my hand and official seal at __________,
this ____ day of __________, 2014.




                                                
Notary Public




My Commission Expires:




--------------------------------------------------------------------------------






EXHIBIT C


TO


REVOLVING CREDIT AGREEMENT


FORM OF THE BORROWERS’ CERTIFICATE
*        *        *
CERTIFICATE OF
NEXTERA ENERGY CANADA PARTNERS HOLDINGS, ULC
NEXTERA ENERGY US PARTNERS HOLDINGS, LLC


This Certificate is given pursuant to that certain Revolving Credit Agreement,
dated as of July __, 2014 (as amended or modified from time to time (the
“Agreement”), between NextEra Energy Canada Partners Holdings ULC and NextEra
Energy US Partners Holdings, LLC (the “Borrowers”), NextEra Energy Operating
Partners, LP, the Lenders that are parties thereto, Bank of America, N.A, as
Administrative Agent and Collateral Agent (the “Agent”) and the other parties
thereto (the “Agreement”). This Certificate is delivered in satisfaction of the
conditions precedent set forth in Section 7.01(d) of the Agreement.
1.
The Borrowers hereby provide notice to the Agent that July __, 2014 is hereby
deemed to be the Agreement Effective Date.

2.
The Borrowers hereby certify to the Agent that as of the Agreement Effective
Date, the Borrowers own all of the assets contemplated to be owned by the
Borrowers immediately following the confirmation by NEE Partners, of the IPO as
described in Form S-1 filed with the Securities and Exchange Commission on May
20, 2014, as amended, through and including the Agreement Effective Date (the
“Form S-1”).

3.
The Borrowers hereby certify to the Agent that as of the Agreement Effective
Date, except in respect of the matters described in Schedule 5.04 of the
Agreement, there has been no material adverse change in the business or
financial condition of OpCo, the Borrowers or any of their Subsidiaries taken as
a whole from that set forth in the financial statements included in the Form
S-1. This representation and warranty is made only as of the Agreement Effective
Date and shall not be deemed made or remade as of any subsequent date
notwithstanding anything contained in the Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with the
Agreement.

4.
The Borrowers hereby further certify that as of the Agreement Effective Date,
the representations and warranties of the Borrowers contained in the Agreement
are true and correct in all material respects (except to the extent that such
representations and warranties expressly relate to an earlier date) and there
exists no Default.







--------------------------------------------------------------------------------




Each initially capitalized term which is used and not otherwise defined in this
Certificate shall have has the meaning specified for such term in the Agreement.
[Signatures on Next Page]


IN WITNESS WHEREOF, the undersigned have duly executed this Borrower’s
Certificate as of July __, 2014.
NEXTERA ENERGY CANADA PARTNERS HOLDINGS, ULC






By:                                                  
      Title:






NEXTERA ENERGY US PARTNERS HOLDINGS, LLC






By:                                                  
      Title:




--------------------------------------------------------------------------------






EXHIBIT D -1


TO


REVOLVING CREDIT AGREEMENT


FORM OF PERFECTION CERTIFICATE
In connection with the Credit Agreement dated as of July [__], 2014 among
NextEra Energy US Partners Holdings, LLC, a Delaware limited liability company,
and NextEra Energy Canada Partners Holdings, ULC, an Ontario unlimited liability
company (each a “Borrower” and together the “Borrowers”), NextEra Energy
Operating Partners, LP, a Delaware limited partnership (the “Guarantor”, and
together with the Borrowers, the “Grantors”), the Lenders party thereto and Bank
of America, N.A., as Administrative Agent and Collateral Agent (the “Credit
Agreement”), each Grantor hereby certifies as to the matters set out below.
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed in the Credit Agreement.
1.    Investment Property. Set forth on Schedule 1 hereto is a true and correct
list of all shares of stock and other Equity Interests owned by such Grantor,
all indebtedness owed to such Grantor and all other investment property
(including, without limitation, all (A) securities, whether certificated or
uncertificated, (B) security entitlements, (C) securities accounts, (D)
commodity contracts and (E) commodity accounts) of such Grantor, setting forth:
(a)in Part I of Schedule 1 all shares of stock or other Equity Interests owned
by such Grantor, the issuer thereof, class of equity interest, par value,
certificate numbers, number of shares and percentage of the issued and
outstanding Equity Interests of the issuers thereof;
(b)in Part II of Schedule 1 all indebtedness owed to such Grantor, the issuer
thereof, description thereof, debt certificate number(s), final maturity and
outstanding principal amount of such indebtedness; and
(c)in Part III of Schedule 1, all other investment property owned by such
Grantor, the issuer thereof, name of investment, certificate number(s), amount
and other identification of such investment property.


2.    Deposit Accounts. Set forth on Schedule 2 hereto is a true and correct
list of all deposit accounts of such Grantor, setting forth for each such
deposit account the type of account, name and address of the depositary bank and
the account number.


3.    Assigned Agreements. Set forth on Schedule 3 hereto is a true and correct
list of all Secured Hedge Agreements to which such Grantor is a party and all
other agreements.


4.    Commercial Tort Claims. Set forth on Schedule 4 hereto is a true and
correct description of all commercial tort claims of such Grantor.




--------------------------------------------------------------------------------






5.    Identity, Etc. of Grantors. Set forth on Schedule 5 hereto is a true and
correct list showing:


(d) such Grantor’s exact legal name (as it appears in its certificate or
articles of incorporation, limited liability membership agreement or similar
organizational document, in each case as amended to the date hereof),
(e)location, address of chief executive office (and, if different, principal
place of business), type of organization,
(f)jurisdiction of organization and organizational I.D. number (including
taxpayer identification number).


6.    Changes in Name, Etc. Set forth on Schedule 6 hereto is a true and correct
description of any changes in the name of such Grantor or in any other
information as to such Grantor reflected on Schedule 1 or Schedule 8 hereto
during the five years preceding the date hereof.


7.    Real Property and Leaseholds. Set forth on Schedule 7 hereto is:


(a)     a true and correct list of all real property owned by each Grantor and
each, showing as of the date hereof the street address, county or other relevant
jurisdiction, state, record owner and book and fair value thereof; and


(b)    a true and correct list of all leases of real property under which any
Grantor is the lessee, showing as of the date hereof the street address, county
or other relevant jurisdiction, state, lessor, lessee, expiration date and
annual rental cost thereof.


8.    Location of Equipment and Inventory. Set forth on Schedule 8 hereto is a
true and correct list of the locations of such Grantor’s equipment and
inventory.


9.    Letters of Credit. Set forth on Schedule 9 hereto is a true and correct
list of all letters of credit of which such Grantor is a beneficiary or
assignee, showing for each such letter of credit the issuer thereof, nominated
person (if any), account party, number, maximum available amount and date.


10.    Warehousemen and Bailees. Set forth on Schedule 10 hereto is a true and
correct list of all warehousemen and bailees that have possession of any assets
of such Grantor, showing as to each warehouseman and bailee the assets so held
and address.


11.    Intellectual Property.


(a)    Set forth on Schedule 11(a) hereto is a true and correct list all
patents, patent applications, utility models and statutory invention
registrations of such Grantor;


(b)    Set forth on Schedule 11(b) hereto is a true and correct list of all
trademarks, service marks, domain names, trade dress, logos, designs, slogans
and other source identifiers, whether registered or unregistered, of such
Grantor;


(c)    Set forth on Schedule 11(c) hereto is a true and correct list of all
trade names, business names and corporate names of such Grantor;






--------------------------------------------------------------------------------




(d)    Set forth on Schedule 11(d) hereto is a true and correct list of all
copyrights, including, without limitation, copyrights in computer software (as
hereinafter defined), internet web sites and the content thereof, whether
registered or unregistered, of such Grantor; and


(e)    Set forth on Schedule 11(e) hereto is a true and correct list of all
agreements, permits, consents, orders and franchises relating to the license,
development, use or disclosure of any intellectual property to which such
Grantor is a party or a beneficiary.


12.    Government Contracts. Set forth on Schedule 12 hereto is a true and
correct list of all contracts with any Governmental Authority, showing as to
each such contract the Government Contracting Officer.


13.    Aircraft, Railcars and Vessels. Set forth on Schedule 13 hereto is a true
and correct list of all aircraft, engines, parts, railcars, ships and other
vessels owned by such Grantor and registered or required to be registered with
any Governmental Authority, showing as to each such item a description thereof,
the registration number, fair market value and mortgagee (if any) and mortgage
description (if any) (including mortgage amount) thereof. Attached to this
Certificate is a true and correct copy as of the date hereof of any such
mortgage.


14.    Motor Vehicles. Set forth on Schedule 14 hereto is a true and correct
list of all motor vehicles owned by such Grantor, the ownership of which is
evidenced by a certificate of title, showing for each such motor vehicle the
registration number, make, model, year and value thereof.


Unless otherwise defined in this Certificate or in the Credit Agreement, terms
defined in Article 8 or 9 of the Uniform Commercial Code as in effect in the
State of New York are used in this Certificate as such terms are defined in such
Article 8 or 9.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Perfection Certificate to
be executed by their officers thereunto duly authorized.


NEXTERA ENERGY OPERATING PARTNERS, LP


By:      NEXTERA ENERGY OPERATING PARTNERS GP, LLC,
its General Partner




By:                                                  
      Name:
      Title:






NEXTERA ENERGY CANADA PARTNERS HOLDINGS, ULC




By:                                                  
      Name:
      Title:






NEXTERA ENERGY US PARTNERS HOLDINGS, LLC




By:                                                  
      Name:
      Title:






























[Signature Page to NextEra Perfection Certificate]




--------------------------------------------------------------------------------






Schedule 1 to
Perfection Certificate
INVESTMENT PROPERTY
Part I
Initial Pledged Shares
Grantor
Issuer
Class of Equity
Interest
Par Value
Certificate
No(s)
Number of
Shares
Percentage of
Outstanding
Shares
NextEra Energy Operating Partners, LP
NextEra Energy Canada Partners Holdings, ULC2
 
 
 
 
100%
NextEra Energy Operating Partners, LP
NextEra Energy US Partners Holdings, LLC
Membership
 
N/A
N/A
100%
NextEra Energy US Partners Holdings, LLC
Canyon Wind Holdings, LLC
Membership
 
N/A/
N/A
100%
NextEra Energy US Partners Holdings, LLC
Elk City Wind Holdings, LLC
Membership
 
N/A/
N/A
100%
NextEra Energy US Partners Holdings, LLC
Mountain Prairie Wind Holdings, LLC
Membership
 
N/A
N/A
100%
NextEra Energy US Partners Holdings, LLC
Genesis Solar Funding Holdings, LLC
Membership
 
N/A
N/A
100%
NextEra Energy Canada Partners Holdings, ULC
St. Clair MS Investment GP, LLC
Membership
 
N/A
N/A
100%
NextEra Energy Canada Partners Holdings, ULC
St. Clair Investment Holding, LP
Limited Partnership
 
N/A
N/A
99.9999%
NextEra Energy Canada Partners Holdings, ULC
Trillium Funding GP Holding, Inc.
Common Shares
No Par
No. C-2
100
100%
NextEra Energy Canada Partners Holdings, ULC
Trillium HoldCo, LP
Limited Partnership
 
No. LP-2
N/A
99.99%
NextEra Energy Canada Partners Holdings, ULC
Trillium HoldCo GP, Inc.
Common Shares
No Par
No. C-2
100
100.00
NextEra Energy Canada Partners Holdings, ULC
Varna Wind Holdings GP, LLC
Membership
 
N/A
N/A
100%
NextEra Energy Canada Partners Holdings, ULC
Varna Wind Holdings, LP
Limited Partnership
 
N/A
N/A
99.9999%

___________________
2The Equity Interests of NextEra Energy Canada Partners Holdings, ULC are not
being pledged.


Part II
Initial Pledged Debt
Grantor
Debt Issuer
Description of Debt
Debt
Certificate
No(s)
Final
Maturity
Outstanding Principal Amount
None
 
 
 
 
 
 
 
 
 
 
 



Part III
Other Investment Property
Grantor
Issuer
Name of
Investment
Certificate
No(s)
Amount
Other Identification
None
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------






Schedule 2 to
Perfection Certificate
PLEDGED DEPOSIT ACCOUNTS
Grantor
Type of Account
Name and Address of Bank
Account
Number
NextEra Energy Operating Partners, LP
US$ Currency Account
Bank of America, N.A.
2001 Clayton Road, Building B
Concord, CA 94520-2425
4427931143
NextEra Energy Operating Partners, LP
Cdn$ Currency Account
The Bank of Nova Scotia
Toronto Business Center
20 Queen St., W., 4th Floor
Toronto, Ontario MSH 3R3
476960075116
NextEra Energy Canada Partners Holdings, ULC
US$ Currency Account
The Bank of Nova Scotia
Toronto Business Center
20 Queen St., W., 4th Floor
Toronto, Ontario MSH 3R3
476961758918
NextEra Energy Canada Partners Holdings, ULC
Cdn$ Currency Account
The Bank of Nova Scotia
Toronto Business Center
20 Queen St., W., 4th Floor
Toronto, Ontario MSH 3R3
476960410411
NextEra Energy US Partners Holdings, LLC
US$ Currency Account
Bank of America, N.A.
2001 Clayton Road, Building B
Concord, CA 94520-2425
4427931169
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------






Schedule 3 to
Perfection Certificate
ASSIGNED AGREEMENTS


Grantor
Assigned Agreement
NextEra Energy Operating Partners, LP
Cash Sweep and Credit Support Agreement, dated as of July 1, 2014, by and
between NextEra Energy Operating Partners, LP, and NextEra Energy Resources, LLC
NextEra Energy Operating Partners, LP
Management Services Agreement, dated as of July 1, 2014, by and among NextEra
Energy Partners, LP, NextEra Energy Operating Partners GP, LLC, NextEra Energy
Operating Partners, LP and NextEra Energy Management Partners, LP
NextEra Energy Operating Partners, LP
Right of First Offer Agreement, dated as of July 1, 2014, by and among NextEra
Energy Partners, LP, NextEra Energy Operating Partners, LP, and NextEra Energy
Resources, LLC







--------------------------------------------------------------------------------






Schedule 4 to
Perfection Certificate
COMMERCIAL TORT CLAIMS
NONE




--------------------------------------------------------------------------------






Schedule 5 to
Perfection Certificate


LOCATION, CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION, JURISDICTION OF
ORGANIZATION AND ORGANIZATIONAL
IDENTIFICATION NUMBER
Grantor
Location
Chief Executive Office
Type of Organization
Jurisdiction of Organization
Organizational I.D. No.
NextEra Energy Operating Partners, LP
700 Universe Boulevard
Juno Beach, FL 33408
700 Universe Boulevard
Juno Beach, FL 33408
Limited Partnership
Delaware
5493932
NextEra Energy Canada Partners Holdings, ULC
390 Bay Street
Suite 1720
Toronto, Ontario
M5H 2Y2
390 Bay Street
Suite 1720
Toronto, Ontario
M5H 2Y2
Unlimited Liability Company
British Columbia
C1004719[3]
NextEra Energy US Partners Holdings, LLC
700 Universe Boulevard
Juno Beach, FL 33408
700 Universe Boulevard
Juno Beach, FL 33408
Limited Liability Company
Delaware
5493936

_____________________
3Note: Organization I.D. No. relates to NextEra Energy Canada Partners Holdings,
Inc., prior to conversion to NextEra Energy Canada Partners Holdings,ULC.




--------------------------------------------------------------------------------






Schedule 6 to
Perfection Certificate


CHANGES IN NAME, LOCATION, ETC.


NextEra Energy Canada Partners Holdings, ULC
May 8, 2008
Formed as “FPLE Canadian Wind, ULC, an Alberta unlimited liability company”
May 28, 2009
Name changed to “NextEra Energy Canada, ULC” *note that this entity amalgamated
on November 22, 2013
June 5, 2014
Converted to a limited company organized and existing under the laws of the
Province of Alberta and changed its name to “NextEra Energy Canada Partners
Holdings, Inc.”
June 9, 2014
Continued as a limited company organized and existing under the laws of the
Province of British Columbia
June 24, 2014
Converted to an unlimited liability company organized and existing under the
laws of the Province of British Columbia and changed its name to “NextEra Energy
Canada Partners Holdings, ULC”





--------------------------------------------------------------------------------






Schedule 7 to
Perfection Certificate
REAL PROPERTY
Record Owner
Address
County or other relevant jurisdiction
Fair Market Value
Book Value
N/A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



LEASEHOLDS
Grantor
Address and County/Relevant Jurisdiction
Lessor (Including Address)
Expiration Date
Annual Rent
N/A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------






Schedule 8 to
Perfection Certificate


LOCATION OF EQUIPMENT AND INVENTORY


NextEra Energy Operating Partners, LP
Locations of Equipment:        NONE
Locations of Inventory:        NONE
NextEra Energy Canada Partners Holdings, ULC
Locations of Equipment:        NONE
Locations of Inventory:        NONE
NextEra Energy US Partners Holdings, LLC
Locations of Equipment:        NONE
Locations of Inventory:        NONE




--------------------------------------------------------------------------------






Schedule 9 to
Perfection Certificate


LETTERS OF CREDIT
Beneficiary
(Grantor)
Issuer
Nominated
Person
(if any)
Account
Party
Number
Maximum
Available
Amount
Date
N/A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------






Schedule 10 to
Perfection Certificate


WAREHOUSEMEN AND BAILEES
Grantor
Assets Held
Warehouseman
or Bailee
Address
N/A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------






Schedule 11 to
Perfection Certificate


INTELLECTUAL PROPERTY
(a). Patents
Grantor
Patent Titles
Country
Patent No.
Application No.
Filing Date
Issue Date
N/A
 
 
 
 
 
 



(b). Domain Names and Trademarks
Grantor
Domain Name/Mark
Country
Mark
Reg. No.
Application No.
Filing Date
Issue Date
N/A
 
 
 
 
 
 
 



(c). Trade Names
Grantor
Names
  N/A
 



(d). Copyrights
Grantor
Title of Work
Country
Title
Reg. No.
Application No.
Filing Date
Issue Date
   N/A
 
 
 
 
 
 
 



(e). IP Agreements
Grantor
IP Agreements
 
N/A
 
 





--------------------------------------------------------------------------------






Schedule 12 to
Perfection Certificate


Government Contracts
Grantor
Government
Contract4
Government Contracting Officer
N/A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



___________________________
4 Identify with all relevant available details, including parties, date and name
of agreement, as appear in the agreement itself.




--------------------------------------------------------------------------------






Schedule 13 to
Perfection Certificate


AIRCRAFT, RAILCARS AND VESSELS
Grantor
Asset
Registration Number
Fair Market Value
Mortgagee
(if any)
Mortgage Description
(if any) (Including Mortgage Amount)
N/A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------






Schedule 14 to
Perfection Certificate
MOTOR VEHICLES
Grantor
Registration
Number
(Including State
of Registration)
Make
Model
Year
N/A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




EXHIBIT D-2


TO


REVOLVING CREDIT AGREEMENT






FORM OF PERFECTION CERTIFICATE SUPPLEMENT




--------------------------------------------------------------------------------








EXHIBIT E


TO


REVOLVING CREDIT AGREEMENT




[RESERVED]




--------------------------------------------------------------------------------








EXHIBIT F


TO
REVOLVING CREDIT AGREEMENT




FORM OF ASSIGNMENT AND ASSUMPTION


*        *        *


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a [Lender] [Issuing Bank] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including without limitation any letters of credit,
guarantees, and swing line loans included in such facilities), and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a [Lender]
[Issuing Bank]) against any Person, whether known or unknown, arising under or
in connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.




--------------------------------------------------------------------------------




1.
Assignor:                                                       

                                                                     
[Assignor [is / is not] a Defaulting Lender]
2.
Assignee:                                                       

                                                                     
[for each Assignee, indicate [affiliate / non-affiliate] of [identify Lender]
3.
Borrowers:    [NextEra Energy Canada Partners Holdings ULC] [NextEra Energy US
Partners Holdings, LLC]

4.
Agent:    Bank of America, N.A., as the administrative agent under the Credit
Agreement

5.
Credit Agreement:    The US$250,000,000 Revolving Credit Agreement dated as of
July 1, 2014 among NextEra Energy Canada Partners Holdings ULC, NextEra Energy
US Partners Holdings, LLC, NextEra Energy Operating Partners, LP, the Lenders
that are parties thereto, Bank of America, N.A., as the Agent and the other
parties thereto]

6.
Assigned Interest:

Assignor
Assignee
Facility
Assigned5
Aggregate
Amount of
Commitment/Loans for all
Lenders6
Amount of
Commitment/Loans Assigned8
Percentage
Assigned of
Commitment/
Loans7
CUSIP
Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 

[7.
Trade Date:        ______________]





[Page break]
__________________________




--------------------------------------------------------------------------------




Effective Date: _____________ ___, 20___ [TO BE INSERTED BY THE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]




By:                                                                           
        Title


ASSIGNEE
[NAME OF ASSIGNEE]




By:                                                                           
        Title:






[Consented to and]9 Accepted:


BANK OF AMERICA, N.A., as
the Agent


By:                                                                           
        Title:
[Consented to:]10 


[NAME OF RELEVANT PARTY]
By:                                                                           
        Title:




____________________




--------------------------------------------------------------------------------




ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it [is / is not] a Defaulting Lender; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by any Borrower, any of its
Subsidiaries or affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 11.06(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.04 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is organized under the laws of a jurisdiction
outside of the United States attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Agent, the Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to, on or after the Effective Date. The Assignor and the Assignee
shall make all appropriate adjustments in payments by the Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves. Notwithstanding the




--------------------------------------------------------------------------------




foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




--------------------------------------------------------------------------------






EXHIBIT G


TO


REVOLVING CREDIT AGREEMENT




[RESERVED]




--------------------------------------------------------------------------------






EXHIBIT H


TO


REVOLVING CREDIT AGREEMENT




[RESERVED]




--------------------------------------------------------------------------------






EXHIBIT I-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Revolving Credit Agreement, dated as of
July __, 2014 (the “Credit Agreement”), between NextEra Energy Canada Partners
Holdings ULC and NextEra Energy US Partners Holdings, LLC (as the “Borrowers”),
NextEra Energy Operating Partners, LP, the Lenders and Issuing Banks that are
parties thereto, Bank of America, N.A., as Administrative Agent and Collateral
Agent (as the “Agent”) and the other parties thereto.
Pursuant to the provisions of Section 4.08 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and the Borrowers with a certificate of
its non-U.S. Person status on IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the Agent,
and (2) the undersigned shall have at all times furnished the Borrowers and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF LENDER]




By:                                                 
        Name:
        Title:


Date: ________ __, 20[ ]




--------------------------------------------------------------------------------






EXHIBIT I-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Revolving Credit Agreement, dated as of
July __, 2014 (the “Credit Agreement”), between NextEra Energy Canada Partners
Holdings ULC and NextEra Energy US Partners Holdings, LLC (as the “Borrowers”),
NextEra Energy Operating Partners, LP, the Lenders and Issuing Banks that are
parties thereto, Bank of America, N.A., as Administrative Agent and Collateral
Agent (as the “Agent”) and the other parties thereto.
Pursuant to the provisions of Section 4.08 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:                                                        
        Name:
        Title:


Date: ________ __, 20[ ]




--------------------------------------------------------------------------------






EXHIBIT I-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Revolving Credit Agreement, dated as of
July __, 2014 (the “Credit Agreement”), between NextEra Energy Canada Partners
Holdings ULC and NextEra Energy US Partners Holdings, LLC (as the “Borrowers”),
NextEra Energy Operating Partners, LP, the Lenders and Issuing Banks that are
parties thereto, Bank of America, N.A., as Administrative Agent and Collateral
Agent (as the “Agent”) and the other parties thereto.
Pursuant to the provisions of Section 4.08 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By:                                                    
        Name:
        Title:


Date: ________ __, 20[ ]




--------------------------------------------------------------------------------






EXHIBIT I-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to that certain Revolving Credit Agreement, dated as of
July __, 2014 (the “Credit Agreement”), between NextEra Energy Canada Partners
Holdings ULC and NextEra Energy US Partners Holdings, LLC (as the “Borrowers”),
NextEra Energy Operating Partners, LP, the Lenders and Issuing Banks that are
parties thereto, Bank of America, N.A., as Administrative Agent and Collateral
Agent (as the “Agent”) and the other parties thereto.
Pursuant to the provisions of Section 4.08 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and the Borrowers with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Agent, and (2) the undersigned shall have at all
times furnished the Borrowers and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:                                                    
        Name:
        Title:


Date: ________ __, 20[ ]




